Exhibit 10.3

Execution Version

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

October 23, 2015

among

REALOGY INTERMEDIATE HOLDINGS LLC,

as Guarantor

REALOGY GROUP LLC,

as Borrower

each Grantor

party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Term Loan Agreement

     1   

SECTION 1.02.

 

Other Defined Terms.

     2    ARTICLE II    Guarantee   

SECTION 2.01.

 

Guarantee.

     7   

SECTION 2.02.

 

Guarantee of Payment.

     8   

SECTION 2.03.

 

Reinstatement.

     8   

SECTION 2.04.

 

Agreement To Pay; Contribution; Subrogation.

     8   

SECTION 2.05.

 

Information.

     8   

SECTION 2.06.

 

Maximum Liability.

     9   

SECTION 2.07.

 

Payment Free and Clear of Taxes.

     9   

SECTION 2.08.

 

Additional Borrowers or Subsidiary Parties.

     9    ARTICLE III    Pledge of Securities   

SECTION 3.01.

 

Pledge

     9   

SECTION 3.02.

 

Delivery of the Pledged Collateral

     10   

SECTION 3.03.

 

Representations, Warranties and Covenants

     11   

SECTION 3.04.

 

Registration in Nominee Name; Denominations

     13   

SECTION 3.05.

 

Voting Rights; Dividends and Interest, Etc

     13    ARTICLE IV    Security Interests in Other Personal Property   

SECTION 4.01.

 

Security Interest

     15   

SECTION 4.02.

 

Representations and Warranties

     17   

SECTION 4.03.

 

Covenants

     20   

SECTION 4.04.

 

Other Actions

     22   

SECTION 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     23    ARTICLE V    Remedies   

SECTION 5.01.

 

Remedies Upon Default

     24   

SECTION 5.02.

 

Application of Proceeds

     26   

SECTION 5.03.

 

Securities Act, Etc

     27   

 

i



--------------------------------------------------------------------------------

ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01.

 

Indemnity

     27   

SECTION 6.02.

 

Contribution and Subrogation

     28   

SECTION 6.03.

 

Subordination; Subrogation

     28    ARTICLE VII    Miscellaneous   

SECTION 7.01.

 

Notices

     30   

SECTION 7.02.

 

[RESERVED]

     30   

SECTION 7.03.

 

Limitation By Law

     30   

SECTION 7.04.

 

Binding Effect; Several Agreement

     30   

SECTION 7.05.

 

Successors and Assigns

     31   

SECTION 7.06.

 

Administrative Agent’s Fees and Expenses; Indemnification

     31   

SECTION 7.07.

 

Administrative Agent Appointed Attorney-in-Fact

     31   

SECTION 7.08.

 

Governing Law

     32   

SECTION 7.09.

 

Waivers; Amendment

     32   

SECTION 7.10.

 

WAIVER OF JURY TRIAL

     33   

SECTION 7.11.

 

Severability

     33   

SECTION 7.12.

 

Counterparts

     33   

SECTION 7.13.

 

Headings

     33   

SECTION 7.14.

 

Jurisdiction; Consent to Service of Process

     33   

SECTION 7.15.

 

Termination or Release

     34   

SECTION 7.16.

 

Additional Subsidiaries

     35   

SECTION 7.17.

 

No Limitations, Etc.

     35   

SECTION 7.18.

 

Secured Party Authorizations and Indemnifications

     37   

SECTION 7.19.

 

[RESERVED]

     37   

SECTION 7.20.

 

Securitization Acknowledgements

     37   

SECTION 7.21.

 

[RESERVED]

     39   

SECTION 7.22.

 

Successor Administrative Agent

     40    ARTICLE VIII    The Intercreditor Agreement   

SECTION 8.01.

 

Intercreditor Agreement

     40   

 

ii



--------------------------------------------------------------------------------

Schedules

  

Schedule I

  

Pledged Stock; Debt Securities

Schedule II

  

Intellectual Property

Schedule III

  

Commercial Tort Claims

Schedule IV

  

Filing Offices

Schedule V

  

Excluded Pledges

Exhibits

  

Exhibit I

  

Form of Supplement to the Guarantee and Collateral Agreement

Exhibit II

  

Apple Ridge Documents

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as of October 23, 2015
(this “Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC (“Holdings”),
REALOGY GROUP LLC (the “Borrower”), each Subsidiary Loan Party identified on the
signature pages hereto and party hereto (together with Holdings, the Borrower
and any other entity that may become a party hereto as provided herein, the
“Grantors”) and JPMORGAN CHASE BANK, N.A., as administrative and collateral
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined below).

PRELIMINARY STATEMENT

Reference is made to the Term Loan Agreement dated as of October 23, 2015 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Term Loan Agreement”), among Holdings, the Borrower, the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other parties thereto.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Term Loan Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the other Guarantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Term Loan Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit.

The priority of the Liens and Security Interests created by this Agreement and
the right of the Secured Parties to exercise rights and remedies under this
Agreement or with respect to the Collateral are subject to the terms of the
First Lien Intercreditor Agreement (including the joinder, dated the date
hereof, entered into by the Collateral Agent in connection therewith) and the
First and a Half Lien Intercreditor Agreement.

Now therefore, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Term Loan Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Term Loan Agreement. All terms defined in the New York UCC (as defined
herein) and not defined in this Agreement have the meanings specified therein.
The term “instrument” shall have the meaning specified in Article 9 of the New
York UCC.

(b) The rules of construction specified in Section 1.02 of the Term Loan
Agreement also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Acceleration Event” means after, or concurrently with, the occurrence of an
Event of Default, the maturity of any of the Loan Obligations shall have been
accelerated.

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Additional Secured Party” means (a) with respect to any obligation referred to
in clause (c) of the definition of the term “Borrower Obligations”, any
Affiliate of a Lender or any Affiliate of the Administrative Agent, in each case
that is a party to a Swap Agreement with a Loan Party or a Subsidiary and to
which any such obligation is owed, (b) with respect to any obligation referred
to in clause (d) of the definition of the term “Borrower Obligations”, any
person to which any such obligation (to the extent that such obligation may be
guaranteed and/or secured hereunder) is owed, or (c) with respect to any
obligation referred to in clause (e) of the definition of the term “Borrower
Obligations”, any person to which such obligation (to the extent such obligation
may be guaranteed and/or secured hereunder) is owed.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Borrower Obligations” means (a) the due and punctual payment by the Borrower of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Term Loan Agreement and each of the other Loan Documents,
including obligations to pay fees, expenses and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual payment of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents, (c) the due and
punctual payment of all obligations of each Loan Party and each other Subsidiary
under each Swap Agreement owed to a person that is an Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender on the Closing
Date (for Swap Agreements in existence on the Closing Date) or at the time of
entry into such Swap Agreement, (d) the due and punctual payment of all
obligations of each Loan Party and each other Subsidiary under the Cash
Management Line (provided that in no event shall the holders of any obligations
under the Cash Management Line in the aggregate (other than any Agent, Lender,
an Affiliate of the

 

2



--------------------------------------------------------------------------------

Administrative Agent or an Affiliate of a Lender) have the right to receive
proceeds from any realization upon the Collateral or payments from the
Guarantors in respect of claims in excess of $25.0 million in the aggregate
(plus (A) any accrued and unpaid interest in respect of Indebtedness incurred by
the Borrower or any Subsidiary under the Cash Management Line and (B) any
accrued and unpaid fees and expenses owing by the Borrower or any Subsidiary
under the Cash Management Line) from the enforcement of any remedies available
to the Secured Parties under all of the Loan Documents), and (e) the due and
punctual payment of all obligations of each Loan Party and each other Subsidiary
under other Indebtedness incurred in the ordinary course of business of the
Borrower or any Subsidiary and permitted under Section 6.01 of the Term Loan
Agreement (provided that in no event shall the holders of such other
Indebtedness in the aggregate have the right to receive proceeds from any
realization upon the Collateral or payments from the Guarantors in respect of
claims in excess of $25.0 million in the aggregate from the enforcement of any
remedies available to the Secured Parties under all of the Loan Documents except
with respect to any such holder that has executed an intercreditor agreement
with the Administrative Agent in form and substance satisfactory to the
Administrative Agent). Notwithstanding the foregoing, for purposes of
determining any Guarantor Obligations of any Guarantor, the definition of
“Borrower Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, if applicable) any
Excluded Swap Obligations of such Guarantor.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II; (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Discharge Date” has the meaning assigned to such term in Section 7.15.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation

 

3



--------------------------------------------------------------------------------

(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee (or grant of such security interest by, as applicable) of such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under IP Agreements, leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.

“Grantor” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Guarantor Obligations” means (a) with respect to any Guarantor other than the
Borrower, all obligations and liabilities of such Guarantor which may arise
under or in connection with this Agreement (including, without limitation,
Article II), any other Loan Document, and any Swap Agreement entered into by
such Guarantor with any person that is a Lender or an Affiliate of a Lender on
the Closing Date (for Swap Agreements in existence on the Closing Date) or at
the time of entry into such Swap Agreement, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document), and (b) with respect to the Borrower, (i) the due and punctual
payment of all obligations of each other Loan Party and each other Subsidiary
under each Swap Agreement owed to a person that is an Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender on the Closing
Date (for Swap Agreements in existence on the Closing Date) or at the time of
entry into such Swap Agreement, and (ii) the due and punctual payment of all
obligations of each other Loan Party and each other Subsidiary under the Cash
Management Line (provided that in no event shall the holders of any obligations
under the Cash Management Line in the aggregate (other than any Agent, Lender,
an Affiliate of the Administrative Agent or an Affiliate of a Lender) have the
right to receive proceeds from any realization upon the Collateral or payments
from the Guarantors in respect of claims in excess of $25.0 million in the
aggregate (plus (A)

 

4



--------------------------------------------------------------------------------

any accrued and unpaid interest in respect of Indebtedness incurred by the
Borrower or any Subsidiary under the Cash Management Line and (B) any accrued
and unpaid fees and expenses owing by the Borrower or any Subsidiary under the
Cash Management Line) from the enforcement of any remedies available to the
Secured Parties under all of the Loan Documents), and (iii) the due and punctual
payment of all obligations of each other Loan Party and each other Subsidiary
under other Indebtedness incurred in the ordinary course of business of such
Loan Party or Subsidiary and permitted under Section 6.01 of the Term Loan
Agreement (provided that in no event shall the holders of such other
Indebtedness in the aggregate have the right to receive proceeds from any
realization upon the Collateral or payments from the Guarantors in respect of
claims in excess of $25.0 million in the aggregate from the enforcement of any
remedies available to the Secured Parties under all of the Loan Documents except
with respect to any such holder that has executed an intercreditor agreement
with the Administrative Agent in form and substance satisfactory to the
Administrative Agent). Notwithstanding the foregoing, Guarantor Obligations of a
Guarantor do not include any Excluded Swap Obligation of such Guarantor.

“Guarantors” means the collective reference to each Grantor other than the
Borrower; provided that the term “Guarantors” shall include the Borrower in the
case of the obligations of the other Loan Parties and the other Subsidiaries
described in clause (b) of the definition of the term “Guarantor Obligations”.

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

“IP Agreements” means all Copyright Licenses, Patent Licenses, Trademark
Licenses, and all other agreements relating to the license, development, use or
disclosure of any Intellectual Property to which a Grantor, now or hereafter, is
a party or a beneficiary, including, without limitation, the agreements set
forth on Schedule II hereto.

“Loan Obligations” means (a) in the case of the Borrower, the Borrower
Obligations, and (b) in the case of each Guarantor, its Guarantor Obligations.

“Loan Party Collateral” means the Article 9 Collateral and the Pledged
Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

5



--------------------------------------------------------------------------------

“Notes” has the meaning assigned to such term in Section 7.20(a)(i).

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party and all rights of any
Grantor under any such agreement (including, without limitation, any such rights
that such Grantor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Term Loan
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt “ has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of security interest,
as applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Parties” means (a) the Lenders, the Agents and the Additional Secured
Parties, (b) the beneficiaries of each indemnification obligation undertaken by
any Loan Party under any Loan Document and (d) the successors and permitted
assigns of each of the foregoing.

 

6



--------------------------------------------------------------------------------

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Supplement” has the meaning assigned to such term in Section 7.16.

“Swap” means, with respect to any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Term Loan Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, domain names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all renewals thereof, including those listed on
Schedule II, (b) all goodwill associated therewith or symbolized thereby,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the ratable benefit of the Secured Parties, as a
primary obligor and not merely as a surety, the due and punctual payment of the
Borrower Obligations (excluding, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor). Each Guarantor further agrees that the
Borrower Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Borrower Obligations.
Each Guarantor waives presentment to,

 

7



--------------------------------------------------------------------------------

demand of payment from and protest to the Borrower or any other Loan Party of
any of the Borrower Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment. Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Guarantee in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 2.01 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 2.01, or otherwise under this Guarantee, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until the Discharge
Date. Each Qualified ECP Guarantor intends that this Section 2.01 constitute,
and this Section 2.01 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Borrower
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other person.

SECTION 2.03. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Borrower Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower or any other Loan
Party or otherwise.

SECTION 2.04. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Borrower Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the Secured Parties in cash the amount
of such unpaid Guarantor Obligation. Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party under this guarantee, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Loan Documents. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

SECTION 2.05. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each

 

8



--------------------------------------------------------------------------------

other Loan Party, and of all other circumstances bearing upon the risk of
nonpayment of the Borrower Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.06. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Lender hereby confirms that it is
the intention of all such Persons that this guarantee and the Guarantor
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal,
state law to the extent applicable to this guarantee and the Guarantor
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Lenders and the Guarantors hereby irrevocably
agree that the Guarantor Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the Guarantor
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

SECTION 2.07. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower is required to be made pursuant to the terms of
Section 2.17 of the Term Loan Agreement. The provisions of Section 2.17 of the
Term Loan Agreement shall apply to each Guarantor mutatis mutandis.

SECTION 2.08. Additional Borrowers or Subsidiary Parties. The guarantee of any
Guarantor that becomes a party hereto pursuant to Section 7.16 shall be subject
to the limitations (if any) set forth in the applicable Supplement relating to
such guarantee.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. Subject to the last paragraph of Section 4.01(a), as
security for the payment or performance, as the case may be, in full of its Loan
Obligations, each Grantor hereby assigns and pledges to the Administrative
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and permitted assigns, for the ratable benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under (i) the Equity Interests directly owned by it (including those listed on
Schedule I) and any other Equity Interests obtained in the future by such
Grantor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (A) (I) more
than 65% of the issued and outstanding voting Equity Interests in any “first
tier” Wholly Owned Foreign Subsidiary directly owned by such Grantor, (II) more
than 65% of the issued and outstanding voting Equity Interests in any “first
tier” Qualified CFC Holding Company directly owned by such Grantor, (III) any
issued and outstanding Equity Interest in any Foreign

 

9



--------------------------------------------------------------------------------

Subsidiary that is not a “first tier” Foreign Subsidiary, or (IV) any issued and
outstanding Equity Interests in any Qualified CFC Holding Company that is not a
“first tier” Qualified CFC Holding Company, (B) to the extent applicable law
requires that a subsidiary of such Grantor issue directors’ qualifying shares,
such shares or nominee or other similar shares, (C) any Equity Interests with
respect to which the Collateral and Guarantee Requirement or the other
paragraphs of Section 5.09 of the Term Loan Agreement need not be satisfied by
reason of Section 5.09(g) of the Term Loan Agreement, (D) any Equity Interests
in a person that is not directly or indirectly a Subsidiary or is listed on
Schedule V hereto, (E) any Equity Interests in any Insurance Subsidiary or any
entity listed on Schedule 1.01A to the Term Loan Agreement or (F) any Equity
Interests in any Immaterial Subsidiary or Unrestricted Subsidiary; (ii) (A) the
debt obligations listed opposite the name of such Grantor on Schedule I, (B) any
debt obligations in the future issued to such Grantor having, in the case of
each instance of debt securities, an aggregate principal amount in excess of
$5.0 million, and (C) the certificates, promissory notes and any other
instruments, if any, evidencing such debt obligations (the “Pledged Debt
Securities” and, together with the property described in clauses (ii)(A) and
(B) above, the “Pledged Debt”); (iii) subject to Section 3.05 hereof, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of the Pledged Stock and the Pledged Debt; (iv) subject to
Section 3.05 hereof, all rights and privileges of such Grantor with respect to
the Pledged Stock, Pledged Debt and other property referred to in clause
(iii) above; and (v) all proceeds of any of the foregoing (the Pledged Stock,
Pledged Debt and other property referred to in clauses (iii) through (v) above
being collectively referred to as the “Pledged Collateral”). The Administrative
Agent agrees to execute an amendment to this Section 3.01 (if necessary) to
exclude from the Pledged Stock any Equity Interest which would be so excluded by
the operation of clause (vii) or (viii) of Section 5.09(g) of the Term Loan
Agreement.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the benefit of the Secured Parties, any and all Pledged Securities to the extent
such Pledged Securities (i) are Equity Interests in the Borrower or in
Subsidiaries or (ii) in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph
(b) of this Section 3.02. If any Pledged Stock that is uncertificated on the
date hereof shall hereinafter become certificated, or if any Grantor shall at
any time hold or acquire any certificated securities included in the Pledged
Collateral, the applicable Grantor shall promptly cause the certificate or
certificates representing such Pledged Stock to be delivered to the
Administrative Agent for the benefit of the Secured Parties together with
accompanying stock powers or other documentation required by Section 3.02(c).
None of the Grantors shall permit any third party to “control” (for purposes of
Section 8-106 of the New York UCC (or any analogous provision of the Uniform
Commercial Code in effect in the jurisdiction whose law applies)) any
uncertificated securities that constitute Pledged Collateral other than the
Administrative Agent.

 

10



--------------------------------------------------------------------------------

(b) To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities in connection with
the cash management operations of Holdings and its Subsidiaries or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to any Grantor is evidenced by a promissory note or an
instrument, such Grantor shall cause such promissory note, if evidencing
Indebtedness in excess of $5.0 million, to be pledged and delivered to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged in order to satisfy the Collateral and Guarantee Requirement, or
(ii) delivered pursuant to Section 3.02;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Grantor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a person that is not a subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Grantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

 

11



--------------------------------------------------------------------------------

(c) except for the security interests granted hereunder, each Grantor (i) is
and, subject to any transfers made in compliance with the Term Loan Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Term Loan Agreement and other than
Permitted Liens and (iv) subject to the rights of such Grantor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Term Loan Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, or otherwise permitted to exist pursuant to the terms
of the Term Loan Agreement, the Pledged Stock (other than partnership interests)
is and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Administrative Agent of rights and remedies hereunder;

(e) each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Term Loan Agreement or the schedules thereto,
no consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities)), in each case other than such as have been obtained and are in full
force and effect;

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary
or any Qualified CFC Holding Company) are delivered to the Administrative Agent,
for the benefit of the Secured Parties, in accordance with this Agreement and a
financing statement covering such Pledged Securities is filed in the appropriate
filing office, the Administrative Agent will obtain, for the benefit of the
Secured Parties, a legal, valid and perfected lien upon and security interest in
such Pledged Securities under the New York UCC, subject only to Permitted Liens
permitted under the Term Loan Agreement, as security for the payment and
performance of the Loan Obligations; and

(h) each Grantor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, upon the occurrence and during the continuation of
an Event of Default, agrees to transfer record ownership of the securities
issued by it in connection with any request by the Administrative Agent.

 

12



--------------------------------------------------------------------------------

SECTION 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Grantor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Grantor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Grantor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Grantors of the Administrative
Agent’s intention to exercise its rights hereunder:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Term Loan Agreement and the other Loan Documents; provided that, except as
permitted under the Term Loan Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Term Loan Agreement, any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Term Loan Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities to the extent such Grantor has the rights to receive such
Pledged Securities if they were declared, distributed and paid on the date of
this Agreement, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of

 

13



--------------------------------------------------------------------------------

the issuer of any Pledged Securities, received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise or (B) any non-cash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities to the extent such Grantor has the rights to
receive such Pledged Securities if they were declared, distributed and paid on
the date of this Agreement, in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, shall be and become part of the Pledged Collateral, and, if
received by any Grantor, shall not be commingled by such Grantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Administrative Agent, for the benefit of
the Secured Parties, and shall be forthwith delivered to the Administrative
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent). This
clause (iii) shall not apply to dividends between or among the Borrower, the
Grantors and the Subsidiaries only of property which is subject to a perfected
security interest under this Agreement; provided that the Borrower notifies the
Administrative Agent in writing, specifically referring to this Section 3.06, at
the time of such dividend and takes any actions the Administrative Agent
specifies to ensure the continuance of its perfected security interest in such
property under this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Grantor to
receive dividends, interest, principal or other distributions with respect to
Pledged Securities that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.05 shall cease, and all such rights shall
thereupon become vested, for the benefit of the Secured Parties, in the
Administrative Agent which shall have the sole and exclusive right and authority
to receive and retain such dividends, interest, principal or other
distributions; provided, however, that until the occurrence of an Acceleration
Event, any Grantor may continue to exercise dividend and distribution rights
solely to the extent permitted under clause (x) (other than clause (iv) thereof)
and clause (y) of Section 6.06(b) of the Term Loan Agreement and solely to the
extent that such amounts are required by Holdings for the stated purposes
thereof. All dividends, interest, principal or other distributions received by
any Grantor contrary to the provisions of this Section 3.05 shall not be
commingled by such Grantor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent, for the benefit of the Secured Parties, and shall be
forthwith delivered to the Administrative Agent, for the benefit of the Secured
Parties, in the same form as so received (endorsed in a manner reasonably
satisfactory to the Administrative Agent). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 5.02 hereof. After all Events of Default have been cured or waived and a
Responsible Officer has delivered to the Administrative Agent a certificate to
that effect, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 3.05 and that remain in such account.

 

14



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05 with respect to
Pledged Securities, and the obligations of the Administrative Agent under
paragraph (a)(ii) of this Section 3.05, shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for the benefit of the
Secured Parties, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Administrative Agent shall have
the right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights. After all Events of
Default have been cured or waived and a Responsible Officer has delivered to the
Administrative Agent a certificate to that effect, each Grantor shall have the
right to exercise the voting and/or consensual rights and powers that such
Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) of this Section 3.05 and the obligations of the Administrative
Agent under paragraph (a)(ii) shall be in effect.

ARTICLE IV

Security Interests in Other Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Loan Obligations, each Grantor hereby pledges to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title and interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory and all other Goods not otherwise described above;

(ix) all Investment Property;

 

15



--------------------------------------------------------------------------------

(x) all Commercial Tort Claims with respect to the matters described on Schedule
III;

(xi) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the term “Article 9
Collateral” shall not include, any of the following (collectively, the “Excluded
Assets”): (t) any vehicle covered by a certificate of title or ownership,
whether now owned or hereafter acquired, (u) any assets (including Equity
Interests), whether now owned or hereafter acquired, with respect to which the
Collateral and Guarantee Requirement or the other paragraphs of Section 5.09 of
the Term Loan Agreement would not be required to be satisfied by reason of
Section 5.09(g) of the Term Loan Agreement if hereafter acquired, (v) any
property excluded from the definition of Pledged Collateral pursuant to
Section 3.01 hereof (other than clause (i)(D) thereof), (w) any letter-of-credit
rights to the extent any Grantor is required by applicable law to apply the
proceeds of a drawing of such letter of credit for a specified purpose, (x) any
Grantor’s right, title or interest in any license, contract or agreement to
which such Grantor is a party or any of its right, title or interest thereunder
to the extent, but only to the extent, that such a grant would, under the terms
of such license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any license, contract or agreement to which such Grantor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, (y) any Equipment owned by any Grantor that is subject to a purchase
money lien or a Capital Lease Obligation if the contract or other agreement in
which such Lien is granted (or the documentation providing for such Capital
Lease Obligation) prohibits or requires the consent of any person other than the
Grantors as a condition to the creation of any other security interest on such
Equipment, or (z) any “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of Lanham Act is submitted to, and accepted by, the
United States Patent and Trademark Office, solely to the extent and for the
duration, if any, that the pledge or grant of a security interest in such
application prior to such filing would result in the invalidation of such
application or any resulting registration. The Administrative Agent agrees to
execute an amendment to this Section 4.01(a) (if necessary) to exclude from the
Article 9 Collateral any asset which would be so excluded by the operation of
clause (vii) or (viii) of Section 5.09(g) of the Term Loan Agreement.

 

16



--------------------------------------------------------------------------------

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets, whether now owned or hereafter acquired” or “all property, whether
now owned or hereafter acquired” or using words of similar import. Each Grantor
agrees to provide such information to the Administrative Agent promptly upon
request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office such documents as
may be reasonably necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of such Grantor, and naming such Grantor or
the Grantors as debtors and the Administrative Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement or in the Term
Loan Agreement, no Grantor shall be required to enter into any deposit account
control agreement or securities account control agreement with respect to any
cash, deposit account or securities account.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Term Loan Agreement.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete, in all material respects, as of the Closing
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other

 

17



--------------------------------------------------------------------------------

appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral that have been prepared by the Administrative Agent based
upon the information provided to the Administrative Agent in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule IV (or specified by notice from the Borrower to the Administrative
Agent after the Closing Date in the case of filings, recordings or registrations
required by Section 5.09 of the Term Loan Agreement or the definition of
Collateral and Guarantee Requirement) constitute all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States issued and pending Patents, United States registered Trademarks and
United States registered Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof), and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary in
any such jurisdiction, except as provided under applicable law with respect to
the filing of continuation statements or amendments. Each Grantor represents and
warrants that a fully executed Intellectual Property Security Agreement
containing a description of all Article 9 Collateral including all material
Intellectual Property with respect to United States issued Patents (and Patents
for which United States applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights has been delivered to the
Administrative Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
and reasonably requested by the Administrative Agent, to protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of such material Intellectual Property in which
a security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
registrations or applications for Patents, Trademarks and Copyrights acquired or
obtained after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Loan
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) subject to the filings described in
Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the Intellectual

 

18



--------------------------------------------------------------------------------

Property Security Agreement with the United States Patent and Trademark Office
and the United States Copyright Office upon the making of such filings with such
office, in each case, as applicable, with respect to material Intellectual
Property Collateral. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any agreement in which any Grantor grants any interest in any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any agreement in which any Grantor
grants any interest in any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Grantors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Closing Date except as indicated on the Perfection
Certificate.

(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material registrations and material applications for Patents, Trademarks
and Copyrights owned or exclusively licensed by and all material IP Agreements
(other than (i) Trademark Licenses granted by a Grantor to a franchisee or
master franchisor in the ordinary course of business and (ii) licenses for
generally commercially available software and hardware) binding upon such
Grantor as of the date hereof.

(ii) The Intellectual Property Collateral (excluding IP Agreements) is
subsisting and has not been adjudged invalid or unenforceable in whole or part,
and, to such Grantor’s knowledge, is valid and enforceable, except as would not
reasonably be expected to have a Material Adverse Effect. Such Grantor has no
knowledge of any uses of any item of Intellectual Property Collateral (excluding
IP Agreements) that would be expected to lead to such item becoming invalid or
unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

(iii) Such Grantor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in the
Intellectual Property Collateral (excluding IP Agreements) that is reasonably
necessary for the operation of its business in full force and effect in the
United States and such Grantor has used proper statutory notice in connection
with its use of each Patent, Trademark and Copyright in the Intellectual
Property Collateral, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Grantor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Grantor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Grantor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

SECTION 4.03. Covenants. (a) The Borrower agrees promptly to notify the
Administrative Agent in writing of any change (i) in the corporate or
organization name of any Grantor, (ii) in the identity or type of organization
or corporate structure of any Grantor, (iii) in the Federal Taxpayer
Identification Number or organizational identification number of any Grantor or
(iv) in the jurisdiction of organization of any Grantor. The Borrower agrees
promptly to provide the Administrative Agent with certified organizational
documents reflecting any of the changes described in the immediately preceding
sentence.

(b) Subject to the rights of such Grantor under the Loan Documents to dispose of
Collateral, each Grantor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, (i) the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement and the granting of the Security
Interest, and (ii) the filing of any financing statements (including fixture
filings) or other documents in connection herewith or therewith, all in
accordance with the terms hereof and of Section 5.09(g) of the Term Loan
Agreement. If any Indebtedness payable under or in connection with any of the
Article 9 Collateral that is in excess of $5.0 million shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Administrative Agent, for the
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent. The Administrative Agent agrees to
execute an amendment to this Section 4.03(c) (if necessary) to exclude from the
requirements of this clause any asset which would be so excluded by the
operation of clause (vii) or (viii) of Section 5.09(g) of the Term Loan
Agreement.

 

20



--------------------------------------------------------------------------------

(d) Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Administrative Agent, with prompt notice thereof to the Grantors,
to supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Grantor shall have the right, exercisable
within 30 days after the Borrower has been notified by the Administrative Agent
of the specific identification of such Article 9 Collateral, to advise the
Administrative Agent in writing of any inaccuracy in any material respect of the
representations and warranties made by such Grantor hereunder with respect to
such Article 9 Collateral. Each Grantor agrees that it will use its commercially
reasonable efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct in all
material respects with respect to such Article 9 Collateral within 30 days after
the date it has been notified by the Administrative Agent of the specific
identification of such Article 9 Collateral.

(e) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(f) At its option and, prior to the occurrence of an Event of Default, upon
written notice to the Borrower, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not a
Permitted Lien, and may pay for the maintenance and preservation of the Article
9 Collateral to the extent any Grantor fails to do so as required by the Term
Loan Agreement or this Agreement, and each Grantor jointly and severally agrees
to reimburse the Administrative Agent on demand for any reasonable payment made
or any reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.03(f)
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, in the other Loan Documents.

(g) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Grantor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

 

21



--------------------------------------------------------------------------------

(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Term Loan
Agreement. None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession or otherwise in control of the Article 9 Collateral owned by it,
except as permitted by the Term Loan Agreement.

(i) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion and, prior to the occurrence of an Event of Default, upon
written notice to the Borrower, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Administrative
Agent and shall be additional Loan Obligations secured hereby.

(j) The Borrower agrees to use its commercially reasonable efforts to identify
to the Administrative Agent the Additional Secured Parties described in clause
(b) or (c) of the definition thereof from time to time and which are entitled to
the benefits of this Agreement; provided that the failure by the Borrower to so
notify the Administrative Agent shall not impair the validity of the guarantee
or the security interests hereby granted.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the benefit of the Secured Parties, the Administrative Agent’s
security interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Grantor shall forthwith endorse, assign and deliver
the same to the Administrative Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time reasonably request.

(b) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such

 

22



--------------------------------------------------------------------------------

Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Administrative Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as permitted under the Term Loan Agreement, each Grantor agrees that
it will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees or sublicensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the ordinary conduct of such Grantor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public, and agrees that it
shall take commercially reasonable steps with respect to any material products
covered by any such Patent as necessary and sufficient to establish and preserve
such Grantor’s rights under applicable patent laws.

(b) Except as permitted under the Term Loan Agreement, each Grantor will, and
will use its commercially reasonable efforts to cause its licensees or its
sublicensees to, for each Trademark material to the ordinary conduct of such
Grantor’s business, (i) maintain such Trademark in full force free from any
adjudication of abandonment or invalidity for non-use, (ii) maintain the quality
of products and services offered under such Trademark, (iii) consistent with its
prior practice, display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as permitted under applicable
law and (iv) not knowingly use or knowingly permit its licensees’ or
sublicensees’ use of such Trademark in violation of any third-party rights.

(c) Except as permitted under the Term Loan Agreement, each Grantor will, and
will use its commercially reasonable efforts to cause its licensees or its
sublicensees to, for each work covered by a Copyright material to the ordinary
conduct of such Grantor’s business that it publishes, displays and distributes,
and, consistent with its prior practice, use copyright notice as permitted under
applicable copyright laws.

(d) Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the ordinary conduct of such
Grantor’s business has prematurely permanently become abandoned, lapsed or
dedicated to the public, or of any materially adverse determination, excluding
non-material office actions and similar determinations or developments in the
United States Patent and Trademark Office, United States Copyright Office, any
court or any similar office of any country, regarding such Grantor’s ownership
of any such Patent, Trademark or Copyright or its right to register or to
maintain the same.

(e) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on a quarterly basis of each
registration or application made by itself, or through any agent, employee,
licensee or designee at such Grantor’s request, for any Patent or Trademark with
the United States Patent and Trademark Office or, on a monthly basis, of each
registration made by itself, or through any agent, employee, licensee or
designee at such Grantor’s request, for any Copyright with the United

 

23



--------------------------------------------------------------------------------

States Copyright Office, respectively, or any comparable office or agency in any
other country filed during the preceding period, (ii) promptly execute and
deliver any and all agreements, instruments, documents and papers necessary or
as the Administrative Agent may otherwise reasonably request to evidence the
Administrative Agent’s security interest in such U.S. Patent, Trademark or
Copyright and the perfection thereof, and (iii) upon the Administrative Agent’s
request, promptly execute and deliver any and all agreements, instruments,
documents and papers necessary or as the Administrative Agent may otherwise
reasonably request to evidence the Administrative Agent’s security interest in
such non-U.S. Patent, Trademark or Copyright and the perfection thereof.

(f) Each Grantor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the ordinary conduct of such Grantor’s
business and to maintain (i) each issued Patent and (ii) the registrations of
each Trademark and each Copyright that is material to the ordinary conduct of
such Grantor’s business, including, when applicable and necessary in such
Grantor’s reasonable business judgment, timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if any Grantor believes necessary in its reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.

(g) In the event that any Grantor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
ordinary conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor shall
promptly notify the Administrative Agent (other than infringements,
misappropriations or dilutions by franchisees or former franchisees unless and
until such franchisee or former franchisee challenges the validity of any such
Patent, Trademark or Copyright) and shall, if such Grantor deems it necessary in
its reasonable business judgment, take such actions as are reasonably
appropriate under the circumstances, which may include suing and recovering
damages.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing

 

24



--------------------------------------------------------------------------------

licensing arrangements to the extent that waivers thereunder cannot be obtained
with the use of commercially reasonable efforts, which each Grantor hereby
agrees to use) and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to the applicable Grantor to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party with respect to the Loan
Obligations under the applicable Uniform Commercial Code or other applicable law
or in equity. Without limiting the generality of the foregoing, each Grantor
agrees that the Administrative Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral securing the Loan Obligations at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01 the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

To the extent any notice is required by applicable law, the Administrative Agent
shall give the applicable Grantors 10 Business Days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Administrative
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or the portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Administrative Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent

 

25



--------------------------------------------------------------------------------

permitted by law, private) sale made pursuant to this Section 5.01, any Secured
Party may bid for or purchase for cash, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Loan Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. (a) Subject to the provisions of the
First Lien Intercreditor Agreement and the First and a Half Lien Intercreditor
Agreement, the Administrative Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Loan Obligations secured
by such Collateral, including without limitation all court costs and the fees
and expenses of its agents and legal counsel, the repayment of all advances made
by the Administrative Agent hereunder or under any other Loan Document on behalf
of any Grantor, any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document, and
all other fees, indemnities and other amounts owing or reimbursable to the
Administrative Agent under any Loan Document in its capacity as such;

SECOND, to the payment in full of the Loan Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the respective amounts of such Loan Obligations owed
to them on the date of any such distribution, subject to Section 7.18; and

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Administrative Agent, subject to the provisions of the First Lien
Intercreditor Agreement and the First and a Half Lien Intercreditor Agreement,
shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Administrative Agent (including pursuant to a

 

26



--------------------------------------------------------------------------------

power of sale granted by statute or under a judicial proceeding), the receipt of
the purchase money by the Administrative Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

SECTION 5.03. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, “blue sky” or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Subsidiary Loan Party under this Agreement in respect of any
Guarantor Obligation of the Borrower, the Borrower shall indemnify such
Subsidiary Loan Party for the full amount of such payment and such Subsidiary
Loan Party shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Loan Party

 

27



--------------------------------------------------------------------------------

shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part an obligation owed to any Secured Party by the
Borrower, the Borrower shall indemnify such Subsidiary Loan Party in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

SECTION 6.02. Contribution and Subrogation. Each Subsidiary Loan Party (a
“Contributing Party”) agrees (subject to Section 6.03 hereof) that, in the event
a payment shall be made by any other Subsidiary Loan Party hereunder in respect
of any Guarantor Obligation, or assets of any other Subsidiary Loan Party shall
be sold pursuant to any Security Document to satisfy any Loan Obligation owed to
any Secured Party and such other Subsidiary Loan Party (the “Claiming Party”)
shall not have been fully indemnified by the Borrower as provided in
Section 6.01 hereof, the Contributing Party shall indemnify the Claiming Party
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Contributing Parties on the date hereof (or, in the case of
any Subsidiary Loan Party becoming a party hereto pursuant to Section 7.16
hereof, the date of the supplement hereto executed and delivered by such
Subsidiary Loan Party). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 6.02 shall be subrogated to the rights of such
Claiming Party to the extent of such payment.

SECTION 6.03. Subordination; Subrogation. (a) Subject to the limitations set
forth in Section 2.06, to the extent permitted by law and to the extent to do so
would not constitute unlawful financial assistance, each Guarantor and Grantor
hereby subordinates any and all debts, liabilities and other obligations owed to
such Guarantor or Grantor by each other Loan Party (the “Subordinated
Obligations”) to the Loan Obligations (other than contingent or unliquidated
obligations or liabilities) owed by it to the extent and in the manner
hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Each Guarantor and Grantor may receive payments
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if requested by
the Administrative Agent or required by the Required Lenders, no Guarantor or
Grantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations until the Loan Obligations (other than
contingent or unliquidated obligations or liabilities) have been paid in full in
cash.

(ii) Prior Payment of Loan Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other U.S. federal, U.S. state or non-U.S. bankruptcy,
insolvency, receivership or similar law in any jurisdiction relating to any
other Loan Party, each Guarantor and Grantor agrees that the Secured Parties
shall be entitled to receive payment in full in cash of all Loan Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any U.S. Bankruptcy Code or any other U.S. federal, state
bankruptcy, insolvency, receivership or similar law in any jurisdiction, whether
or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) (other than contingent or unliquidated obligations or liabilities)
before such Guarantor or Grantor receives payment of any Subordinated
Obligations.

 

28



--------------------------------------------------------------------------------

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor and Grantor shall, if the Administrative Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for (or, in any jurisdiction whose law does not include
the concept of trusts, for the account of) the Secured Parties and deliver such
payments to the Administrative Agent on account of the Loan Obligations
(including all Post-Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor or Grantor under the other provisions of
this Agreement.

(iv) Administrative Agent Authorization. Subject to the provisions of the First
Lien Intercreditor Agreement and the First and a Half Lien Intercreditor
Agreement and after the occurrence and during the continuance of any Event of
Default, the Administrative Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of each Guarantor and
Grantor, to collect and enforce, and to submit claims in respect of, the
Subordinated Obligations and to apply any amounts received thereon to the Loan
Obligations (including any and all Post-Petition Interest), and (ii) to require
each Guarantor and Grantor (A) to collect and enforce, and to submit claims in
respect of, the Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Loan
Obligations (including any and all Post-Petition Interest).

(b) Subject to the limitations set forth in Section 2.06, each Guarantor and
Grantor hereby unconditionally and irrevocably agrees not to exercise any rights
that it may now have or hereafter acquire against the Borrower, any other Loan
Party or any other insider guarantor that arise from the existence, payment,
performance or enforcement of such Guarantor’s or Grantor’s obligations under or
in respect of this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Loan Obligations (other
than contingent or unliquidated obligations or liabilities) and all other
amounts payable under this Agreement shall have been paid in full in cash and
all Swap Agreements secured hereunder shall have expired or been terminated or
cash collateralized and the Commitments shall have expired or been terminated
and each Guarantor and Grantor agrees that it will not be entitled to bring any
action, claim, suit or other proceeding in respect of any right it may have in
respect of any payment on its Guarantee or other obligation hereunder until such
time. If any amount shall be paid to any Guarantor or Grantor in violation of
the immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Loan Obligations (other than contingent or
unliquidated obligations or liabilities) and all other amounts payable under
this Agreement and (b) the latest date of expiration, termination

 

29



--------------------------------------------------------------------------------

or cash collateralization of all Swap Agreements secured hereunder, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor or Grantor
and shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Loan Obligations and all other amounts payable under
this Agreement, whether matured or unmatured, in accordance with the terms of
the Loan Documents, or to be held as Collateral for any Loan Obligations or
other amounts payable under such guarantee thereafter arising. If (i) any
Guarantor or Grantor shall make payment to any Secured Party of all or any part
of the Loan Obligations, (ii) all of the Loan Obligations (other than contingent
or unliquidated obligations or liabilities) and all other amounts payable under
this Agreement shall have been paid in full in cash, (iii) the Term A Facility
Maturity Date shall have occurred and (iv) all Swap Agreements secured hereunder
shall have expired, terminated, or shall have been cash collateralized, the
Administrative Agent will, at such Guarantor’s or Grantor’s request and expense,
execute and deliver to such Guarantor or Grantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor or Grantor of an interest in the Loan
Obligations resulting from such payment made by such Guarantor or Grantor
pursuant to this Agreement.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Term Loan Agreement. All communications and notices
hereunder to any Grantor shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 10.01 of the Term Loan Agreement.

SECTION 7.02. [RESERVED].

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as contemplated or

 

30



--------------------------------------------------------------------------------

permitted by this Agreement or the Term Loan Agreement. This Agreement shall be
construed as a separate agreement with respect to each party and may be amended,
modified, supplemented, waived or released with respect to any party without the
approval of any other party and without affecting the obligations of any other
party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or Grantor or the Administrative
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective permitted successors and assigns; provided that no Guarantor
or Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent (unless permitted under the Term Loan Agreement).

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.05 of
the Term Loan Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Term Loan Agreement) against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution, delivery or performance of this Agreement or any other Loan
Document to which such Grantor is a party or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
transactions contemplated hereby or (ii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of or material breach of the Loan
Documents by, such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional Loan
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loan Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured Party. All
amounts due under this Section 7.06 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

SECTION 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the

 

31



--------------------------------------------------------------------------------

purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. The Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Administrative Agent’s name or in the name
of such Grantor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (h) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement
(in accordance with its terms), as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided, that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

SECTION 7.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right, power or remedy hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights, powers or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.09, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing,

 

32



--------------------------------------------------------------------------------

the making of a Loan shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent or any Lender may
have had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.08 of the Term Loan Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of

 

33



--------------------------------------------------------------------------------

America sitting in New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Guarantor or Grantor, or
its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate with respect to all Loan Obligations when all the outstanding
Loan Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds and
the Lenders have no further commitment to lend under the Term Loan Agreement
(the “Discharge Date”).

(b) [RESERVED].

(c) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Term Loan
Agreement as a result of which such Grantor ceases to be a Subsidiary of the
Borrower or otherwise ceases to be a Guarantor or a Grantor; provided that the
Required Lenders shall have consented to such transaction (to the extent such
consent is required by the Term Loan Agreement) and the terms of such consent
did not provide otherwise.

(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Term Loan Agreement to any person that is not a Grantor, or
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 10.08 of the Term
Loan Agreement, the Security Interest in such Collateral shall be automatically
released.

(e) In connection with any termination or release pursuant to paragraph (a),
(c) or (d) of this Section 7.15, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense all documents that such
Grantor shall reasonably request to evidence such termination or release and
will duly assign and transfer to such Grantor such of the Pledged Collateral so
released that may be in the possession of the Administrative Agent that has not

 

34



--------------------------------------------------------------------------------

theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Administrative Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.09 of the Term Loan Agreement or the Collateral and
Guarantee Requirement of an instrument in the form of Exhibit I hereto (with
such additions to such form as the Administrative Agent and the Borrower may
reasonably agree in the case of any such Subsidiary) (a “Supplement”), such
entity shall become a Guarantor and a Grantor hereunder with the same force and
effect as if originally named as a Guarantor and a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
party to this Agreement. The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.

SECTION 7.17. No Limitations, Etc. (a) Except for termination of a Grantor’s
obligations hereunder as expressly provided for in Section 7.15 and except for
the limitations set forth in Section 2.06 or, with respect to any Subsidiary
Loan Party that becomes a party hereto pursuant to Section 7.16 or otherwise, in
any Supplement to this Agreement, the obligations of each Grantor hereunder and
grant of security interests by such Grantor shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of, and all rights of the Administrative Agent hereunder,
the Security Interest in the Article 9 Collateral, the security interest in the
Pledged Collateral and all obligations of each Guarantor and Grantor hereunder
shall be absolute and unconditional irrespective of, the invalidity, illegality
or unenforceability of the Loan Obligations (including with respect to any
guarantee under this Agreement) or otherwise (other than defense of payment or
performance). Without limiting the generality of the foregoing, all rights of
the Administrative Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Guarantor and Grantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and shall be absolute and unconditional irrespective of, and each Grantor hereby
waives any defense to the enforcement hereof by reason of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the Loan
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Loan Obligations,
including with respect to any Guarantor under this Agreement;

 

35



--------------------------------------------------------------------------------

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Loan Obligations, including with respect to any Guarantor under this
Agreement;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Borrower or any Grantor or otherwise operate as a discharge
of the Borrower or any Grantor as a matter of law or equity (other than the
payment in full in cash or immediately available funds of all the Loan
Obligations);

(vi) any illegality, lack of validity or enforceability of any Loan Obligation,
including with respect to any Guarantor under this Agreement;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting a Loan Party or its assets or any resulting release or discharge of
any Loan Obligation, including with respect to any Guarantor under this
Agreement;

(viii) the existence of any claim, set-off or other rights that the Grantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Grantor or any other guarantor or
surety.

Each Grantor expressly authorizes the Secured Parties to take and hold security
for the payment and performance of the Loan Obligations, to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Loan Obligations, all without affecting the
obligations of any Grantor hereunder.

(b) To the fullest extent permitted by applicable law, each Grantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Loan Obligations, including with respect to any
Guarantor under this Agreement, or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the Loan
Obligations (other than contingent or unliquidated obligations or liabilities).
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Loan Obligations, make any
other

 

36



--------------------------------------------------------------------------------

accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Grantor hereunder except to the extent the Loan
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Grantor waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Grantor against any other Loan Party, as the case
may be, or any security.

SECTION 7.18. Secured Party Authorizations and Indemnifications. By acceptance
of the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably, to the
maximum extent permitted by law, (a) to consent to the appointment of the
Administrative Agent as its agent hereunder and under such other Security
Documents, (b) to confirm that the Administrative Agent shall have the authority
to act as the exclusive agent of such Secured Party for the enforcement of any
provisions of this Agreement and such other Security Documents against any
Guarantor or Grantor, the exercise of remedies hereunder or thereunder and the
giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Guarantor’s or Grantor’s obligations with
respect thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Security Document against any
Guarantor or Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Security Document and (d) to agree to be bound by
the terms of this Agreement and any other Security Documents. By acceptance of
the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably, to the
maximum extent permitted by law , to agree to indemnify the Administrative Agent
(and authorize the Administrative Agent to deduct any such indemnification
amount from the amounts to be paid to such Secured Party pursuant to
Section 5.02(a)) to the extent not indemnified or reimbursed by the Grantors,
pro rata in accordance with the amount of the Loan Obligations owed to it on the
date of any such indemnification, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
administrative agent in any way relating to or arising out of this Agreement or
any other Security Document or any action taken or omitted by the Administrative
Agent with respect to this Agreement or any other Loan Document, provided that
no Secured Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction.

SECTION 7.19. [RESERVED].

SECTION 7.20. Securitization Acknowledgements. For purposes of this
Section 7.20, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Transfer and
Servicing Agreement, dated as of April 25, 2000, as amended, by and among Apple
Ridge Services Corporation (“ARSC”), Cartus Corporation (“Cartus”), Cartus
Financial Corporation (“CFC”), Apple Ridge Funding LLC

 

37



--------------------------------------------------------------------------------

(“ARF”) and U.S. Bank National Association (the “Indenture Trustee”) (the
“Transfer and Servicing Agreement”) or, if not defined therein, as assigned to
such terms in the Purchase Agreement, dated as of April 25, 2000, as amended, by
and between Cartus and CFC (the “Purchase Agreement”) or the Receivables
Purchase Agreement, dated as of April 25, 2000, as amended, by and between CFC
and ARSC (the “Receivables Purchase Agreement”). The Transfer and Servicing
Agreement, the Purchase Agreement and the Receivables Purchase Agreement,
together with the respective amendments thereto described above, are
collectively attached to this Agreement as Exhibit II. Subsequent references in
this Section 7.20 to ARSC, Cartus and CFC below shall mean and be references to
such corporations as they currently exist but shall also include references to
any limited liability companies which succeed to the assets and liabilities of
such companies in connection with a conversion of any such corporation into a
limited liability company. The Administrative Agent acknowledges and agrees, and
each Secured Party by its execution of the Term Loan Agreement (or its
Assignment and Acceptance) and/or its acceptance of the benefits of this
Agreement acknowledges and agrees, as follows, solely in its capacity as a
Secured Party:

(i) Each Secured Party hereby acknowledges that (A) CFC is a limited purpose
corporation whose primary activities are restricted in its certificate of
incorporation to purchasing Cartus Purchased Assets (originally referred to as
CMSC Purchased Assets) from Cartus pursuant to the Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
CFC Receivables (originally referred to as CMF Receivables) to ARSC, and such
other activities as it deems necessary or appropriate in connection therewith,
(B) ARSC is a limited purpose corporation whose primary activities are
restricted in its certificate of incorporation to purchasing from CFC all CFC
Receivables acquired by CFC from Cartus or otherwise originated by CFC, funding
such acquisitions through the sale of the CFC Receivables to ARF and such other
activities as it deems necessary or appropriate to carry out such activities,
and (C) ARF is a limited purpose limited liability company whose activities are
limited in its limited liability company agreement to purchasing the Pool
Receivables from ARSC, funding such acquisitions through the issuance of the
notes issued pursuant to the Indenture referred to in the Transfer and Servicing
Agreement (the “Notes”), pledging such Pool Receivables to the Apple Ridge
Trustee and such other activities as it deems necessary or appropriate to carry
out such activities.

(ii) Each Secured Party hereby acknowledges and agrees that (A) the foregoing
transfers are intended to be true and absolute sales as a result of which Cartus
has no right, title and interest in and to any of the Cartus Purchased Assets,
any Homes acquired by CFC in connection therewith or any CFC Receivables,
including any Related Property relating thereto, any proceeds thereof or
earnings thereon (collectively, the “Pool Assets”), (B) none of CFC, ARSC or ARF
is a Loan Party, (C) such Secured Party is not a creditor of, and has no
recourse to, CFC, ARSC or ARF pursuant to the Term Loan Agreement or any other
Loan Document, and (D) such Secured Party has no lien on or claim, contractual
or otherwise, arising under the Term Loan Agreement or any other Loan Document
to the Pool Assets (whether now existing or hereafter acquired and whether
tangible or intangible); provided that nothing herein shall limit any rights the
Secured Parties may have to any proceeds or earnings which are transferred from
time to time to Cartus by CFC, ARSC or ARF.

 

38



--------------------------------------------------------------------------------

(iii) No Secured Party will institute against or join any other person in
instituting against CFC, ARSC or ARF any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CFC, ARSC or ARF until one year and one day
after the payment in full of all Notes; provided that the foregoing shall not
limit the right of any Secured Party to file any claim in or otherwise take any
action (not inconsistent with the provisions of this Section 7.20) permitted or
required by applicable law with respect to any insolvency proceeding instituted
against CFC, ARSC or ARF by any other person.

(iv) Without limiting the foregoing, in the event of any voluntary or
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Federal or state bankruptcy or similar law involving
Cartus, CFC, ARSC, ARF or any other Affiliates of Cartus as debtor, or
otherwise, the Secured Parties agree that if, notwithstanding the intent of the
parties, Cartus is found to have a property interest in the Pool Assets, then,
in such event, CFC and its assigns, including the Indenture Trustee, shall have
a first and prior claim to the Pool Assets, and any claim or rights the Secured
Parties may have to the Pool Assets, contractual or otherwise, shall be subject
to the prior claims of the Indenture Trustee and the Noteholders until all
amounts owing under the Indenture shall have been paid in full, and the Secured
Parties agree to turn over to the Indenture Trustee any amounts received
contrary to the provisions of this clause (iv).

(v) In taking a pledge of the Equity Interests of CFC, each Secured Party
acknowledges that it has no right, title or interest in or to any assets of CFC,
ARSC or ARF other than its rights to receive, as assignee of Cartus, any
dividends or other distributions properly declared and paid or made in respect
of the Equity Interests of CFC. Each Secured Party further agrees that it will
not (A) until after the payment in full of all Notes, exercise any rights it may
have under this Agreement (x) to foreclose on the Equity Interests of CFC or
(y) to exercise any voting rights with respect to the Equity Interests of CFC,
including any rights to nominate, elect or remove the independent members of the
board of directors or managers of CFC or rights to amend the organizational
documents of CFC, or (B) until one year and one day after the date on which all
Notes have been paid in full, exercise any voting rights it may have to
institute a voluntary bankruptcy proceeding on behalf of CFC.

(vi) Each Secured Party hereby covenants and agrees that it will not agree to
any amendment, supplement or other modification of this Section 7.20 without the
prior written consent of the Indenture Trustee. Each Secured Party further
agrees that the provisions of this Section 7.20 are made for the benefit of, and
may be relied upon and enforced by, the Indenture Trustee and that the Indenture
Trustee shall be a third party beneficiary of this Section 7.20.

SECTION 7.21. [RESERVED].

 

39



--------------------------------------------------------------------------------

SECTION 7.22. Successor Administrative Agent. The terms, conditions and
provisions of Section 9.09 of the Term Loan Agreement shall apply to the
Administrative Agent hereunder, mutatis mutandis.

ARTICLE VIII

The Intercreditor Agreement

SECTION 8.01. Intercreditor Agreement. Notwithstanding any provision to the
contrary, the priority of the liens and security interests granted to the
Administrative Agent pursuant to this Agreement, and the exercise of any right
or remedy by the Administrative Agent hereunder are subject to the provisions of
the First Lien Intercreditor Agreement and the First and a Half Lien
Intercreditor Agreement. In the event of any conflict between the terms of this
Agreement and either of the First Lien Intercreditor Agreement or the First and
a Half Lien Intercreditor Agreement, regarding the priority of the liens and
security interests granted to the Administrative Agent or the exercise of any
right or remedy by the Administrative Agent, the terms of the First Lien
Intercreditor Agreement or the First and a Half Lien Intercreditor Agreement, as
applicable, shall govern.

[Signature Page Follows]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

REALOGY INTERMEDIATE HOLDINGS LLC by  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President, Chief   Financial
Officer and Treasurer REALOGY GROUP LLC by  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President, Chief   Financial
Officer and Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: NRT INSURANCE AGENCY, INC. By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Chief Financial Officer

CARTUS ASSET RECOVERY CORPORATION

CARTUS CORPORATION

CDRE TM LLC

REALOGY OPERATIONS LLC

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER LLC

By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President and Treasurer



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON

CASE TITLE COMPANY

BURNET TITLE LLC

BURNET TITLE HOLDING LLC

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

GUARDIAN HOLDING COMPANY

GUARDIAN TITLE AGENCY, LLC

KEYSTONE CLOSING SERVICES LLC

LAKECREST TITLE, LLC

MARKET STREET SETTLEMENT GROUP LLC

MID-ATLANTIC SETTLEMENT SERVICES LLC

NATIONAL COORDINATION ALLIANCE LLC

NRT SETTLEMENT SERVICES OF MISSOURI LLC

NRT SETTLEMENT SERVICES OF TEXAS LLC

PROCESSING SOLUTIONS LLC

SECURED LAND TRANSFERS LLC

ST. JOE TITLE SERVICES LLC

TEXAS AMERICAN TITLE COMPANY

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

TITLE RESOURCE GROUP LLC

TITLE RESOURCE GROUP SERVICES LLC

TRG SETTLEMENT SERVICES, LLP

By:  

/s/ Thomas N. Rispoli

Name:   Thomas N. Rispoli Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LLC

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

ERA FRANCHISE SYSTEMS LLC

GLOBAL CLIENT SOLUTIONS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

ZIPREALTY CALIFORNIA, INC.

ZIPREALTY LLC

By:  

/s/ Andrew G. Napurano

Name:   Andrew G. Napurano Title:   Chief Finance and Strategy Officer



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

  

BURGDORFF LLC

  

BURNET REALTY LLC

  

CAREER DEVELOPMENT CENTER, LLC

  

CB COMMERCIAL NRT PENNSYLVANIA LLC

  

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

  

COLDWELL BANKER PACIFIC PROPERTIES LLC

  

COLDWELL BANKER REAL ESTATE SERVICES LLC

  

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

  

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

  

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

  

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

  

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

  

COLORADO COMMERCIAL, LLC

  

HFS LLC

  

HFS.COM CONNECTICUT REAL ESTATE LLC

  

HFS.COM REAL ESTATE INCORPORATED

  

HFS.COM REAL ESTATE LLC

  

HOME REFERRAL NETWORK LLC

  

JACK GAUGHEN LLC

  

MARTHA TURNER PROPERTIES, L.P.

  

MARTHA TURNER SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY LLC

  

MTPGP, LLC

  

NRT ARIZONA COMMERCIAL LLC

  

NRT ARIZONA LLC

  

NRT ARIZONA REFERRAL LLC

  

NRT CAROLINAS LLC

  

NRT CAROLINAS REFERRAL NETWORK LLC

  

NRT COLORADO LLC

  

NRT COLUMBUS LLC

  

NRT COMMERCIAL LLC

  

NRT COMMERCIAL UTAH LLC

  

NRT DEVELOPMENT ADVISORS LLC

  

NRT DEVONSHIRE LLC

  

NRT DEVONSHIRE WEST LLC

  

NRT FLORIDA LLC

  

NRT HAWAII REFERRAL, LLC

  

NRT LLC

  

NRT MID-ATLANTIC LLC

  

NRT MISSOURI LLC

  

NRT MISSOURI REFERRAL NETWORK LLC

  

NRT NEW ENGLAND LLC

  

NRT NEW YORK LLC

  

NRT NORTHFORK LLC

  

NRT PHILADELPHIA LLC

  

NRT PITTSBURGH LLC

  



--------------------------------------------------------------------------------

NRT PROPERTY MANAGEMENT ARIZONA LLC

   (continued from prior page)

NRT PROPERTY MANAGEMENT CALIFORNIA, INC.

  

NRT PROPERTY MANAGEMENT DC LLC

  

NRT PROPERTY MANAGEMENT DELAWARE LLC

  

NRT PROPERTY MANAGEMENT FLORIDA LLC

  

NRT PROPERTY MANAGEMENT GEORGIA LLC

  

NRT PROPERTY MANAGEMENT MARYLAND LLC

  

NRT PROPERTY MANAGEMENT MINNESOTA LLC

  

NRT PROPERTY MANAGEMENT NEW JERSEY LLC

  

NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC

  

NRT PROPERTY MANAGEMENT TEXAS LLC

  

NRT PROPERTY MANAGEMENT VIRGINIA LLC

  

NRT REFERRAL NETWORK LLC

  

NRT RELOCATION LLC

  

NRT RENTAL MANAGEMENT SOLUTIONS LLC

  

NRT REOEXPERTS LLC

  

NRT SUNSHINE INC.

NRT TEXAS LLC

     

NRT UTAH LLC

  

NRT WEST, INC.

  

NRT ZIPREALTY LLC

  

REAL ESTATE REFERRAL LLC

  

REAL ESTATE REFERRALS LLC

  

REAL ESTATE SERVICES LLC

  

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

  

REFERRAL NETWORK LLC

  

REFERRAL NETWORK PLUS, INC.

  

REFERRAL NETWORK, LLC

  

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC

  

SOTHEBY’S INTERNATIONAL REALTY, INC.

  

THE SUNSHINE GROUP, LTD.

   By:   

/s/ Kevin R. Greene

   Name:    Kevin R. Greene    Title:    Chief Financial Officer   



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as Administrative Agent by  

/s/ Mohammad S Hasan

Name:   Mohammad S Hasan Title:   Executive Director



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

Pledged Stock

 

Entity

   Issued and
Outstanding Stock  

Type of Equity

Interest

  

Owners (%)

  

Certificate

Number

Alpha Referral Network LLC    100%   Common Stock    Coldwell Banker Residential
Referral Network – 100%    Uncertificated American Title Company of Houston   
1,000   Common Stock    Title Resource Group LLC – 100%    004 Better Homes and
Gardens Real Estate Licensee LLC    100%   Membership Units    Realogy Services
Group LLC – 100%    Uncertificated Better Homes and Gardens Real Estate LLC   
100%   Membership Units    Realogy Services Group LLC    Uncertificated
Burgdorff LLC    100%   Membership Units    NRT LLC    Uncertificated Burnet
Realty LLC    100%   Membership Units    NRT LLC – 100%    Uncertificated Burnet
Title Holding LLC    10,000   Membership Interests    Title Resource Group LLC –
100%    8 Burnet Title LLC    100%   Membership Units    Title Resource Group
LLC – 100%    Uncertificated Career Development Center, LLC    100   Common
Stock    NRT Arizona LLC – 100%    2 Cartus Asset Recovery Corporation    1000  
Common Stock    Cartus Corporation – 100%    1 Cartus B.V.    11,700   Common
Stock    Cartus Corporation – 65%    Uncertificated Cartus Corporation    850  
Common Stock    Realogy Services Group LLC – 100%    5 Cartus Financial
Corporation    1,000   Common Stock    Cartus Corporation – 100%    3 Cartus
Holdings Limited    4,875,000   Ordinary Shares    Cartus Corporation – 65%    6



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock  

Type of Equity

Interest

  

Owners (%)

  

Certificate

Number

Cartus India Private Limited (India)    16,575   Common Stock   

Cartus Corporation – 51%

 

Cartus Global Holdings Limited – 49%

   1 Cartus Relocation Canada Limited    13;


52

  Common Stock    Cartus Corporation – 65%    CA-1 CB-1 Cartus Relocation Canada
Limited (UK)    100   Ordinary Shares    Cartus Corporation – 65%    4 Cartus
Relocation Hong Kong Limited    6,500   Ordinary Shares    Cartus Corporation –
65%    Uncertificated Cartus Relocation Limited (UK)    65   Ordinary Shares   
Cartus Corporation – 65%    7 Cartus Sarl    130   Common Stock    Cartus
Corporation – 65%    Uncertificated Cartus SAS    226,200   Common Stock   
Cartus Corporation – 65%    Uncertificated Case Title Company    7,000   Common
Stock    Title Resource Group LLC – 100%    9 CB Commercial NRT Pennsylvania LLC
   100%   Membership Units    NRT Pittsburgh LLC – 100%    Uncertificated CDRE
TM LLC    100%   Membership Units    NRT LLC – 100%    Uncertificated Century 21
Real Estate LLC    1,000   Membership Units    Realogy Services Group LLC – 100%
   9 CGRN, Inc.    100   Common Stock    Realogy Services Group LLC – 100%    4
Coldwell Banker Commercial Pacific Properties LLC    100%   Membership Units   
NRT LLC – 100%    Uncertificated Coldwell Banker LLC    100%   Membership Units
   Realogy Services Group LLC – 100%    Uncertificated Coldwell Banker Pacific
Properties LLC    100%   Membership Units    Coldwell Banker Real Estate
Services LLC    Uncertificated Coldwell Banker Real Estate LLC    100%  
Membership Units    Coldwell Banker LLC – 100%    Uncertificated



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock  

Type of Equity

Interest

  

Owners (%)

  

Certificate

Number

Coldwell Banker Real Estate Services LLC    100%   Membership Units    Coldwell
Banker Residential Real Estate LLC – 100%    Uncertificated Coldwell Banker
Residential Brokerage Company    1,000   Common Stock    Coldwell Banker
Residential Brokerage LLC – 100%    9 Coldwell Banker Residential Brokerage LLC
   100%   Membership Units    NRT LLC – 100%    Uncertificated Coldwell Banker
Residential Real Estate LLC    100%   Membership Units    Coldwell Banker
Residential Brokerage LLC – 100 %    Uncertificated Coldwell Banker Residential
Referral Network    1,000   Common Stock    Coldwell Banker Residential
Brokerage LLC – 100%    5 Coldwell Banker Residential Referral Network, Inc.   
100   Common Stock    NRT Pittsburgh LLC – 100%    3 Colorado Commercial, LLC   
100%   Membership Interests    NRT Colorado LLC – 100%    Uncertificated
Cornerstone Title Company    100   Common Stock    Title Resource Group Holdings
LLC – 100%    4 Equity Title Company    6,000   Common Stock    Title Resource
Group LLC – 100%    52 Equity Title Messenger Service Holding LLC    100%  
Membership Units    Title Resource Group LLC – 100%    Uncertificated ERA
Franchise Systems LLC    100%   Membership Units    Realogy Services Group LLC –
100%    Uncertificated Global Client Solutions LLC    100%   Membership Units   
Realogy Franchise Group LLC – 100%    Uncertificated Guardian Holding Company   
100   Common Stock    Title Resource Group LLC – 100%    3 Guardian Title
Agency, LLC    100   Membership Units    Title Resource Group LLC – 100%    5
HFS LLC    100%   Common Interests    NRT LLC – 100%    Uncertificated HFS.com
Connecticut Real Estate LLC    100%   Common Interests    NRT New England LLC –
100%    Uncertificated



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock  

Type of Equity

Interest

  

Owners (%)

  

Certificate

Number

HFS.com Real Estate Incorporated    100   Common Stock    HFS.com Real Estate
LLC – 100%    1 HFS.com Real Estate LLC    100%   Common Interests    NRT LLC –
100%    Uncertificated Home Referral Network LLC    100%   Membership Units   
NRT LLC – 100%    Uncertificated Jack Gaughen LLC    100%   Membership Units   
NRT Mid-Atlantic LLC – 100%    Uncertificated Keystone Closing Services LLC   
50   Membership Units    Title Resource Group LLC – 100%    4 Lakecrest Title,
LLC    100%   Membership Units    Title Resource Group LLC – 100%   
Uncertificated Market Street Settlement Group LLC    100%   Membership Units   
Title Resource Group Holdings LLC – 100%    Uncertificated Martha Turner
Properties, L.P.    1%

 

99%

  Partnership Interests   

MTPGP, LLC – 1%

 

Sotheby’s International Realty, Inc. – 99%

   Uncertificated Martha Turner Sotheby’s International Realty Referral Company
LLC    100%   Membership Interests    Sotheby’s International Realty, Inc. –
100%    Uncertificated Mid-Atlantic Settlement Services LLC    350   Membership
Interests    Title Resource Group LLC – 100%    1 MTPGP, LLC    100%  
Membership Interests    Sotheby’s International Realty, Inc. – 100%   
Uncertificated National Coordination Alliance LLC    100%   Membership Units   
Title Resource Group LLC – 100%    Uncertificated NRT Arizona Commercial LLC   
100%   Membership Units    NRT Arizona LLC – 100%    Uncertificated NRT Arizona
LLC    100%   Membership Units    NRT LLC – 100%    Uncertificated NRT Arizona
Referral LLC    100%   Membership Units    NRT Arizona LLC – 100%   
Uncertificated NRT Carolinas LLC    100%   Common Interests    NRT LLC – 100%   
Uncertificated



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock  

Type of Equity

Interest

  

Owners (%)

  

Certificate

Number

NRT Carolinas Referral Network LLC    100%   Common Interests    NRT LLC – 100%
   Uncertificated NRT Colorado LLC    100%   Membership Units    NRT LLC – 100%
   Uncertificated NRT Columbus LLC    100%   Membership Units    Coldwell Banker
Residential Real Estate LLC – 100%    Uncertificated NRT Commercial LLC    100%
  Membership Units    NRT LLC – 100%    Uncertificated NRT Commercial Utah LLC
   100%   Membership Units    NRT LLC – 100%    Uncertificated NRT Development
Advisors LLC    100%   Membership Units    NRT LLC – 100%    Uncertificated NRT
Devonshire LLC    100%   Membership Units    NRT LLC – 100%    Uncertificated
NRT Devonshire West LLC    100%   Common Interests    NRT LLC – 100%   
Uncertificated NRT Florida LLC    100%   Common Interests    Coldwell Banker
Residential Real Estate LLC – 100%    Uncertificated NRT Hawaii Referral, LLC   
100   Membership Units    NRT LLC – 100%    1 NRT Insurance Agency, Inc.   
1,000   Common Stock    NRT LLC – 100%    4 NRT LLC    100%   Membership Units
   Realogy Services Group LLC – 100%    Uncertificated NRT Mid-Atlantic LLC   
100%   Membership Units    NRT LLC – 100%    Uncertificated NRT Missouri LLC   
100%   Membership Units    Coldwell Banker Residential Brokerage LLC – 100%   
Uncertificated NRT Missouri Referral Network LLC    100%   Membership Units   
Coldwell Banker Residential Referral Network – 100%    Uncertificated NRT New
England LLC    100%   Membership Units    NRT LLC – 100%    Uncertificated NRT
New York LLC    100%   Membership Units    NRT LLC – 100%    Uncertificated NRT
Northfork LLC    100%   Membership Units    NRT New York LLC – 100%   
Uncertificated



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock  

Type of Equity

Interest

  

Owners (%)

  

Certificate

Number

NRT Philadelphia LLC    100%   Membership Units    NRT LLC – 100%   
Uncertificated NRT Pittsburgh LLC    100%   Membership Units    Coldwell Banker
Residential Real Estate LLC – 100%    Uncertificated NRT Property Management
Arizona LLC    100%   Common Interests    NRT Rental Management Solutions LLC –
100%    Uncertificated NRT Property Management California, Inc.    100   Common
Stock    NRT Rental Management Solutions LLC – 100%    1 NRT Property Management
DC LLC    100%   Common Interests    NRT Rental Management Solutions LLC – 100%
   Uncertificated NRT Property Management Delaware LLC    100%   Common
Interests    NRT Rental Management Solutions LLC – 100%    Uncertificated NRT
Property Management Florida LLC    100%   Common Interests    NRT Rental
Management Solutions LLC – 100%    Uncertificated NRT Property Management
Georgia LLC    100%   Common Interests    NRT Rental Management Solutions LLC –
100%    Uncertificated NRT Property Management Maryland LLC    100%   Common
Interests    NRT Rental Management Solutions LLC – 100%    Uncertificated NRT
Property Management Minnesota LLC    100%   Common Interests    NRT Rental
Management Solutions LLC – 100%    Uncertificated NRT Property Management New
Jersey LLC    100%   Common Interests    NRT Rental Management Solutions LLC –
100%    Uncertificated NRT Property Management Pennsylvania LLC    100%   Common
Interests    NRT Rental Management Solutions LLC – 100%    Uncertificated NRT
Property Management Texas LLC    100%   Common Interests    NRT Rental
Management Solutions LLC – 100%    Uncertificated NRT Property Management
Virginia LLC    100%   Common Interests    NRT Rental Management Solutions LLC –
100%    Uncertificated



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock  

Type of Equity

Interest

  

Owners (%)

  

Certificate

Number

NRT Referral Network LLC    100%   Membership Units    NRT LLC – 100%   
Uncertificated NRT Relocation LLC    100   Membership Units    Realogy
Operations LLC – 100%    2 NRT Rental Management Solutions LLC    100%   Common
Interests    NRT LLC – 100%    Uncertificated NRT REOExperts LLC    100%  
Membership Units    NRT LLC – 100%    Uncertificated NRT Settlement Services of
Missouri LLC    100%   Membership Units    Title Resource Group LLC   
Uncertificated NRT Settlement Services of Texas LLC    100%   Membership Units
   Title Resource Group LLC – 100%    Uncertificated NRT Sunshine Inc.    100  
Common Stock    NRT LLC – 100%    1 NRT Texas LLC    100%   Membership Units   
NRT LLC – 100%    Uncertificated NRT Utah LLC    100%   Membership Units    NRT
LLC – 100%    Uncertificated NRT West, Inc.    100   Common Stock    NRT LLC –
100%    1 NRT ZipRealty LLC    100%   Common Interests    NRT LLC – 100%   
Uncertificated ONCOR International LLC    100   Membership Units    Realogy
Franchise Group LLC – 100% [f/k/a Realogy Franchise Group, Inc.]    2 Primacy
Relocation Consulting (Shanghai) Co., Ltd.    65%   Common Stock    Cartus
Corporation – 65%    Uncertificated Processing Solutions LLC    100%  
Membership Units    Title Resource Group LLC – 100%    Uncertificated Real
Estate Referral LLC    100%   Membership Units    NRT New England LLC – 100%   
Uncertificated Real Estate Referrals LLC    100%   Membership Units    NRT
Mid-Atlantic LLC – 100%    Uncertificated Real Estate Services LLC    100%  
Membership Units    NRT LLC – 100%    Uncertificated Realogy Blue Devil Holdco
LLC    65   Membership Units    Coldwell Banker Real Estate LLC [f/k/a Coldwell
Banker Real Estate Corporation] – 65%    1



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock  

Type of Equity

Interest

  

Owners (%)

  

Certificate

Number

Realogy Cavalier Holdco, LLC    65   Membership Units    Cartus Corporation –
65%    2 Realogy Franchise Group LLC    100%   Membership Units    Realogy
Services Group LLC – 100%    Uncertificated Realogy Global Services LLC    100%
  Membership Units    Realogy Services Group LLC – 100%    Uncertificated
Realogy Group LLC    100%   Membership Units    Realogy Intermediate Holdings
LLC – 100%    Uncertificated Realogy Licensing LLC    100%   Membership Units   
Realogy Services Group LLC – 100%    Uncertificated Realogy Operations LLC   
100%   Membership Units    Realogy Services Group LLC – 100%    Uncertificated
Realogy Services Group LLC    100   Membership Units    Realogy Group LLC – 100%
   2 Realogy Services Venture Partner LLC    100%   Common Stock    Realogy
Services Group LLC – 100%    Uncertificated Referral Associates of New England
LLC    100%   Membership Units    NRT New England LLC – 100%    Uncertificated
Referral Network LLC    100   Common Stock    Coldwell Banker Residential
Referral Network – 100%    27 Referral Network Plus, Inc.    1000   Common Stock
   Coldwell Banker Residential Brokerage Company – 100%    2 Referral Network,
LLC    100%   Membership Interests    NRT Colorado LLC – 100%    Uncertificated
Secured Land Transfers LLC    100%   Membership Interests    Title Resource
Group LLC – 100%    Uncertificated Sotheby’s International Realty Affiliates LLC
   100%   Membership Units    Realogy Services Group LLC – 100%   
Uncertificated Sotheby’s International Realty Licensee LLC    100%   Membership
Units    Realogy Services Group LLC – 100%    Uncertificated Sotheby’s
International Realty Referral Company, LLC    100   Membership Units   
Sotheby’s International Realty, Inc. – 100%    1 Sotheby’s International Realty,
Inc.    8,333   Common Stock    NRT LLC – 100%    6



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock  

Type of Equity

Interest

  

Owners (%)

  

Certificate

Number

St. Joe Title Services LLC    100%   Membership Interests    Title Resource
Group LLC – 100%    Uncertificated Texas American Title Company    450   Common
Stock    Title Resource Group LLC – 100%    13 The Sunshine Group (Florida) Ltd.
Corp.    1,000   Common Stock    NRT Sunshine, Inc. – 100%    6 The Sunshine
Group, Ltd.    1,000   Common Stock    NRT Sunshine Inc. – 100%    3 Title
Resource Group Affiliates Holdings LLC    100%   Membership Units    Title
Resource Group Holdings LLC – 100%    Uncertificated Title Resource Group
Holdings LLC    100%   Membership Units    Title Resource Group LLC – 100%   
Uncertificated Title Resource Group LLC    100%   Membership Units    Realogy
Services Group LLC – 100%    4 Title Resource Group Services LLC    100%  
Membership Units    St. Joe Title Services LLC – 100%    Uncertificated TRG
Settlement Services, LLP    1%   Partnership Interest    Title Resource Group
LLC – 1%    4    99%      Title Resource Group Services LLC – 99%    5 ZipRealty
California, Inc.    100   Common Stock    Realogy Services Group LLC – 100%    1
ZipRealty LLC    100%   Common Interests    Realogy Services Group LLC – 100%   
Uncertificated



--------------------------------------------------------------------------------

Debt Securities

 

Instruments Pledged Global Intercompany Note, dated May 7, 2009



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

INTELLECTUAL PROPERTY OWNED BY GRANTORS

Patents and Patent Applications

Registered Patents

 

Owner Name

  

Country

  

Type of
Patent

  

Patent Title

   Patent No. Cartus Corporation    US    Utility    System and Method of
Selecting Freight Forwarding Companies    8/131,598 Coldwell Banker Real Estate
LLC    US    Utility    System and Method for Searching Real Estate Listings
Using Imagery    13/271,512 ZipRealty LLC    US    Utility    Beginning-To-End
Online Automation of Real Estate Transactions    6/684,196

Patent Applications

 

Owner Name

  

Country

  

Type of
Patent

  

Patent Title

   Application No. Realogy Operations LLC    US    Utility    Methods and
Arrangements For Facilitating The Processing of Real Estate Information   
10/167,132 Realogy Operations LLC    US    Utility    Methods and Arrangements
for Facilitating the Processing of Real Estate Information    14/030,800 Realogy
Operations LLC    US    Utility    Real Estate Offer Management System   
14/847,948 ZipRealty LLC    US    Utility    Lead Allocation Based on Lead
Attributes    14/565,702 ZipRealty LLC    US    Utility    Methods and Systems
for Real Estate Agent Tracking and Expertise Data Generation    13/027,114
ZipRealty LLC    US    Utility    Methods and Systems for Transmitting Location
Based Agent Alerts in a Real Estate Application    13/027,127 ZipRealty LLC   
US    Utility    Real Estate Agent Rating    14/565,694 ZipRealty LLC    US   
Utility    Real Estate Agent Relationship Management    14/565,090 ZipRealty LLC
   US    Utility    Real Estate Platform for Sellers    14/564,579 ZipRealty LLC
   US    Utility    System and Method for Automated Property Valuation Utilizing
User Activity Tracking Information    14/646,125 ZipRealty LLC    Canada   
Utility    System and Method for Automated Property Valuation Utilizing User
Activity Tracking Information    2,892,026 ZipRealty LLC    Europe    Utility   
System and Method for Automated Property Valuation Utilizing User Activity
Tracking Information    12888961.5 ZipRealty LLC    Germany    Utility    System
and Method for Automated Property Valuation Utilizing User Activity Tracking
Information    Pending



--------------------------------------------------------------------------------

Trademarks and Trademark Applications

Better Homes and Gardens Real Estate Licensee LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

BETA BROKERAGE    United States    Better Homes and Gardens Real Estate Licensee
LLC    86183707    4609019 BROKERMAP    United States    Better Homes and
Gardens Real Estate Licensee LLC    77924620    4091533 GREENLIGHT PROGRAM   
United States    Better Homes and Gardens Real Estate Licensee LLC    77822354
   3792595 HOME SELECTION ASSISTANT    United States    Better Homes and Gardens
Real Estate Licensee LLC    77914332    3905924 HOME, FIRST HOME    United
States    Better Homes and Gardens Real Estate Licensee LLC    85476108   
4219438 THE FRIENDLIEST SEARCH IN REAL ESTATE    United States    Better Homes
and Gardens Real Estate Licensee LLC    86320914    4725399

Burnet Realty LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

DISTINCTIVE HOMES    United States    Burnet Realty LLC    74085862    1712157
MAKING DREAMS COME HOME    United States    Burnet Realty LLC    78486327   
3127865

Cartus Corporation

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

CARTUS    Australia    Cartus Corporation    1097159    1097159 CARTUS AND GLOBE
DESIGN    Australia    Cartus Corporation    1099707    1099707 CARTUS AND GLOBE
DESIGN (in color)    Australia    Cartus Corporation    1100296    1100296
CARTUS RESOURCES    Australia    Cartus Corporation    1097160    1097160 GLOBE
DESIGN    Australia    Cartus Corporation    1099706    1099706 GLOBE DESIGN (in
color)    Australia    Cartus Corporation    1100295    1100295 CARTUS    Brazil
   Cartus Corporation    840728476    CARTUS    Brazil    Cartus Corporation   
840728450    CARTUS    Brazil    Cartus Corporation    840728468   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

CARTUS    Brazil    Cartus Corporation    840728433    CARTUS AND GLOBE DESIGN
   Brazil    Cartus Corporation    840728409    CARTUS AND GLOBE DESIGN   
Brazil    Cartus Corporation    840728484    CARTUS AND GLOBE DESIGN    Brazil
   Cartus Corporation    840728417    CARTUS AND GLOBE DESIGN    Brazil   
Cartus Corporation    840728395    CARTUS    Canada    Cartus Corporation   
1288571    735956 CARTUS AND GLOBE DESIGN    Canada    Cartus Corporation   
1290421    735755 GLOBALNET    Canada    Cartus Corporation    798683    577034
GLOBE DESIGN    Canada    Cartus Corporation    1290423    735769 GLOBE DESIGN
(in color)    Canada    Cartus Corporation    1290424    735757 SHORTEN THE
DISTANCE    Canada    Cartus Corporation    1248516    662164 CARTUS   
China (People’s Republic)    Cartus Corporation    5159090    5159090 CARTUS   
China (People’s Republic)    Cartus Corporation    5158802    5158802 CARTUS   
China (People’s Republic)    Cartus Corporation    5158803    5158803 CARTUS   
China (People’s Republic)    Cartus Corporation    5158804    5158804 CARTUS AND
GLOBE DESIGN    China (People’s Republic)    Cartus Corporation    5168322   
5168322 CARTUS AND GLOBE DESIGN    China (People’s Republic)    Cartus
Corporation    5168323    5168323 CARTUS AND GLOBE DESIGN    China (People’s
Republic)    Cartus Corporation    5168324    5168324 CARTUS AND GLOBE DESIGN   
China (People’s Republic)    Cartus Corporation    5168325    5168325 GLOBE
DESIGN    China (People’s Republic)    Cartus Corporation    5168334    5168334
GLOBE DESIGN    China (People’s Republic)    Cartus Corporation    5168335   
5168335 GLOBE DESIGN    China (People’s Republic)    Cartus Corporation   
5168316    5168316 GLOBE DESIGN    China (People’s Republic)    Cartus
Corporation    5168317    5168317 GLOBE DESIGN (in color)    China (People’s
Republic)    Cartus Corporation    5168318    5168318 GLOBE DESIGN (in color)   
China (People’s Republic)    Cartus Corporation    5168319    5168319 GLOBE
DESIGN (in color)    China (People’s Republic)    Cartus Corporation    5168320
   5168320 GLOBE DESIGN (in color)    China (People’s Republic)    Cartus
Corporation    5168321    5168321 ONLY RELOCATION. ONLY PRIMACY    China
(People’s Republic)    Cartus Corporation    6202280    6202280 ONLY RELOCATION.
ONLY PRIMACY    China (People’s Republic)    Cartus Corporation    6202279   
6202279 PRIMACY PU BAI SI in Chinese Characters    China (People’s Republic)   
Cartus Corporation    7182483    7182483



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

PRIMACY PU BAI SI in Chinese Characters    China (People’s Republic)    Cartus
Corporation    7182482    7182482 PRIMACY PU BAI SI in Chinese Characters   
China (People’s Republic)    Cartus Corporation    7843180    7843180 PRIMACY
RELOCATION    China (People’s Republic)    Cartus Corporation    6202321   
6202321 PRIMACY RELOCATION    China (People’s Republic)    Cartus Corporation   
6202322    6202322 PRIMACY RELOCATION (Stylized)    China (People’s Republic)   
Cartus Corporation    6202323    6202323 PRIMACY RELOCATION (Stylized)    China
(People’s Republic)    Cartus Corporation    6202324    6202324 PU BAI SI
(Chinese Characters)    China (People’s Republic)    Cartus Corporation   
7186714    7186714 PU BAI SI (Chinese Characters)    China (People’s Republic)
   Cartus Corporation    7186713    7186713 PU BAI SI in Chinese Characters   
China (People’s Republic)    Cartus Corporation    7843179    7843179 SHORTEN
THE DISTANCE    China (People’s Republic)    Cartus Corporation    6202329   
6202329 SUNBURST LOGO    China (People’s Republic)    Cartus Corporation   
6202325    6202325 SUNBURST LOGO    China (People’s Republic)    Cartus
Corporation    6202326    6202326 THE PRIMACY DIFFERENCE    China (People’s
Republic)    Cartus Corporation    6202327    6202327 THE PRIMACY DIFFERENCE   
China (People’s Republic)    Cartus Corporation    6202328    6202328 CARTUS   
Cuba    Cartus Corporation    20150712    GLOBE DESIGN    Cuba    Cartus
Corporation    20150713    CARTUS    European Community    Cartus Corporation   
4892832    4892832 CARTUS AND GLOBE DESIGN    European Community    Cartus
Corporation    4924023    4924023 GLOBALNET    European Community    Cartus
Corporation    126607    126607 GLOBE DESIGN    European Community    Cartus
Corporation    4924031    4924031 GLOBE DESIGN (in color)    European Community
   Cartus Corporation    4924049    4924049 CARTUS    Hong Kong    Cartus
Corporation    300575721    300575721 CARTUS AND GLOBE DESIGN (in series)   
Hong Kong    Cartus Corporation    300583588    300583588 CARTUS RESOURCES   
Hong Kong    Cartus Corporation    300575730    300575730 GLOBE DESIGN (in
series)    Hong Kong    Cartus Corporation    300583597    300583597 CARTUS   
India    Cartus Corporation    1960888    1960888 CARTUS    India    Cartus
Corporation    1960889    1960889 CARTUS    India    Cartus Corporation   
1960890    1960890 CARTUS    India    Cartus Corporation    1960891    1960891
CARTUS AND GLOBE DESIGN    India    Cartus Corporation    1960896    1960896
CARTUS AND GLOBE DESIGN    India    Cartus Corporation    1960897    1960897



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

CARTUS AND GLOBE DESIGN    India    Cartus Corporation    1960898    1960898
CARTUS AND GLOBE DESIGN    India    Cartus Corporation    1960899    1960899
GLOBE DESIGN    India    Cartus Corporation    1960895    GLOBE DESIGN    India
   Cartus Corporation    1960894    GLOBE DESIGN    India    Cartus Corporation
   1960893    GLOBE DESIGN    India    Cartus Corporation    1960892   
PRIMACY & Sunburst Logo (Series of 3)    India    Primacy Relocation LLC*   
1677337    1677337 SUNBURST LOGO (series of 3)    India    Primacy Relocation
LLC*    1677336    1677336 CARTUS AND GLOBE DESIGN    Mexico    Cartus
Corporation    842198    992079 CARTUS    Singapore    Cartus Corporation   
T0602094F    T0602094F CARTUS    Singapore    Cartus Corporation    T0602095D   
T0602095D CARTUS    Singapore    Cartus Corporation    T0602096B    T0602096B
CARTUS    Singapore    Cartus Corporation    T0602097J    T0602097J CARTUS AND
GLOBE DESIGN (in series)    Singapore    Cartus Corporation    T0603007J   
T0603007J CARTUS AND GLOBE DESIGN (in series)    Singapore    Cartus Corporation
   T0603008I    T0603008I CARTUS AND GLOBE DESIGN (in series)    Singapore   
Cartus Corporation    T0603009G    T0603009G CARTUS AND GLOBE DESIGN (in series)
   Singapore    Cartus Corporation    T0603011I    T0603011I CARTUS RESOURCES   
Singapore    Cartus Corporation    T0602099G    T0602099G CARTUS RESOURCES   
Singapore    Cartus Corporation    T0602100D    T0602100D CARTUS RESOURCES   
Singapore    Cartus Corporation    T0602101B    T0602101B GLOBE DESIGN (in
series)    Singapore    Cartus Corporation    T0603003H    T0603003H GLOBE
DESIGN (in series)    Singapore    Cartus Corporation    T0603004F    T0603004F
GLOBE DESIGN (in series)    Singapore    Cartus Corporation    T0603005D   
T0603005D GLOBE DESIGN (in series)    Singapore    Cartus Corporation   
T0603006B    T0603006B SHORTEN THE DISTANCE    Singapore    Cartus Corporation
   T07/12898H    T07/12898H SHORTEN THE DISTANCE    Singapore    Cartus
Corporation    T07/12900C    T07/12900C CARTUS    Switzerland    Cartus
Corporation    54569/2010    612621 CARTUS AND GLOBE DESIGN    Switzerland   
Cartus Corporation    54212/2010    612613 CARTUS AND GLOBE DESIGN (in color)   
Switzerland    Cartus Corporation    54213/2010    612614 GLOBE DESIGN   
Switzerland    Cartus Corporation    54216/2010    612616 GLOBE DESIGN (in
color)    Switzerland    Cartus Corporation    54214/2010    612615 CARTUS   
United Kingdom    Cartus Corporation    2412844    2412844 CARTUS AND GLOBE
DESIGN (in series)    United Kingdom    Cartus Corporation    2414215    2414215
CARTUS RESOURCES    United Kingdom    Cartus Corporation    2412845    2412845
GLOBE DESIGN (in series)    United Kingdom    Cartus Corporation    2414216   
2414216 HOME AND MOVE FROM CARTUS & Gate Design    United Kingdom    Cartus
Corporation    2419497    2419497



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

RELOCATION AGENT NETWORK & LEFT SIDE HOUSE DESIGN    United Kingdom    Cartus
Corporation    2619135    2619135 RELOCATION AGENT NETWORK & TOP LEFT ARROW
DESIGN    United Kingdom    Cartus Corporation    2625214    2625214 RELOCATION
AGENT NETWORK & TOP LEFT ARROW RECTANGLE DESIGN    United Kingdom    Cartus
Corporation    2645110    2645110 RELOCATION AGENT NETWORK & TOP LEFT HOUSE
DESIGN    United Kingdom    Cartus Corporation    2619137    2619137 RELOCATION
ALLIANCE & LEFT SIDE HOUSE DESIGN    United Kingdom    Cartus Corporation   
2619353    2619353 WE MOVE THE PEOPLE WHO MOVE THE WORLD    United Kingdom   
Cartus Corporation    2137549    2137549 CARTUS    United States    Cartus
Corporation    78808792    3370574 CARTUSMOBILE    United States    Cartus
Corporation    86061787    4514560 CARTUSONLINE    United States    Cartus
Corporation    86061792    4595740 CARTUS AND GLOBE DESIGN    United States   
Cartus Corporation    78817923    3314369 CARTUS AND GLOBE DESIGN    United
States    Cartus Corporation    78818045    3314372 CARTUS AND GLOBE DESIGN   
United States    Cartus Corporation    78818064    3321204 CARTUS AND GLOBE
DESIGN    United States    Cartus Corporation    78818082    3383108 EASYTOUR   
United States    Cartus Corporation    78659865    3331185 GLOBALNET    United
States    Cartus Corporation    75153284    2198869 GLOBE DESIGN    United
States    Cartus Corporation    78817943    3314370 GLOBE DESIGN    United
States    Cartus Corporation    78818047    3314373 GLOBE DESIGN    United
States    Cartus Corporation    78818069    3321205 GLOBE DESIGN    United
States    Cartus Corporation    78818087    3379520 GLOBE DESIGN (in color)   
United States    Cartus Corporation    78817954    3314371 GLOBE DESIGN (in
color)    United States    Cartus Corporation    78818055    3314374 GLOBE
DESIGN (in color)    United States    Cartus Corporation    78818077    3321206
GLOBE DESIGN (in color)    United States    Cartus Corporation    78818090   
3379521 HOME AND MOVE    United States    Cartus Corporation    78817256   
3372957 HOME AND MOVE & Design    United States    Cartus Corporation   
78817258    3372958 MEMBERMOVE    United States    Cartus Corporation   
73748964    1554062 MILES FROM HOME    United States    Cartus Corporation   
77790815    3792478 MOVEPLUS    United States    Cartus Corporation    85073868
   3917108 PRIMACY RELOCATION & DEVICE    United States    Cartus Corporation   
75622523    2326003 SUNBURST LOGO    United States    Cartus Corporation   
75622522    2316479 TRUSTED GUIDANCE – FOR EVERY MOVE YOU MAKE    United States
   Cartus Corporation    86060012    4627337 WE MOVE THE PEOPLE WHO MOVE THE
WORLD    United States    Cartus Corporation    75304946    2455642

 

* Primacy Relocation LLC merged into Cartus Corporation as of December 31, 2010,
and Cartus Corporation now owns all of Primacy’s marks. Although the recordal
application of that merger was filed in India, Cartus phased out all use of the
marks worldwide. Given the significant backlog in India to record ownership
changes, to conserve time and resources, no further action is being taken to
pursue the recordal as the registrations will be allowed to lapse when next due
for renewal in 2018.



--------------------------------------------------------------------------------

CDRE TM LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

CS Interlocking Design    China    CDRE TM LLC    15596459    CORCORAN
SUNSHINE & CS Interlocking Design    China    CDRE TM LLC    15596458   
CORCORAN SUNSHINE    China    CDRE TM LLC    15596466    CORCORAN    China   
CDRE TM LLC    15596470    CORCORAN GROUP REAL ESTATE    China    CDRE TM LLC   
15596462    CORCORAN.COM (Stylized)    China    CDRE TM LLC    15596464   
CORCORAN.COM LIVE WHO YOU ARE (Stylized)    China    CDRE TM LLC    15596463   
CORCORAN CORCORAN GROUP MARKETING (Stylized)    China    CDRE TM LLC    15596461
   CORCORAN LIVE WHO YOU ARE (Stylized)    China    CDRE TM LLC    15596460   
CORCORAN    Cuba    CDRE TM LLC    20151122    CORCORAN SUNSHINE    Cuba    CDRE
TM LLC    20151123    CITI HABITATS    Cuba    CDRE TM LLC    20151124   
CORCORAN SUNSHINE    Singapore    CDRE TM LLC    40201512552Y    CORCORAN
SUNSHINE MARKETING GROUP    Singapore    CDRE TM LLC    40201512557X    A
DIFFERENT KIND OF REAL ESTATE COMPANY    United States    CDRE TM LLC   
75789598    2635982 CAPE COD STYLE    United States    CDRE TM LLC    76410655
   2971401 CAPE COD STYLE    United States    CDRE TM LLC    76410657    2736246
CASTLE EDGE    United States    CDRE TM LLC    86608705    CASTLE EDGE & Design
   United States    CDRE TM LLC    86608710    CASTLE EDGE INSURANCE AGENCY &
Design    United States    CDRE TM LLC    86608711    CG LIVE WHO YOU ARE   
United States    CDRE TM LLC    86678499    CG LIVE WHO YOU ARE    United States
   CDRE TM LLC    86678501    CG LIVE WHO YOU ARE    United States    CDRE TM
LLC    86678503    CONEJOVALLEYSTYLE    United States    CDRE TM LLC    86460297
   4772856 CORCORAN    United States    CDRE TM LLC    75688924    2533288
CORCORAN    United States    CDRE TM LLC    77251976    3417729 CORCORAN
SUNSHINE    United States    CDRE TM LLC    86457227    4772592 CORCORAN
SUNSHINE & CS Interlocking Circles Design    United States    CDRE TM LLC   
86457230    CORCORAN SUNSHINE MARKETING GROUP & CS & Interlocking Circles Design
   United States    CDRE TM LLC    86457231   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

CORCORAN WEXLER    United States    CDRE TM LLC    76315555    2576142
CORNERSTONES OF LIFE PROGRAM & Design    United States    CDRE TM LLC   
77119473    3421531 CS and Interlocking Circles Design    United States    CDRE
TM LLC    77287785    3418149 FS & Design    United States    CDRE TM LLC   
73330013    1228982 FS FRED SANDS REALTORS & Design    United States    CDRE TM
LLC    73330014    1228983 GREENWICHSTYLE    United States    CDRE TM LLC   
77619262    3639386 LEAVE IT TO THE EXPERTS    United States    CDRE TM LLC   
85201698    4043351 LITCHFIELDCOUNTYSTYLE    United States    CDRE TM LLC   
77619263    3639387 LIVE WHO YOU ARE    United States    CDRE TM LLC    78713347
   3178618 LOCALINK    United States    CDRE TM LLC    78525869    3110476 MORE
BROKER PER SQ FT    United States    CDRE TM LLC    77612078    3635209
MONTEREYPENINSULASTYLE    United States    CDRE TM LLC    85939796    NEW WAVE
OF REAL ESTATE & Design    United States    CDRE TM LLC    85535694    4205722
NEWYORKCITYSTYLE    United States    CDRE TM LLC    77819231    3858479 ONLY
WITH US    United States    CDRE TM LLC    85690452    4272410 OUR TOWN   
United States    CDRE TM LLC    78449628    3094142 PREFERRED MOVES    United
States    CDRE TM LLC    78871795    3398527 PROPERTY FRAMEWORKS    United
States    CDRE TM LLC    86455833    PROPERTY FRAMEWORKS & Design    United
States    CDRE TM LLC    86531391    SALES + RENTALS. KNOWLEDGE + GUIDANCE.   
United States    CDRE TM LLC    85662605    4302854 SANFRANCISCOSTYLE    United
States    CDRE TM LLC    85939786    4634404 SANTABARBARASTYLE    United States
   CDRE TM LLC    85939793    4749784 SANTAFESTYLE    United States    CDRE TM
LLC    86108015    4594681 THE CORCORAN GROUP    United States    CDRE TM LLC   
75689238    2366134 THE SUNSHINE GROUP LTD    United States    CDRE TM LLC   
76408231    2768873 WESTCHESTERSTYLE    United States    CDRE TM LLC    77619264
   3918443 WINECOUNTRYSTYLE    United States    CDRE TM LLC    85939790   
WWW.CORCORAN.COM    United States    CDRE TM LLC    75732288    2499454 YOU
SHOULD SOBE HERE & Design    United States    CDRE TM LLC    85279992    4048717



--------------------------------------------------------------------------------

CGRN Inc.

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

CGRN    United States    CGRN Inc.    75540186    2466103 Stick Man Design   
United States    CGRN Inc.    75673268    2332340

Sotheby’s International Realty Licensee LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

RESIDE    Egypt    Sotheby’s International Realty Licensee LLC    A0026174   
RESIDE    European Community    Sotheby’s International Realty Licensee LLC   
009324302    009324302 YOUR LIFESTYLE. ANYWHERE IN THE WORLD    European
Community    Sotheby’s International Realty Licensee LLC    011892478   
011892478 RESIDE    Int’l Registration    Sotheby’s International Realty
Licensee LLC    A0026174    1094329 RESIDE    Japan    Sotheby’s International
Realty Licensee LLC    A0026174    RESIDE    Monaco    Sotheby’s International
Realty Licensee LLC    A0026174    RESIDE    Morocco    Sotheby’s International
Realty Licensee LLC    A0026174    RESIDE    Oman    Sotheby’s International
Realty Licensee LLC    A0026174    RESIDE    Russian Federation    Sotheby’s
International Realty Licensee LLC    A0026174    RESIDE    Singapore   
Sotheby’s International Realty Licensee LLC    A0026174    IR 1094329 RESIDE   
Switzerland    Sotheby’s International Realty Licensee LLC    A0026174    RESIDE
   Turkey    Sotheby’s International Realty Licensee LLC    A0026174    ARTFULLY
UNITING EXTRAORDINARY HOMES WITH EXTRAORDINARY LIVES    United States   
Sotheby’s International Realty Licensee LLC    85028407    4086034 BEYOND THE
EXTRAORDINARY    United States    Sotheby’s International Realty Licensee LLC   
86177559    4650441 EXTRAORDINARY ANGLES    United States    Sotheby’s
International Realty Licensee LLC    86138598    4650381 FOR THE ONGOING
COLLECTION OF LIFE    United States    Sotheby’s International Realty Licensee
LLC    78490698    3069400 LIFE ENTHUSIASTS FIND YOUR PASSION AT:    United
States    Sotheby’s International Realty Licensee LLC    85760823    4350223 THE
ESSENCE OF AN EXTRAORDINARY LIFE IS ABOUT LIVING YOUR PASSION    United States
   Sotheby’s International Realty Licensee LLC    85760824    4353664 YOUR
LIFESTYLE. ANYWHERE IN THE WORLD    United States    Sotheby’s International
Realty Licensee LLC    85965372    4470797 RESIDE    United States    Sotheby’s
International Realty Licensee LLC    77089845    3415244 RESIDE    Viet Nam   
Sotheby’s International Realty Licensee LLC    A0026174   



--------------------------------------------------------------------------------

Title Resource Group LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

AMERICAN TITLE COMPANY & Design    United States    Title Resource Group LLC   
85314000    4070488 BURNET TITLE    United States    Title Resource Group LLC   
85316954    4101529 BURNET TITLE & Design    United States    Title Resource
Group LLC    85316962    4076711 BURROW ESCROW SERVICES & Design    United
States    Title Resource Group LLC    85317756    4076724 CCS CONVENIENT CLOSING
SERVICES & Design    United States    Title Resource Group LLC    85311808   
4070394 CENSTAR    United States    Title Resource Group LLC    78439772   
3213898 Circle Logo (TRG)    United States    Title Resource Group LLC   
78869716    3293882 Circle Logo (TRG)    United States    Title Resource Group
LLC    78869726    3279724 COUNT ON OUR EXCELLENCE    United States    Title
Resource Group LLC    78783827    3532528 DON’T SETTLE FOR COMPLICATED, SETTLE
FOR CONVENIENCE    United States    Title Resource Group LLC    78484489   
3262070 E EQUITY CLOSING & Design    United States    Title Resource Group LLC
   85319019    4076741 E EQUITY TITLE & Design (in color)    United States   
Title Resource Group LLC    85319350    4076746 E EQUITY TITLE COMPANY & Design
(in color)    United States    Title Resource Group LLC    85319360    4170293 E
EQUITY TITLE COMPANY & Design in B&W    United States    Title Resource Group
LLC    86072934    4494991 E EQUITY TITLE COMPANY Stacked & Design    United
States    Title Resource Group LLC    86072929    FIRST CALIFORNIA ESCROW   
United States    Title Resource Group LLC    85319428    4098393 GATEWAY
SETTLEMENT SERVICES & Design    United States    Title Resource Group LLC   
78768106    3224478 GO2AGENT    United States    Title Resource Group LLC   
86411663    GUARDIAN    United States    Title Resource Group LLC    74102195   
1823333 GUARDIAN TITLE AGENCY, LLC & Design    United States    Title Resource
Group LLC    86760856    IN HOUSE    United States    Title Resource Group LLC
   78626295    3607601 KEYSTONE CLOSING SERVICES & Design    United States   
Title Resource Group LLC    85323511    4070751 KEYSTONE TITLE SERVICES & Design
   United States    Title Resource Group LLC    85323540    4083175 L LANDWAY
SETTLEMENT SERVICES & Design    United States    Title Resource Group LLC   
78815007    3219806



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

LAKECREST RELOCATION SERVICES    United States    Title Resource Group LLC   
85172501    4057529 LAKECREST RELOCATION SERVICES & Design    United States   
Title Resource Group LLC    85172504    4057530 MAKING HOUSES INTO HOMES   
United States    Title Resource Group LLC    78466961    3288623 MAKING HOUSES
INTO HOMES COAST TO COAST    United States    Title Resource Group LLC   
85365082    4084012 MARDAN SETTLEMENT SERVICES & Design    United States   
Title Resource Group LLC    78814998    3282646 MARKET STREET & Design    United
States    Title Resource Group LLC    85324179    4104721 MID-ATLANTIC
SETTLEMENT SERVICES & Design    United States    Title Resource Group LLC   
85327090    4093455 READY FOR IT!    United States    Title Resource Group LLC
   86480113    4739201 SECURED LAND TRANSFERS INC. & Design    United States   
Title Resource Group LLC    85331341    4093501 SHORT TRAC    United States   
Title Resource Group LLC    85090682    4007465 SHORT TRAC & House Design   
United States    Title Resource Group LLC    85090690    4007466 SHORT TRAC
House Design    United States    Title Resource Group LLC    85090665    4007464
SINGLE SOLUTION    United States    Title Resource Group LLC    77548999   
3597988 SOUTHERN EQUITY SERVICES & Design    United States    Title Resource
Group LLC    78815000    3219805 SUNBELT TITLE AGENCY & Design    United States
   Title Resource Group LLC    85331345    4093502 SUNBELT TITLE AGENCY & Sun
Design    United States    Title Resource Group LLC    85679258    4329511 THE
REAL SOURCE    United States    Title Resource Group LLC    86777696    THE REAL
SOURCE (Stylized)    United States    Title Resource Group LLC    86777701   
TITLE RESOURCES & Design    United States    Title Resource Group LLC   
86138626    4579518 TITLE RESOURCES GUARANTY COMPANY & Design    United States
   Title Resource Group LLC    85326284    4095791 Title!Snap    United States
   Title Resource Group LLC    85618108    4318787 Title!Snap & Design    United
States    Title Resource Group LLC    85618540    4318789 TRG & Circle Design   
United States    Title Resource Group LLC    85326266    4090297 U.S. TITLE &
Design    United States    Title Resource Group LLC    85326274    4095790 WEST
COAST ESCROW FIRST IN PEOPLE FIRST IN SERVICE & Design    United States    Title
Resource Group LLC    85326253    4095789 YOUR SOURCE FOR GETTING DEALS DONE   
United States    Title Resource Group LLC    86777700    YOURPAPERWORK & Design
(in color)    United States    Title Resource Group LLC    86005617    4728328



--------------------------------------------------------------------------------

Century 21 Real Estate LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21    African Union Territories (OAPI)    Century 21 Real Estate LLC   
3200601329    54333 CENTURY 21    African Union Territories (OAPI)    Century 21
Real Estate LLC    3200601330    54334 CENTURY 21 & New House Design    African
Union Territories (OAPI)    Century 21 Real Estate LLC    54336    54336 CENTURY
21 & New House Design    African Union Territories (OAPI)    Century 21 Real
Estate LLC    54335    54335 CENTURY 21 & New Pitched Roof House Design   
African Union Territories (OAPI)    Century 21 Real Estate LLC    3201402540   
CENTURY 21    Albania    Century 21 Real Estate LLC    AL/T/2007/475    11869
CENTURY 21 & New House Design    Albania    Century 21 Real Estate LLC   
AL/T/2007/476    11880 CENTURY 21    Algeria    Century 21 Real Estate LLC   
153075    CENTURY 21 & New Pitched Roof House Design    Algeria    Century 21
Real Estate LLC    153076    CENTURY 21    Angola    Century 21 Real Estate LLC
   17686    CENTURY 21    Angola    Century 21 Real Estate LLC    17687   
CENTURY 21 & New House Design    Angola    Century 21 Real Estate LLC    17688
   CENTURY 21 & New House Design    Angola    Century 21 Real Estate LLC   
17689    CENTURY 21    Anguilla    Century 21 Real Estate LLC       4386 CENTURY
21    Anguilla    Century 21 Real Estate LLC       2706 CENTURY 21 & New House
Design    Anguilla    Century 21 Real Estate LLC       4387 CENTURY 21 & New
House Design    Anguilla    Century 21 Real Estate LLC       4388 CENTURY 21   
Antigua and Barbuda    Century 21 Real Estate LLC    99232064    7004 CENTURY
21 & New House Design    Antigua and Barbuda    Century 21 Real Estate LLC   
99232065    7005 CENTURY 21    Argentina    Century 21 Real Estate LLC   
3234496    2674543 CENTURY 21    Argentina    Century 21 Real Estate LLC   
3234495    2651463 CENTURY 21 & New Pitched Roof House Design    Argentina   
Century 21 Real Estate LLC    3234497    2651464



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & New Pitched Roof House Design    Argentina    Century 21 Real
Estate LLC    3234498    2651465 SIGLO 21    Argentina    Century 21 Real Estate
LLC    3005173    2708123 CENTURY 21    Aruba    Century 21 Real Estate LLC   
89051914    14483 CENTURION    Australia    Century 21 Real Estate LLC    559492
   559492 CENTURY 21    Australia    Century 21 Real Estate LLC    326586   
326586 CENTURY 21    Australia    Century 21 Real Estate LLC    491234    491234
CENTURY 21    Australia    Century 21 Real Estate LLC    491233    491233
CENTURY 21 AGENTS. SMARTER.BOLDER.FASTER.    Australia    Century 21 Real Estate
LLC    1626257    1626257 CENTURY 21 & New House & Sign Design (Series of 2)   
Australia    Century 21 Real Estate LLC    554728    554728 CENTURY 21 & New
House Design    Australia    Century 21 Real Estate LLC    542303    542303
CENTURY 21 & Sign & Post Design (Series of 2)    Australia    Century 21 Real
Estate LLC    554730    554730 THE WORLD IS SOLD ON CENTURY 21    Australia   
Century 21 Real Estate LLC    1050167    1050167 CENTURY 21    Austria   
Century 21 Real Estate LLC    AM 2269/75    81547 CENTURY 21 & New House Design
   Austria    Century 21 Real Estate LLC    AM 5860/90    136271 CENTURY 21   
Azerbaijan    Century 21 Real Estate LLC    20060373    20070412 CENTURY 21   
Azerbaijan    Century 21 Real Estate LLC    2014/31216    20150454 CENTURY 21 &
New House Design    Azerbaijan    Century 21 Real Estate LLC    20060374   
20070411 CENTURY 21 & New Pitched Roof House Design    Azerbaijan    Century 21
Real Estate LLC    2014/31217    20150455 CENTURY 21    Bahamas    Century 21
Real Estate LLC    8282    8282 CENTURY 21 & New House Design    Bahamas   
Century 21 Real Estate LLC    14542    14542 CENTURY 21    Bahrain    Century 21
Real Estate LLC    422/89    12537 CENTURY 21    Bahrain    Century 21 Real
Estate LLC    423/89    706 CENTURY 21 & New House Design    Bahrain    Century
21 Real Estate LLC    387/91    884 CENTURY 21 & New House Design    Bahrain   
Century 21 Real Estate LLC    425/89    707 CENTURY 21 & New House Design   
Bahrain    Century 21 Real Estate LLC    424/89    12538 CENTURY 21   
Bangladesh    Century 21 Real Estate LLC    122235    CENTURY 21    Bangladesh
   Century 21 Real Estate LLC    122234    CENTURY 21 & New Pitched Roof House
Design    Bangladesh    Century 21 Real Estate LLC    122233    CENTURY 21 & New
Pitched Roof House Design    Bangladesh    Century 21 Real Estate LLC    122232
  



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21    Barbados    Century 21 Real Estate LLC       81/490 CENTURY 21   
Barbados    Century 21 Real Estate LLC       81/6593 CENTURY 21    Barbados   
Century 21 Real Estate LLC       81/534 CENTURY 21 & New House Design   
Barbados    Century 21 Real Estate LLC       81/6594 CENTURY 21 & New House
Design    Barbados    Century 21 Real Estate LLC       81/6249 CENTURY 21   
Belize    Century 21 Real Estate LLC    6234    6234 CENTURY 21    Belize   
Century 21 Real Estate LLC    1724.03    1724.03 CENTURY 21 & New House Design
   Belize    Century 21 Real Estate LLC    1725.03    1725.03 CENTURION   
Benelux    Century 21 Real Estate LLC    766104    497239 CENTURY 21    Benelux
   Century 21 Real Estate LLC    834723    556946 CENTURY 21    Benelux   
Century 21 Real Estate LLC    34606    335022 CENTURY 21    Benelux    Century
21 Real Estate LLC    691728    151437 CENTURY 21 & New House Design    Benelux
   Century 21 Real Estate LLC    755505    487878 CENTURY 21 & New House Design
   Benelux    Century 21 Real Estate LLC    834724    556947 CENTURY 21 & Sign &
Post Design    Benelux    Century 21 Real Estate LLC    774593    508016 CENTURY
21 & Sign Design    Benelux    Century 21 Real Estate LLC    774594    508017
EEUW 21    Benelux    Century 21 Real Estate LLC    739532    475269 SIECLE 21
   Benelux    Century 21 Real Estate LLC    739533    475270 CENTURY 21   
Bermuda    Century 21 Real Estate LLC    42240    42240 CENTURY 21    Bermuda   
Century 21 Real Estate LLC    7935    7935 CENTURY 21 & New House Design   
Bermuda    Century 21 Real Estate LLC    42241    42241 CENTURY 21 & New House
Design    Bermuda    Century 21 Real Estate LLC    21330    21330 CENTURY 21   
Bolivia    Century 21 Real Estate LLC    146214    73321 CENTURY 21    Bolivia
   Century 21 Real Estate LLC    146214    73319 CENTURY 21    Bolivia   
Century 21 Real Estate LLC    146214    73320 CENTURY 21 & New House Design   
Bolivia    Century 21 Real Estate LLC    146214    73318 SIGLO 21    Bolivia   
Century 21 Real Estate LLC    2541921    75829 CENTURY 21    Bosnia and
Herzegovina    Century 21 Real Estate LLC    BAZ069892A    BAZ069892 CENTURY
21 & New House Design    Bosnia and Herzegovina    Century 21 Real Estate LLC   
BAZ069891A    BAZ069891 CENTURY 21    Brazil    Century 21 Real Estate LLC   
26404/75    7061021 CENTURY 21    Brazil    Century 21 Real Estate LLC   
10882/79    7201044 CENTURY 21    Brazil    Century 21 Real Estate LLC   
817906088    817906088 CENTURY 21    Brazil    Century 21 Real Estate LLC   
817906096    817906096 CENTURY 21 & New House Design    Brazil    Century 21
Real Estate LLC    815818670    815818670



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & New House Design    Brazil    Century 21 Real Estate LLC   
815817355    815817355 CENTURY 21 & New House Design    Brazil    Century 21
Real Estate LLC    817906100    817906100 SECULO 21    Brazil    Century 21 Real
Estate LLC    820829749    820829749 CENTURY 21    Brunei Darussalam    Century
21 Real Estate LLC    35586    35586 CENTURY 21 & New House Design    Brunei
Darussalam    Century 21 Real Estate LLC    35588    35588 CENTURY 21   
Bulgaria    Century 21 Real Estate LLC    12207    18876 CENTURY 21    Bulgaria
   Century 21 Real Estate LLC    12208    1675 CENTURY 21 & New House Design   
Bulgaria    Century 21 Real Estate LLC    67145    52033 BRANCHE A VOTRE MAISON
   Canada    Century 21 Real Estate LLC    1473336    791319 BRANCHE SUR BIEN
PLUS    Canada    Century 21 Real Estate LLC    1473337    791322 BUREAUENLIGNE
   Canada    Century 21 Real Estate LLC    1621126    897541 BUYER SERVICE
PLEDGE    Canada    Century 21 Real Estate LLC    1615018    909568 C21   
Canada    Century 21 Real Estate LLC    1614879    894941 C21 UNIVERSITY   
Canada    Century 21 Real Estate LLC    1734249    CAMPUS 21    Canada   
Century 21 Real Estate LLC    1496345    857694 CAMPUS 21 & Design    Canada   
Century 21 Real Estate LLC    1499258    820059 CENTURION    Canada    Century
21 Real Estate LLC    1615013    894944 CENTURION & Design    Canada    Century
21 Real Estate LLC    1615014    902439 CENTURION HONOR SOCIETY    Canada   
Century 21 Real Estate LLC    1614880    894943 CENTURY 21    Canada    Century
21 Real Estate LLC    587710    368747 CENTURY 21    Canada    Century 21 Real
Estate LLC    417509    233529 CENTURY 21 & New House Design    Canada   
Century 21 Real Estate LLC    673859    397607 CENTURY 21 & New House Design   
Canada    Century 21 Real Estate LLC    673854    401397 CENTURY 21 & New House
Design    Canada    Century 21 Real Estate LLC    673857    397606 CENTURY 21 &
Modern House Design    Canada    Century 21 Real Estate LLC    587712    368748
CENTURY 21 & Sign & Post Design    Canada    Century 21 Real Estate LLC   
673855    400535 CENTURY 21 & Sign & Post Design (Color)    Canada    Century 21
Real Estate LLC    673856    400536 CENTURY 21 CANADA    Canada    Century 21
Real Estate LLC    1673674    CENTURY 21 COMMERCIAL    Canada    Century 21 Real
Estate LLC    1614877    894940 CENTURY 21 COMMERCIAL & Building Design   
Canada    Century 21 Real Estate LLC    1614878   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 COMMERCIAL (Stylized)    Canada    Century 21 Real Estate LLC   
1674969    915925 CENTURY 21 CONNECTIONS    Canada    Century 21 Real Estate LLC
   1615104    8955750 CENTURY 21 CONNECTIONS GUICHET UNIQUE VALUER AJOUTEE &
Design    Canada    Century 21 Real Estate LLC    1080726    595238 CENTURY 21
CONNECTIONS REAL CONVENIENCE REAL VALUE & Design    Canada    Century 21 Real
Estate LLC    1027978    587032 CENTURY 21 FARM & RANCH    Canada    Century 21
Real Estate LLC    1700482    CENTURY 21 FARM & RANCH (Stylized)    Canada   
Century 21 Real Estate LLC    1700674    CENTURY 21 FERMES ET RANCHS    Canada
   Century 21 Real Estate LLC    1700485    CENTURY 21 FERMES ET RANCHS
(Stylized)    Canada    Century 21 Real Estate LLC    1703044    CENTURY 21 FINE
HOMES & ESTATES    Canada    Century 21 Real Estate LLC    1674787    CENTURY 21
FINE HOMES & ESTATES & Design    Canada    Century 21 Real Estate LLC    1674782
   CENTURY 21 LEARNING SYSTEM    Canada    Century 21 Real Estate LLC    1615012
   894942 CENTURY 21 PROPRIETES DE PRESTIGE    Canada    Century 21 Real Estate
LLC    1746099    CENTURY 21 PROPRIETES DE PRESTIGE & Design    Canada   
Century 21 Real Estate LLC    1746106    CENTURY 21 Sign & Post Design (Gold &
Black)    Canada    Century 21 Real Estate LLC    673852    397605 CENTURY 21
Sign Post Design (Gold)    Canada    Century 21 Real Estate LLC    1179262   
605650 CENTURY 21 UNIVERSITY    Canada    Century 21 Real Estate LLC    1722053
   CENTURY 21 UNIVERSITY & New Pitched Roof House Design (Stylized)    Canada   
Century 21 Real Estate LLC    1722128    CGRN - CENTURY 21 GLOBAL REFERRAL
NETWORK    Canada    Century 21 Real Estate LLC    1534694    857704 CONNECTED
TO MORE    Canada    Century 21 Real Estate LLC    1470603    808289 CONNECTED
TO MORE in Chinese Characters    Canada    Century 21 Real Estate LLC    1479259
   805968



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CONNECTED TO YOUR HOME    Canada    Century 21 Real Estate LLC    1470604   
808293 CONNECTED TO YOUR HOME in Chinese Characters    Canada    Century 21 Real
Estate LLC    1481527    800984 CREATE 21    Canada    Century 21 Real Estate
LLC    1234772    699134 GOLD MEDALLION    Canada    Century 21 Real Estate LLC
   1621138    897519 LES EXPERTS LOCAUX.    Canada    Century 21 Real Estate LLC
   1121819    629386 L’EXPERT LOCAL.    Canada    Century 21 Real Estate LLC   
1121818    627614 MAITRES-VENDEURS ARGENT    Canada    Century 21 Real Estate
LLC    1621137    MAITRES-VENDEURS DIAMANT    Canada    Century 21 Real Estate
LLC    1621127    MAITRES-VENDEURS EMERAUDE    Canada    Century 21 Real Estate
LLC    1621141    MAITRES-VENDEURS RUBIS    Canada    Century 21 Real Estate LLC
   1621133    MASTER DIAMOND    Canada    Century 21 Real Estate LLC    1621135
   897524 MASTER EMERALD    Canada    Century 21 Real Estate LLC    1621139   
897543 MASTERS HALL OF FAME    Canada    Century 21 Real Estate LLC    1621129
   897540 MASTER RUBY    Canada    Century 21 Real Estate LLC    1621132   
897537 MASTER SILVER    Canada    Century 21 Real Estate LLC    1621136   
897520 MEDAILLON OR    Canada    Century 21 Real Estate LLC    1621134    897535
ONLINEOFFICE    Canada    Century 21 Real Estate LLC    1621124    897518 OWN
OUR EXPERTISE    Canada    Century 21 Real Estate LLC    1249338    663713 PLUS
INTELLIGENT. PLUS AUDACIEUX. PLUS RAPIDE.    Canada    Century 21 Real Estate
LLC    1563855    854508 PROMESSE DE SERVICE A L’ACHETEUR    Canada    Century
21 Real Estate LLC    1615019    877428 PROMESSEE DE SERVICE AU PROPRIETAIRE
VENDEUR    Canada    Century 21 Real Estate LLC    1615015    877424 RIRC -
RESEAU INTERNATIONAL DE REFERENCES CENTURY 21    Canada    Century 21 Real
Estate LLC    1534695    857705 SELLER SERVICE PLEDGE    Canada    Century 21
Real Estate LLC    1615105    894945 SHOWCASE 21    Canada    Century 21 Real
Estate LLC    1345086    712903 SMARTER.BOLDER.FASTER.    Canada    Century 21
Real Estate LLC    1563851    854507 TEMPLE DE LA RENOMMEE    Canada    Century
21 Real Estate LLC    1621131    897539 THE LOCAL EXPERT.    Canada    Century
21 Real Estate LLC    1105294    579125 THE LOCAL EXPERTS.    Canada    Century
21 Real Estate LLC    1105295    579230 CENTURY 21    Cape Verde    Century 21
Real Estate LLC    202/2007   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & New House Design    Cape Verde    Century 21 Real Estate LLC   
200/2007    CENTURY 21    Caribbean Netherlands (Bonaire, St Eustatius, Saba)   
Century 21 Real Estate LLC    1650    1650 CENTURY 21 & New House Design   
Caribbean Netherlands (Bonaire, St Eustatius, Saba)    Century 21 Real Estate
LLC    1623    1623 CENTURY 21 & New House Design    Caribbean Netherlands
(Bonaire, St Eustatius, Saba)    Century 21 Real Estate LLC    1622    1622
CENTURY 21    Cayman Islands    Century 21 Real Estate LLC       1062225 CENTURY
21    Cayman Islands    Century 21 Real Estate LLC       1274764 CENTURY 21   
Cayman Islands    Century 21 Real Estate LLC       1274765 CENTURY 21 & New
House Design    Cayman Islands    Century 21 Real Estate LLC       1453969
CENTURY 21 & Sign & Post Design    Cayman Islands    Century 21 Real Estate LLC
      1459099 CENTURY 21 & Sign Design    Cayman Islands    Century 21 Real
Estate LLC       1459101 CENTURY 21    Chile    Century 21 Real Estate LLC   
299472    760388 CENTURY 21    Chile    Century 21 Real Estate LLC    299473   
932634 CENTURY 21 & New House Design    Chile    Century 21 Real Estate LLC   
272613    935897 CENTURY 21 & New House Design    Chile    Century 21 Real
Estate LLC    272614    935898 CENTURY 21    China (People’s Republic)   
Century 21 Real Estate LLC    8924591    523152 CENTURY 21    China (People’s
Republic)    Century 21 Real Estate LLC    93094145    777124 CENTURY 21 & New
House Design    China (People’s Republic)    Century 21 Real Estate LLC      
3065318 CENTURY 21 & New House Design    China (People’s Republic)    Century 21
Real Estate LLC       3065316 CENTURY 21 & New House Design    China (People’s
Republic)    Century 21 Real Estate LLC    90053105    577417 CENTURY 21 & New
House Design    China (People’s Republic)    Century 21 Real Estate LLC   
93094136    777122



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & New House Design (with Chinese)    China (People’s Republic)   
Century 21 Real Estate LLC    2000085849    1699741 CENTURY 21 & New House
Design (with Chinese)    China (People’s Republic)    Century 21 Real Estate LLC
   2000085850    1651932 CENTURY 21 & New House Design (with Chinese)    China
(People’s Republic)    Century 21 Real Estate LLC    2000085135    1655868
CENTURY 21 & New House Design (with Chinese)    China (People’s Republic)   
Century 21 Real Estate LLC    2000055327    1647735 CENTURY 21 & New House
Design (with Chinese)    China (People’s Republic)    Century 21 Real Estate LLC
   2000055326    1672792 CENTURY 21 & New Pitched Roof House Design    China
(People’s Republic)    Century 21 Real Estate LLC    6950882    6950882 CENTURY
21 & New Pitched Roof House Design    China (People’s Republic)    Century 21
Real Estate LLC    6950881    6950881 CENTURY 21 (in Chinese)    China (People’s
Republic)    Century 21 Real Estate LLC    3501579    3501579 CENTURY 21
COMMERCIAL    China (People’s Republic)    Century 21 Real Estate LLC    8917948
   8917948 CENTURY 21 COMMERCIAL    China (People’s Republic)    Century 21 Real
Estate LLC    8917960    8917960 CENTURY 21 COMMERCIAL    China (People’s
Republic)    Century 21 Real Estate LLC    8917947    8917947 CENTURY 21
COMMERCIAL    China (People’s Republic)    Century 21 Real Estate LLC    8917949
   8917949 CENTURY 21 COMMERCIAL    China (People’s Republic)    Century 21 Real
Estate LLC    8917930    8917930 CENTURY 21 COMMERCIAL in Chinese Characters   
China (People’s Republic)    Century 21 Real Estate LLC    8917987    8917987
CENTURY 21 COMMERCIAL in Chinese Characters    China (People’s Republic)   
Century 21 Real Estate LLC    8917935    8917935 CENTURY 21 COMMERCIAL in
Chinese Characters    China (People’s Republic)    Century 21 Real Estate LLC   
8917977    8917977 CENTURY 21 COMMERCIAL in Chinese Characters    China
(People’s Republic)    Century 21 Real Estate LLC    8917978    8917978



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 COMMERCIAL in Chinese Characters    China (People’s Republic)   
Century 21 Real Estate LLC    8917961    8917961 CENTURY 21 COMMERCIAL Logo   
China (People’s Republic)    Century 21 Real Estate LLC    8917934    8917934
CENTURY 21 COMMERCIAL Logo    China (People’s Republic)    Century 21 Real
Estate LLC    8917966    8917966 CENTURY 21 COMMERCIAL Logo    China (People’s
Republic)    Century 21 Real Estate LLC    8917931    8917931 CENTURY 21
COMMERCIAL Logo    China (People’s Republic)    Century 21 Real Estate LLC   
8917933    8917933 CENTURY 21 COMMERCIAL Logo    China (People’s Republic)   
Century 21 Real Estate LLC    8917932    8917932 CENTURY 21 Logo w/ COMMERCIAL
in Chinese    China (People’s Republic)    Century 21 Real Estate LLC    8917964
   8917964 CENTURY 21 Logo w/ COMMERCIAL in Chinese    China (People’s Republic)
   Century 21 Real Estate LLC    8917965    8917965 CENTURY 21 Logo w/
COMMERCIAL in Chinese    China (People’s Republic)    Century 21 Real Estate LLC
   8917979    8917979 CENTURY 21 Logo w/ COMMERCIAL in Chinese    China
(People’s Republic)    Century 21 Real Estate LLC    8917962    8917962 CENTURY
21 Logo w/ COMMERCIAL in Chinese    China (People’s Republic)    Century 21 Real
Estate LLC    8917963    8917963 CENTURY 22    China (People’s Republic)   
Century 21 Real Estate LLC    3894724    3894724 CENTURY 22    China (People’s
Republic)    Century 21 Real Estate LLC    3894725    3894725 CENTURY 21   
Colombia    Century 21 Real Estate LLC    306033    141916 CENTURY 21   
Colombia    Century 21 Real Estate LLC    306032    141915 CENTURY 21 & New
House Design    Colombia    Century 21 Real Estate LLC    97069262    211360
CENTURY 21 & New Pitched Roof House Design    Colombia    Century 21 Real Estate
LLC    13047946    479050 CENTURY 21 COMMERCIAL (Stylized)    Colombia   
Century 21 Real Estate LLC    12041061    456860 CENTURY 21 COMMERCIAL
(Stylized)    Colombia    Century 21 Real Estate LLC    12041064    456861 SIGLO
21    Colombia    Century 21 Real Estate LLC    98022229    214489 CENTURY 21   
Costa Rica    Century 21 Real Estate LLC    72530    72530



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21    Costa Rica    Century 21 Real Estate LLC    72248    72248 CENTURY
21 & New House Design    Costa Rica    Century 21 Real Estate LLC    78188   
78188 CENTURY 21 & New House Design    Costa Rica    Century 21 Real Estate LLC
   77838    77838 SIGLO 21    Costa Rica    Century 21 Real Estate LLC    111092
   111092 CENTURY 21    Croatia    Century 21 Real Estate LLC    Z20060597A   
Z20060597 CENTURY 21 & New House Design    Croatia    Century 21 Real Estate LLC
   Z20060598A    Z20060598 CENTURY 21    Cuba    Century 21 Real Estate LLC   
437/2012    CENTURY 21 & New Pitched Roof House Design    Cuba    Century 21
Real Estate LLC    2015-741    SMARTER.BOLDER.FASTER.    Cuba    Century 21 Real
Estate LLC    Waiting for application no.    CENTURY 21    Curacao    Century 21
Real Estate LLC    D-600644    12451 CENTURY 21 & New House Design    Curacao   
Century 21 Real Estate LLC    16277    01028 CENTURY 21 & New House Design   
Curacao    Century 21 Real Estate LLC    D-300531    10146 CENTURY 21    Cyprus,
Republic of    Century 21 Real Estate LLC    33210    33210 CENTURY 21   
Cyprus, Republic of    Century 21 Real Estate LLC    30846    30846 CENTURY 21 &
New House Design    Cyprus, Republic of    Century 21 Real Estate LLC    33209
   33209 CENTURY 21 & New House Design    Cyprus, Republic of    Century 21 Real
Estate LLC    30847    30847 CENTURY 21    Czech Republic    Century 21 Real
Estate LLC    170452    170452 21 ARHUNDREDE    Denmark    Century 21 Real
Estate LLC    00080    VR199108796 CENTURY 21    Denmark    Century 21 Real
Estate LLC    04211    VR197900100 CENTURY 21 & New House Design    Denmark   
Century 21 Real Estate LLC    08959    VR199107414 CENTURY 21    Dominica   
Century 21 Real Estate LLC    1/89    1/89 CENTURY 21    Dominican Republic   
Century 21 Real Estate LLC    41404    41404 CENTURY 21    Dominican Republic   
Century 21 Real Estate LLC    41405    41405 CENTURY 21 & New House Design   
Dominican Republic    Century 21 Real Estate LLC    60133    60133 CENTURY 21 &
New House Design    Dominican Republic    Century 21 Real Estate LLC    60153   
60153 CENTURY 21 & New House Design    Dominican Republic    Century 21 Real
Estate LLC    34822    34822 CENTURY 21    Ecuador    Century 21 Real Estate LLC
   61732    5916 CENTURY 21    Ecuador    Century 21 Real Estate LLC    61731   
5593 CENTURY 21    Ecuador    Century 21 Real Estate LLC    61730    5592



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & New House Design    Ecuador    Century 21 Real Estate LLC    57792
   5987 CENTURY 21 & New House Design    Ecuador    Century 21 Real Estate LLC
   57790    5591 CENTURY 21 & New House Design    Ecuador    Century 21 Real
Estate LLC    57791    5986 SIGLO 21    Ecuador    Century 21 Real Estate LLC   
86.879    4846-10 CENTURY 21    Egypt    Century 21 Real Estate LLC    249810   
248910 CENTURY 21    Egypt    Century 21 Real Estate LLC    74584    74584
CENTURY 21 & New House Design    Egypt    Century 21 Real Estate LLC    78960   
78960 CENTURY 21 & New House Design    Egypt    Century 21 Real Estate LLC   
78959    78959 CENTURY 21    El Salvador    Century 21 Real Estate LLC   
1596-98    58 book 95 CENTURY 21    El Salvador    Century 21 Real Estate LLC   
   112 book 6 CENTURY 21 & New House Design    El Salvador    Century 21 Real
Estate LLC       18 book 10 CENTURY 21 & New House Design    El Salvador   
Century 21 Real Estate LLC       10 book 23 SIGLO 21    El Salvador    Century
21 Real Estate LLC    E-1599-98    146 book 93 CENTURY 21    Estonia    Century
21 Real Estate LLC    2226    7566 21 ARHUNDREDE    European Community   
Century 21 Real Estate LLC    146746    146746 21OS AIUN    European Community
   Century 21 Real Estate LLC    146589    146589 ARHUNDRADE 21    European
Community    Century 21 Real Estate LLC    146415    146415 C21    European
Community    Century 21 Real Estate LLC    13331269    13331269 CENTURION   
European Community    Century 21 Real Estate LLC    146316    146316 CENTURY 21
   European Community    Century 21 Real Estate LLC    146068    146068 CENTURY
21 & New House Design    European Community    Century 21 Real Estate LLC   
146357    146357 CENTURY 21 & New Pitched Roof House Design    European
Community    Century 21 Real Estate LLC    11254191    11254191 CENTURY 21 &
Sign & Post Design    European Community    Century 21 Real Estate LLC    146258
   146258 CENTURY 21 & Sign Design    European Community    Century 21 Real
Estate LLC    146191    146191 CENTURY 21 2 & 1    European Community    Century
21 Real Estate LLC    146761    146761 CENTURY 21 COMMERCIAL    European
Community    Century 21 Real Estate LLC    9601121    9601121 CENTURY 21
COMMERCIAL (Stylized)    European Community    Century 21 Real Estate LLC   
9601238    9601238 CENTURY 21 FINE HOMES & ESTATES    European Community   
Century 21 Real Estate LLC    11253961    11253961



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 FINE HOMES & ESTATES & New Pointed Gate Design    European Community
   Century 21 Real Estate LLC    11254018    11254018 CENTURY 21 GESTION   
European Community    Century 21 Real Estate LLC    146332    146332 KIOSQUE 21
   European Community    Century 21 Real Estate LLC    146233    146233 SECOLO
21    European Community    Century 21 Real Estate LLC    146555    146555
SECULO 21    European Community    Century 21 Real Estate LLC    146522   
146522 SEKEL 21    European Community    Century 21 Real Estate LLC    146472   
146472 SIECLE 21    European Community    Century 21 Real Estate LLC    146720
   146720 SIGLO 21    European Community    Century 21 Real Estate LLC    146449
   146449 SMARTER.BOLDER.FASTER.    European Community    Century 21 Real Estate
LLC    11455681    11455681 VOISISATA 21    European Community    Century 21
Real Estate LLC    146373    146373 CENTURY 21    Fiji    Century 21 Real Estate
LLC    20423    20423 CENTURY 21 & New House Design    Fiji    Century 21 Real
Estate LLC    160/06    160/06 CENTURY 21 & Old House Design    Fiji    Century
21 Real Estate LLC    20424    20424 CENTURY 21    Finland    Century 21 Real
Estate LLC    3976/75    72169 CENTURY 21 & New House Design    Finland   
Century 21 Real Estate LLC    4832/90    117908 VUOSISATA 21    Finland   
Century 21 Real Estate LLC    5820/89    124952 CENTURION    France    Century
21 Real Estate LLC    300135    1682705 CENTURY 21    France    Century 21 Real
Estate LLC    841807    1399704 CENTURY 21 & New House Design    France   
Century 21 Real Estate LLC    239193    1617044 CENTURY 21 & Sign & Post Design
   France    Century 21 Real Estate LLC    063454990    063454990 CENTURY 21 &
Sign Design    France    Century 21 Real Estate LLC    063454991    063454991
CENTURY 21 GESTION    France    Century 21 Real Estate LLC    476409    93476409
CENTURY 21 IMMOBILIER D’ENTREPRISE & Design    France    Century 21 Real Estate
LLC    99775039    99775039 KIOSQUE 21    France    Century 21 Real Estate LLC
      94516614 SIECLE 21    France    Century 21 Real Estate LLC    166203   
1636431 CENTURY 21 & New House Design    Gaza District    Century 21 Real Estate
LLC    5126    5126 CENTURY 21 (in English & Arabic)    Gaza District    Century
21 Real Estate LLC    5127    5127 CENTURY 21    Georgia    Century 21 Real
Estate LLC    58691/03    M21818 CENTURY 21 & New House Design    Georgia   
Century 21 Real Estate LLC    58692/03    M21819



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21    Germany    Century 21 Real Estate LLC    65907/16    653579
CENTURY 21    Germany    Century 21 Real Estate LLC    25330/16    976127
CENTURY 21    Germany    Century 21 Real Estate LLC    27704/36    992054
CENTURY 21    Germany    Century 21 Real Estate LLC    302008065977.7/36   
302008065977 CENTURY 21 & New House Design    Germany    Century 21 Real Estate
LLC    41001/36    1184574 CENTURY 21    Ghana    Century 21 Real Estate LLC   
001972/2008    CENTURY 21    Ghana    Century 21 Real Estate LLC    001984/2008
   CENTURY 21 & New Pitched Roof House Design    Ghana    Century 21 Real Estate
LLC    001985/2008    CENTURY 21 & New Pitched Roof House Design    Ghana   
Century 21 Real Estate LLC    001971/2008    CENTURY 21    Greece    Century 21
Real Estate LLC    55558    55558 CENTURY 21    Greece    Century 21 Real Estate
LLC    111125    111125 CENTURY 21 & New House Design    Greece    Century 21
Real Estate LLC    111062    111062 CENTURY 21    Grenada    Century 21 Real
Estate LLC       91/1998 CENTURY 21    Grenada    Century 21 Real Estate LLC   
   90/1998 CENTURY 21 & New House Design    Grenada    Century 21 Real Estate
LLC       84/1998 CENTURY 21 & New House Design    Grenada    Century 21 Real
Estate LLC       85/1998 CENTURY 21    Guatemala    Century 21 Real Estate LLC
   002723    121356 CENTURY 21    Guatemala    Century 21 Real Estate LLC   
002722    121727 CENTURY 21 & New House Design    Guatemala    Century 21 Real
Estate LLC    4975    64944 CENTURY 21 & New House Design    Guatemala   
Century 21 Real Estate LLC    04974    66514 SIGLO 21    Guatemala    Century 21
Real Estate LLC    2783    104939 CENTURY 21    Guyana    Century 21 Real Estate
LLC    16553A    16553A CENTURY 21 & Design    Guyana    Century 21 Real Estate
LLC    16552A    16552A CENTURY 21    Haiti    Century 21 Real Estate LLC   
176-149    176-149 CENTURY 21    Haiti    Century 21 Real Estate LLC    227-87
   210-170 CENTURY 21 & New House Design    Haiti    Century 21 Real Estate LLC
   234-99    21-188 CENTURY 21 & New House Design    Haiti    Century 21 Real
Estate LLC    233-99    20-188 CENTURY 21    Honduras    Century 21 Real Estate
LLC    5393-89    941 CENTURY 21    Honduras    Century 21 Real Estate LLC   
5408-89    52329 CENTURY 21 & New House Design    Honduras    Century 21 Real
Estate LLC    3616/91    1210 CENTURY 21 & New House Design    Honduras   
Century 21 Real Estate LLC    3617/91    55034 SIGLO 21    Honduras    Century
21 Real Estate LLC    3757/98    5064



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURION    Hong Kong    Century 21 Real Estate LLC    7146/1991    199300599
CENTURION    Hong Kong    Century 21 Real Estate LLC    5898/1992    199304807AA
CENTURY (in Chinese characters)    Hong Kong    Century 21 Real Estate LLC   
300698086    300698086 CENTURY (in Chinese) 21 & New House Design    Hong Kong
   Century 21 Real Estate LLC    11943/1993    1997B03447AA CENTURY (in series)
   Hong Kong    Century 21 Real Estate LLC    300698077    300698077 CENTURY 21
   Hong Kong    Century 21 Real Estate LLC    5830/1992    B602/1995 CENTURY 21
   Hong Kong    Century 21 Real Estate LLC    4567/1993    B6914/1996 CENTURY 21
   Hong Kong    Century 21 Real Estate LLC    6197/1988    2843/1992 CENTURY
21 & New House Design    Hong Kong    Century 21 Real Estate LLC    4565/1993   
B8023/1996 CENTURY 21 & New House Design    Hong Kong    Century 21 Real Estate
LLC    5831/1992    B603/1995 CENTURY 21 & New House Design    Hong Kong   
Century 21 Real Estate LLC    6196/1988    2842/1992 CENTURY 21 & Sign & Post
Design    Hong Kong    Century 21 Real Estate LLC    114/1992    1994B05441
CENTURY 21 & Sign Design    Hong Kong    Century 21 Real Estate LLC    115/1992
   1995B02683 CENTURY 21 (in Chinese)    Hong Kong    Century 21 Real Estate LLC
   10475/1993    B3446/1997 CENTURY 21 (in Chinese)    Hong Kong    Century 21
Real Estate LLC    6503/1988    B601/1995 CENTURY 21    Hungary    Century 21
Real Estate LLC    46/90    138029 CENTURY 21 & New House Design    Hungary   
Century 21 Real Estate LLC    3647/90    139852 CENTURY 21 & New House Design   
Hungary    Century 21 Real Estate LLC    M1001345    202023 CENTURY 21   
Iceland    Century 21 Real Estate LLC    172/1989    199/1991 CENTURY 21 & New
House Design    Iceland    Century 21 Real Estate LLC    173/1989    380/1991
OLDIN 21    Iceland    Century 21 Real Estate LLC    789/1990    80/1991 OLDIN
21    Iceland    Century 21 Real Estate LLC    11/1990    203/1991 C21 EDGE   
India    Century 21 Real Estate LLC    2864553    CENTURY 21    India    Century
21 Real Estate LLC    2855768    CENTURY 21    India    Century 21 Real Estate
LLC    1359561    CENTURY 21    India    Century 21 Real Estate LLC    506834   
506834 CENTURY 21 & New House Design    India    Century 21 Real Estate LLC   
1359563    CENTURY 21 & Old House Design    India    Century 21 Real Estate LLC
   506833    506833 CENTURY 21 COMMERCIAL    India    Century 21 Real Estate LLC
   2469598    CENTURY 21 COMMERCIAL (Stylized)    India    Century 21 Real
Estate LLC    2469599    CENTURY 21 FINE HOMES & ESTATES & New Pointed Gate
Design    India    Century 21 Real Estate LLC    2469600   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 INDIA    India    Century 21 Real Estate LLC    2855767    CENTURY 21
INDIA & New House Design    India    Century 21 Real Estate LLC    1775849   
CENTURY 21 INDIA & New House Design (in Hindi)    India    Century 21 Real
Estate LLC    1775848    CENTURY 21    Indonesia    Century 21 Real Estate LLC
      IDM000332229 CENTURY 21    Indonesia    Century 21 Real Estate LLC      
IDM000332227 CENTURY 21    Indonesia    Century 21 Real Estate LLC      
IDM000077182 CENTURY 21 & New House Design    Indonesia    Century 21 Real
Estate LLC       IDM000332228 CENTURY 21 & New House Design    Indonesia   
Century 21 Real Estate LLC       IDM000077183 CENTURY 21 & New Pitched Roof
House Design    Indonesia    Century 21 Real Estate LLC    D002012060681   
CENTURION    Ireland    Century 21 Real Estate LLC    3402    150073 CENTURION
   Ireland    Century 21 Real Estate LLC    4702    150608 CENTURY 21    Ireland
   Century 21 Real Estate LLC    2700    088749 CENTURY 21    Ireland    Century
21 Real Estate LLC    4088    201312 CENTURY 21 & New House Design    Ireland   
Century 21 Real Estate LLC    6690    142535 CENTURY 21 & New House Design   
Ireland    Century 21 Real Estate LLC    4090    201423 CENTURY 21 & Sign & Post
Design    Ireland    Century 21 Real Estate LLC    0857    151789 CENTURY 21 &
Sign Design    Ireland    Century 21 Real Estate LLC    0858    151790 CENTURY
21    Israel    Century 21 Real Estate LLC    46053    46053 CENTURY 21   
Israel    Century 21 Real Estate LLC    46054    46054 CENTURY 21    Israel   
Century 21 Real Estate LLC    85988    85988 CENTURY 21 & New House Design   
Israel    Century 21 Real Estate LLC    78818    78818 CENTURY 21 & New House
Design    Israel    Century 21 Real Estate LLC    78817    78817 CENTURY 21 (in
Hebrew)    Israel    Century 21 Real Estate LLC    74955    74955 CENTURY 21 (in
Hebrew)    Israel    Century 21 Real Estate LLC    74956    74956 CENTURY 21   
Italy    Century 21 Real Estate LLC    34978/75    1138298 CENTURY 21    Italy
   Century 21 Real Estate LLC    MI2010C008748    1421922 CENTURY 21 & New House
Design    Italy    Century 21 Real Estate LLC    26645C/90    1332491 CENTURY
21 & New House Design    Italy    Century 21 Real Estate LLC    MI2010C008750   
1421924 CENTURY 21 & Sign & Post Design    Italy    Century 21 Real Estate LLC
   92C000632    1465730 CENTURY 21 & Sign Design    Italy    Century 21 Real
Estate LLC    92C000633    1465731



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

SECOLO 21    Italy    Century 21 Real Estate LLC    98C000928    1273293 SECOLO
21    Italy    Century 21 Real Estate LLC    38699C/90    1392374 CENTURY 21   
Jamaica    Century 21 Real Estate LLC    16/616    B19093 CENTURY 21    Jamaica
   Century 21 Real Estate LLC    41296    41296 CENTURY 21 & New House Design   
Jamaica    Century 21 Real Estate LLC    16/1470    25542 CENTURY 21 & New
Pitched Roof House Design    Jamaica    Century 21 Real Estate LLC    61493   
61493 SMARTER.BOLDER.FASTER.    Jamaica    Century 21 Real Estate LLC    61494
   61494 CENTURY 21    Japan    Century 21 Real Estate LLC    76430    5175544
CENTURY 21 & New House Design    Japan    Century 21 Real Estate LLC   
241187/92    3158940 CENTURY 21 & New House Design    Japan    Century 21 Real
Estate LLC    76429/2007    5115017 CENTURY 21 & New House Design    Japan   
Century 21 Real Estate LLC    83473/2007    5172405 CENTURY 21 FINE HOMES &
ESTATES    Japan    Century 21 Real Estate LLC    20466    5192572 CENTURY 21
FINE HOMES & ESTATES & New Pointed Gate Design    Japan    Century 21 Real
Estate LLC    20467    5192573 CENTURY 21 HOME in Katakana    Japan    Century
21 Real Estate LLC    168212/97    4253681 CENTURY 21 HOUSING in Katakana   
Japan    Century 21 Real Estate LLC    168213/97    4253682 CENTURY 21 IMPORT
HOME in Katakana    Japan    Century 21 Real Estate LLC    168215/97    4303578
CENTURY 21 IMPORT HOUSE in Katakana    Japan    Century 21 Real Estate LLC   
168214/97    4303577 CENTURY 21 IMPORT HOUSE in Katakana    Japan    Century 21
Real Estate LLC    168211/97    4303576 CENTURY 21 in Katakana    Japan   
Century 21 Real Estate LLC    241188/92    3202692 CENTURY 21 MY HOME AUCTION
(in Katakana)    Japan    Century 21 Real Estate LLC    82130/00    4547714
CENTURY 21 REAL ESTATE    Japan    Century 21 Real Estate LLC    979/84   
1854786 CENTURY 21 REAL ESTATE AUCTION (in Japanese)    Japan    Century 21 Real
Estate LLC    82131/00    4511522 CENTURY 21 REAL ESTATE in Katakana    Japan   
Century 21 Real Estate LLC    11558/90    2476784 CENTURY 21 Sign & Post Design
   Japan    Century 21 Real Estate LLC    42404/91    2696263 CENTURY 21 Sign
Design    Japan    Century 21 Real Estate LLC    42405/91    2696264 CENTURY 21
UNIVERSITY    Japan    Century 21 Real Estate LLC    54114    CENTURY 21
UNIVERSITY & New Pitched Roof Design (Stylized)    Japan    Century 21 Real
Estate LLC    54115   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 22    Japan    Century 21 Real Estate LLC    162372/97    4693536
CLUBCENTURION (with Katakana)    Japan    Century 21 Real Estate LLC    10977/99
   4405634 CENTURY 21    Jordan    Century 21 Real Estate LLC    83595    83595
CENTURY 21    Jordan    Century 21 Real Estate LLC    83335    83335 CENTURY
21 & New House Design    Jordan    Century 21 Real Estate LLC    83644    83644
CENTURY 21 & New House Design    Jordan    Century 21 Real Estate LLC    83576
   83576 CENTURY 21    Kazakhstan    Century 21 Real Estate LLC    33108   
22498 CENTURY 21 & New House Design    Kazakhstan    Century 21 Real Estate LLC
   33109    22499 CENTURY 21 & New House Design (in Cyrillic)    Kazakhstan   
Century 21 Real Estate LLC    34845    23938 CENTURY 21 & New House Design (in
Kazakh)    Kazakhstan    Century 21 Real Estate LLC    34554    23514 CENTURY 21
(in Cyrillic)    Kazakhstan    Century 21 Real Estate LLC    34846    24069
CENTURY 21 (in Kazakh)    Kazakhstan    Century 21 Real Estate LLC    34555   
23515 CENTURY 21 COMMERCIAL & Design    Kazakhstan    Century 21 Real Estate LLC
   40134    28042 CENTURY 21 COMMERCIAL & Design (in Cyrillic)    Kazakhstan   
Century 21 Real Estate LLC    40136    28044 CENTURY 21 FINE HOMES & ESTATES &
New Gate Design    Kazakhstan    Century 21 Real Estate LLC    40133    28041
CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)    Kazakhstan   
Century 21 Real Estate LLC    40135    28043 CENTURY 21    Kenya    Century 21
Real Estate LLC    64626    64626 CENTURY 21    Kenya    Century 21 Real Estate
LLC    36999    36999 CENTURY 21    Kenya    Century 21 Real Estate LLC    0191
   0191 CENTURY 21 & New House Design    Kenya    Century 21 Real Estate LLC   
0192    0192 CENTURY 21 & New Pitched Roof House Design    Kenya    Century 21
Real Estate LLC    64625    64625 CENTURY 21    Korea, Republic of    Century 21
Real Estate LLC    1984-1027    5370 CENTURY 21    Korea, Republic of    Century
21 Real Estate LLC    1984-15644    117926 CENTURY 21 & New House Design (with
Korean)    Korea, Republic of    Century 21 Real Estate LLC    2000-15614   
72575 CENTURY 21    Kosovo    Century 21 Real Estate LLC    6772    1363 CENTURY
21 & New House Design    Kosovo    Century 21 Real Estate LLC    7285    1561



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21    Kuwait    Century 21 Real Estate LLC    33326    30493 CENTURY 21
   Kuwait    Century 21 Real Estate LLC    33327    30494 CENTURY 21 & New House
Design    Kuwait    Century 21 Real Estate LLC    33328    30497 CENTURY 21   
Latvia    Century 21 Real Estate LLC    M-92-1273    M 10874 CENTURY 21 & New
House Design    Latvia    Century 21 Real Estate LLC    M-02-1615    M 51933
CENTURY 21    Lebanon    Century 21 Real Estate Corp*    182665/7    105819
CENTURY 21    Lebanon    Century 21 Real Estate Corp*    244649/490    53458
CENTURY 21 & New House Design    Lebanon    Century 21 Real Estate Corp*   
182665/6    105820 CENTURY 21 & New House Design    Lebanon    Century 21 Real
Estate Corp*    142171/285    105801 CENTURY 21 & Old Design    Lebanon   
Century 21 Real Estate Corp*    244649/490    53459 CENTURY 21    Liberia   
Century 21 Real Estate LLC       00067/2006 CENTURY 21 & New House Design   
Liberia    Century 21 Real Estate LLC       00068/2006 CENTURY 21    Libya   
Century 21 Real Estate LLC    17338    CENTURY 21    Libya    Century 21 Real
Estate LLC    17341    CENTURY 21 & New Pitched Roof House Design    Libya   
Century 21 Real Estate LLC    17339    CENTURY 21 & New Pitched Roof House
Design    Libya    Century 21 Real Estate LLC    17340    CENTURY 21   
Lithuania    Century 21 Real Estate LLC    4512    7971 CENTURY 21 & New House
Design    Lithuania    Century 21 Real Estate LLC    4514    21930 CENTURY 21   
Macau    Century 21 Real Estate LLC    12658 M    12658 M CENTURY 21    Macau   
Century 21 Real Estate LLC    12657 M    12657 M CENTURY 21 & New House Design
   Macau    Century 21 Real Estate LLC    12660 M    12660 M CENTURY 21 & New
House Design    Macau    Century 21 Real Estate LLC    12659 M    12659 M
CENTURY 21 & Sign & Post Design    Macau    Century 21 Real Estate LLC    12663
M    12663 M CENTURY 21 & Sign & Post Design    Macau    Century 21 Real Estate
LLC    12662 M    12662 M CENTURY 21    Macedonia    Century 21 Real Estate LLC
   2005/862    13234 CENTURY 21 & New House Design    Macedonia    Century 21
Real Estate LLC    2005/863    13233 CENTURY 21    Madagascar    Century 21 Real
Estate LLC    20110492    12608 CENTURY 21 & New Pitched Roof House Design   
Madagascar    Century 21 Real Estate LLC    20110491    12607 CENTURION   
Malaysia    Century 21 Real Estate LLC    97018284    97018284 CENTURION   
Malaysia    Century 21 Real Estate LLC    9201794    9201794 CENTURION   
Malaysia    Century 21 Real Estate LLC    97018285    97018285



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21    Malaysia    Century 21 Real Estate LLC    8804830    8804830
CENTURY 21    Malaysia    Century 21 Real Estate LLC    98001032    98001032
CENTURY 21 & New House Design    Malaysia    Century 21 Real Estate LLC   
8804829    8804829 CENTURY 21 & New House Design    Malaysia    Century 21 Real
Estate LLC    98001033    98001033 CENTURY 21 & Sign & Post Design    Malaysia
   Century 21 Real Estate LLC    91001718    91001718 CENTURY 21 Sign & Post
(color)    Malaysia    Century 21 Real Estate LLC    91004500    91004500
CENTURY 21 Sign Design    Malaysia    Century 21 Real Estate LLC    91001717   
91001717 CENTURY 21 Sign Design (color)    Malaysia    Century 21 Real Estate
LLC    9103818    9103818 CENTURY 21    Malta    Century 21 Real Estate LLC   
20260    20260 CENTURY 21 & New House Design    Malta    Century 21 Real Estate
LLC    20261    20261 CENTURY 21 & Sign & Post Design    Malta    Century 21
Real Estate LLC    20398    20398 CENTURY 21 & Sign Design    Malta    Century
21 Real Estate LLC    20399    20399 CENTURY 21    Mauritius    Century 21 Real
Estate LLC    MU/M/08/08584    07385/2009 CENTURY 21 & New Pitched Roof House
Design    Mauritius    Century 21 Real Estate LLC    MU/M/08/08585    07386/2009
CASA ABIERTA    Mexico    Century 21 Real Estate LLC    154195    483652
CENTURION    Mexico    Century 21 Real Estate LLC    119467    422142 CENTURION
   Mexico    Century 21 Real Estate LLC    119465    483935 CENTURY 21    Mexico
   Century 21 Real Estate LLC    117459    849730 CENTURY 21    Mexico   
Century 21 Real Estate LLC    47531    434652 CENTURY 21    Mexico    Century 21
Real Estate LLC    77331    388000 CENTURY 21    Mexico    Century 21 Real
Estate LLC    52728    360993 CENTURY 21    Mexico    Century 21 Real Estate LLC
   52726    360991 CENTURY 21    Mexico    Century 21 Real Estate LLC    52727
   360992 CENTURY 21    Mexico    Century 21 Real Estate LLC    52724    360990
CENTURY 21    Mexico    Century 21 Real Estate LLC    117471    527091 CENTURY
21 & New House Design    Mexico    Century 21 Real Estate LLC    97783    435000
CENTURY 21 & New House Design    Mexico    Century 21 Real Estate LLC    117479
   422506 CENTURY 21 & New House Design    Mexico    Century 21 Real Estate LLC
   117455    454485 CENTURY 21 & New House Design    Mexico    Century 21 Real
Estate LLC    117466    478179 CENTURY 21 & Sign & Post Design    Mexico   
Century 21 Real Estate LLC    107933    403696 CENTURY 21 & Sign & Post Design
   Mexico    Century 21 Real Estate LLC    117470    420317 CENTURY 21 & Sign &
Post Design    Mexico    Century 21 Real Estate LLC    117473    423754



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & Sign Design    Mexico    Century 21 Real Estate LLC    117467   
420316 PONGA SU CONFIANZA EN EL NUMERO UNO    Mexico    Century 21 Real Estate
LLC    119469    410949 PONGA SU CONFIANZA EN EL NUMERO UNO    Mexico    Century
21 Real Estate LLC    119468    410948 SIGLO 21    Mexico    Century 21 Real
Estate LLC    117465    659818 SIGLO 21    Mexico    Century 21 Real Estate LLC
   117472    1140607 SIGLO 21    Mexico    Century 21 Real Estate LLC    117454
   841573 SIGLO 21    Mexico    Century 21 Real Estate LLC    52725    507194
SIGLO 21    Mexico    Century 21 Real Estate LLC    117474    436004 CENTURION
   Monaco    Century 21 Real Estate LLC    14083    2R01-22851 CENTURY 21   
Monaco    Century 21 Real Estate LLC    13115    00.21138 CENTURY 21    Monaco
   Century 21 Real Estate LLC    11316    2R97.17947 CENTURY 21 & New House
Design    Monaco    Century 21 Real Estate LLC    26756    06.25281 CENTURY 21 &
Sign & Post Design    Monaco    Century 21 Real Estate LLC    14180   
2R92.14147 CENTURY 21 & Sign Design    Monaco    Century 21 Real Estate LLC   
14179    2R92.14146 SIECLE 21    Monaco    Century 21 Real Estate LLC    13114
   00.21137 CENTURY 21    Mongolia    Century 21 Real Estate LLC    12075   
11004 CENTURY 21 & New Pitched Roof House Design    Mongolia    Century 21 Real
Estate LLC    12076    11005 CENTURY 21 COMMERCIAL    Mongolia    Century 21
Real Estate LLC    12534    11113 CENTURY 21 FINE HOMES & ESTATES & New Pointed
Gate Design    Mongolia    Century 21 Real Estate LLC    12535    11114 CENTURY
21    Montenegro    Century 21 Real Estate LLC    Z-1284/2000    04532PP CENTURY
21 & New House Design    Montenegro    Century 21 Real Estate LLC    Z-800/2006
   04530PP CENTURY 21    Montserrat    Century 21 Real Estate LLC    1432   
1432 CENTURY 21    Morocco    Century 21 Real Estate LLC    75533    75533
CENTURY 21 & New House Design    Morocco    Century 21 Real Estate LLC    75534
   75534 CENTURY 21    Mozambique    Century 21 Real Estate LLC    12675/2007   
12675/2007 CENTURION    New Zealand    Century 21 Real Estate LLC    211268   
211268 CENTURION    New Zealand    Century 21 Real Estate LLC    211267   
211267 CENTURY 21    New Zealand    Century 21 Real Estate LLC    113348   
113348 CENTURY 21    New Zealand    Century 21 Real Estate LLC    182993   
182993 CENTURY 21    New Zealand    Century 21 Real Estate LLC    192823   
192823 CENTURY 21 & New House Design    New Zealand    Century 21 Real Estate
LLC    204878    204878 CENTURY 21 & New House Design    New Zealand    Century
21 Real Estate LLC    204877    204877



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & Sign & Post Design    New Zealand    Century 21 Real Estate LLC   
209832    209832 CENTURY 21 & Sign & Post Design    New Zealand    Century 21
Real Estate LLC    209833    209833 CENTURY 21 & Sign Design    New Zealand   
Century 21 Real Estate LLC    209834    209834 CENTURY 21 & Sign Design    New
Zealand    Century 21 Real Estate LLC    209835    209835
SMARTER,.BOLDER.FASTER.    New Zealand    Century 21 Real Estate LLC    975688
   975688 CENTURY 21    Nicaragua    Century 21 Real Estate LLC    4327    20120
CENTURY 21    Nicaragua    Century 21 Real Estate LLC    4419    20151 CENTURY
21 & New House Design    Nicaragua    Century 21 Real Estate LLC    2001/00773
   51219 CC CENTURY 21 & New House Design    Nicaragua    Century 21 Real Estate
LLC    98-01044    38878 CC SIGLO 21    Nicaragua    Century 21 Real Estate LLC
   98-01046    38889 CC CENTURY 21    Nigeria    Century 21 Real Estate LLC   
13453    97739 CENTURY 21    Nigeria    Century 21 Real Estate LLC    TP 6465   
55325 CENTURY 21    Nigeria    Century 21 Real Estate LLC    F/T/2014/1012   
CENTURY 21 & New House Design    Nigeria    Century 21 Real Estate LLC    13454
   97205 CENTURY 21 & New House Design    Nigeria    Century 21 Real Estate LLC
   TP 6466    55326 CENTURY 21 & New House Design    Nigeria    Century 21 Real
Estate LLC    13452    91656 SMARTER.BOLDER.FASTER.    Nigeria    Century 21
Real Estate LLC    F/TM/2012/08883    THE GOLD STANDARD    Nigeria    Century 21
Real Estate LLC    F/TM/2012/08881    ARHUNDRE 21    Norway    Century 21 Real
Estate LLC    905034    153820 CENTURY 21    Norway    Century 21 Real Estate
LLC    123490    102752 CENTURY 21 & New House Design    Norway    Century 21
Real Estate LLC    906024    152873 CENTURY 21    Oman    Century 21 Real Estate
LLC    3373    3373 CENTURY 21    Oman    Century 21 Real Estate LLC    3374   
3374 CENTURY 21    Oman    Century 21 Real Estate LLC    63963    63963 CENTURY
21    Oman    Century 21 Real Estate LLC    63962    63962 CENTURY 21 & New
House Design    Oman    Century 21 Real Estate LLC    5144    5144 CENTURY 21 &
New House Design    Oman    Century 21 Real Estate LLC    5145    5145 CENTURY
21 & New House Design    Oman    Century 21 Real Estate LLC    63964    63964
CENTURY 21 & New House Design    Oman    Century 21 Real Estate LLC    63965   
63965 CENTURY 21    Pakistan    Century 21 Real Estate Corp*    201865    201865
CENTURY 21    Pakistan    Century 21 Real Estate Corp*    103018    103018
CENTURY 21 & New House Design    Pakistan    Century 21 Real Estate Corp*   
109017    109017



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & New House Design    Pakistan    Century 21 Real Estate Corp*   
201864    201864 CENTURY 21    Panama    Century 21 Real Estate LLC    46733   
46733 CENTURY 21    Panama    Century 21 Real Estate LLC    46721    46721
CENTURY 21 & New House Design    Panama    Century 21 Real Estate LLC    64716
   64716 CENTURY 21 & New House Design    Panama    Century 21 Real Estate LLC
   64717    64717 CENTURY 21 & Sign & Post Design    Panama    Century 21 Real
Estate LLC    64835    64835 SIGLO 21    Panama    Century 21 Real Estate LLC   
92979    92979 CENTURION    Papua New Guinea    Century 21 Real Estate LLC   
58137    58137 CENTURION    Papua New Guinea    Century 21 Real Estate LLC   
58138    58138 CENTURY 21    Papua New Guinea    Century 21 Real Estate LLC   
56203    56203 CENTURY 21    Papua New Guinea    Century 21 Real Estate LLC   
56204    56204 CENTURY 21 & New House Design    Papua New Guinea    Century 21
Real Estate LLC    56525    56525 CENTURY 21 & Sign & Post Design    Papua New
Guinea    Century 21 Real Estate LLC    56956    56956 CENTURY 21 & Sign & Post
Design    Papua New Guinea    Century 21 Real Estate LLC    57047    57047
CENTURY 21 & Sign Design    Papua New Guinea    Century 21 Real Estate LLC   
56955    56955 CENTURY 21 & Sign Design    Papua New Guinea    Century 21 Real
Estate LLC    57046    57046 CENTURY 21    Paraguay    Century 21 Real Estate
LLC    006295    291160 CENTURY 21    Paraguay    Century 21 Real Estate LLC   
006296    291159 CENTURY 21 & New House Design    Paraguay    Century 21 Real
Estate LLC    006294    291065 CENTURY 21 & New House Design    Paraguay   
Century 21 Real Estate LLC    006293    291066 SIGLO 21    Paraguay    Century
21 Real Estate LLC    8978    324715 CENTURY 21    Peru    Century 21 Real
Estate LLC    60161    15048 CENTURY 21    Peru    Century 21 Real Estate LLC   
540860    204521 CENTURY 21 & New House Design    Peru    Century 21 Real Estate
LLC    60159    15047 CENTURY 21 & New Pitched Roof House Design    Peru   
Century 21 Real Estate LLC    507995    194814 CENTURY 21 & New Pitched Roof
House Design    Peru    Century 21 Real Estate LLC    507996    76986 CENTURY 21
FINE HOMES & ESTATES & New Pointed Gate Design    Peru    Century 21 Real Estate
LLC    507997    195137



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 FINE HOMES & ESTATES & New Pointed Gate Design    Peru    Century 21
Real Estate LLC    508000    76106 SIGLO 21    Peru    Century 21 Real Estate
LLC    164356    32792 CENTURY 21    Philippines    Century 21 Real Estate LLC
   4-2008-003528    4-2008-003528 CENTURY 21 & New House Design    Philippines
   Century 21 Real Estate LLC    4-1997-120725    4-1997-120725 CENTURY 21   
Poland    Century 21 Real Estate LLC    89660    68493 CENTURY 21    Poland   
Century 21 Real Estate LLC    Z-237717    158490 CENTURY 21 & New House Design
   Poland    Century 21 Real Estate LLC    117091    83480 CENTURY 21 & New
House Design    Poland    Century 21 Real Estate LLC    Z-237716    158489
CENTURY 21    Portugal    Century 21 Real Estate LLC    190308    190308 CENTURY
21 & New House Design    Portugal    Century 21 Real Estate LLC    270647   
270647 CENTURY 21 & New House Design    Portugal    Century 21 Real Estate LLC
   270646    270646 CENTURY 21 PROFISSIONAIS DO IMOBILIÁRIO & New House Design
   Portugal    Century 21 Real Estate LLC    27671    27671 SECULO 21   
Portugal    Century 21 Real Estate LLC    261233    261233 SECULO 21    Portugal
   Century 21 Real Estate LLC    261234    261234 CENTURY 21    Puerto Rico   
Century 21 Real Estate Corp*       45171 CENTURY 21 & New House Design    Puerto
Rico    Century 21 Real Estate LLC       45172 CENTURY 21 & Sign & Post Design
   Puerto Rico    Century 21 Real Estate Corp*       7935 CENTURY 21    Qatar   
Century 21 Real Estate LLC    21059    21059 CENTURY 21    Qatar    Century 21
Real Estate LLC    21058    21058 CENTURY 21 & New House Design    Qatar   
Century 21 Real Estate LLC    21061    21061 CENTURY 21 & New House Design   
Qatar    Century 21 Real Estate LLC    21060    21060 CENTURY 21    Romania   
Century 21 Real Estate LLC    22820    16676 CENTURY 21 & New House Design   
Romania    Century 21 Real Estate LLC    200607307    92058 BEK 21 & Design (in
Cyrillic)    Russian Federation    Century 21 Real Estate LLC    2006722911   
359650 CENTURY 21    Russian Federation    Century 21 Real Estate LLC    113589
   88734 CENTURY 21 & New House Design    Russian Federation    Century 21 Real
Estate LLC    92010718    123932 CENTURY 21 & New House Design (in Cyrillic)   
Russian Federation    Century 21 Real Estate LLC    2006712394    335154 CENTURY
21 (in Cyrillic)    Russian Federation    Century 21 Real Estate LLC   
2006712393    335961



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 COMMERCIAL & Design    Russian Federation    Century 21 Real Estate
LLC    2007724685    342552 CENTURY 21 COMMERCIAL & Design (in Cyrillic)   
Russian Federation    Century 21 Real Estate LLC    2007724687    342553 CENTURY
21 FINE HOMES & ESTATES & New Gate Design    Russian Federation    Century 21
Real Estate LLC    2007724684    342317 CENTURY 21 FINE HOMES & ESTATES & New
Gate Design (in Cyrillic)    Russian Federation    Century 21 Real Estate LLC   
2007724686    342318 CENTURY 21    Saudi Arabia    Century 21 Real Estate LLC   
136353    1124/3 CENTURY 21    Saudi Arabia    Century 21 Real Estate LLC   
2808    83/17 CENTURY 21 & New House Design    Saudi Arabia    Century 21 Real
Estate LLC    12952    241/14 CENTURY 21 & New House Design    Saudi Arabia   
Century 21 Real Estate LLC    12953    241/15 CENTURY 21    Serbia    Century 21
Real Estate LLC    Z-1284/2000    46528 CENTURY 21 & New House Design    Serbia
   Century 21 Real Estate LLC    Z-800/2006    53318 Century 21    Seychelles   
Century 21 Real Estate LLC    195/2012    10323 Century 21    Seychelles   
Century 21 Real Estate LLC    196/2012    10324 CENTURY 21 & New Pitched Roof
House Design    Seychelles    Century 21 Real Estate LLC    197/2012    10325
CENTURY 21 & New Pitched Roof House Design    Seychelles    Century 21 Real
Estate LLC    198/2012    10326 CENTURION    Singapore    Century 21 Real Estate
LLC    6349    6349 CENTURION    Singapore    Century 21 Real Estate LLC    6350
   6350 CENTURY 21    Singapore    Century 21 Real Estate LLC    75995   
T75995F CENTURY 21    Singapore    Century 21 Real Estate LLC    1426   
T9101426H CENTURY 21 & New House Design    Singapore    Century 21 Real Estate
LLC    1427    T9101427F CENTURY 21 & New House Design    Singapore    Century
21 Real Estate LLC    8106    T9008106I CENTURY 21 & Sign & Post Design   
Singapore    Century 21 Real Estate LLC    2380    T9102380A CENTURY 21 & Sign &
Post Design    Singapore    Century 21 Real Estate LLC    2378    T9102378Z
CENTURY 21 & Sign Design    Singapore    Century 21 Real Estate LLC    2379   
T9102379H CENTURY 21 & Sign Design (in series)    Singapore    Century 21 Real
Estate LLC    15210I    15210I CENTURY 21    Slovakia    Century 21 Real Estate
LLC    170452    170452 CENTURY 21    South Africa    Century 21 Real Estate LLC
   75/5356    75/5356 CENTURY 21    South Africa    Century 21 Real Estate LLC
   91/4114    91/4114 CENTURY 21    South Africa    Century 21 Real Estate LLC
   75/5357    75/5357 CENTURY 21 & New House Design    South Africa    Century
21 Real Estate LLC    91/0141    91/0141



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & New House Design    South Africa    Century 21 Real Estate LLC   
91/0140    91/0140 CENTURY 21 & New House Design (Black & Gold)    South Africa
   Century 21 Real Estate LLC    200700537    200700537 CENTURY 21 & New House
Design (Black & Gold)    South Africa    Century 21 Real Estate LLC    200700538
   200700538 CENTURY 21 & New House Design (Black & Gold)    South Africa   
Century 21 Real Estate LLC    200700539    200700539 CENTURY 21 & New House
Design (Black & Gold)    South Africa    Century 21 Real Estate LLC    200700540
   200700540 CENTURY 21 & New House Design (Black & Gold)    South Africa   
Century 21 Real Estate LLC    200700535    200700535 CENTURY 21 & New House
Design (Black & Gold)    South Africa    Century 21 Real Estate LLC    200700536
   200700536 C21    Spain    Century 21 Real Estate LLC    3529552    CENTURY 21
   Spain    Century 21 Real Estate LLC    1946792    1946792 CENTURY 21    Spain
   Century 21 Real Estate LLC    1946791    1946791 CENTURY 21    Spain   
Century 21 Real Estate LLC    800432    800432 CENTURY 21 & New House Design   
Spain    Century 21 Real Estate LLC    1594972    1594972 CENTURY 21 & New House
Design    Spain    Century 21 Real Estate LLC    1594973    1594973 CENTURY 21
BAHIA    Spain    Century 21 Real Estate LLC    2641550    2641550 VEINTE & UNO
INMOBILIARIA    Spain    Century 21 Real Estate LLC    2042000    2042000
CENTURY 21    Sri Lanka    Century 21 Real Estate LLC    71860    71860 CENTURY
21 & New House Design    Sri Lanka    Century 21 Real Estate LLC    71861   
71861 CENTURY 21    St. Kitts and Nevis    Century 21 Real Estate LLC   
0109/2012    CENTURY 21 & New Pitched Roof House Design    St. Kitts and Nevis
   Century 21 Real Estate LLC    0110/2012    CENTURY 21    St. Lucia    Century
21 Real Estate LLC    2007/260    260 CENTURY 21    St. Lucia    Century 21 Real
Estate LLC    2007/258    258 CENTURY 21 & New House Design    St. Lucia   
Century 21 Real Estate LLC    2007/259    259 CENTURY 21 & New House Design   
St. Lucia    Century 21 Real Estate LLC    104/91    104/91 CENTURY 21    St.
Maarten    Century 21 Real Estate LLC    D-600644    10971 CENTURY 21 & New
House Design    St. Maarten    Century 21 Real Estate LLC    16277    00926
CENTURY 21 & New House Design    St. Maarten    Century 21 Real Estate LLC   
D-300531    08691 CENTURY 21    St. Vincent and the Grenadines    Century 21
Real Estate LLC    228/2012    228 of 2012



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21    St. Vincent and the Grenadines    Century 21 Real Estate LLC      
3 of 1998 CENTURY 21 & New House Design    St. Vincent and the Grenadines   
Century 21 Real Estate LLC       4 of 1998 CENTURY 21    Suriname    Century 21
Real Estate LLC    16558    16558 CENTURY 21 & New House Design    Suriname   
Century 21 Real Estate LLC    15910    15910 ARHUNDRADE 21    Sweden    Century
21 Real Estate LLC    90-2278    242489 CENTURY 21    Sweden    Century 21 Real
Estate LLC    75-4254    156766 CENTURY 21 & New House Design    Sweden   
Century 21 Real Estate LLC    91-00141    236989 SEKEL 21    Sweden    Century
21 Real Estate LLC    90-2277    242488 CENTURION    Switzerland    Century 21
Real Estate LLC    4879/1991.6    396770 CENTURY 21    Switzerland    Century 21
Real Estate LLC    1621/1993.0    405633 CENTURY 21    Switzerland    Century 21
Real Estate LLC    4254/75    279690 CENTURY 21 & New House Design   
Switzerland    Century 21 Real Estate LLC    1622/1993.1    405850 CENTURY 21 &
New House Design    Switzerland    Century 21 Real Estate LLC    134/1991.2   
390456 CENTURY 21 & New House Design    Switzerland    Century 21 Real Estate
LLC    58244/2010    603724 CENTURY 21 & New House Design in Rectangle   
Switzerland    Century 21 Real Estate LLC    1713/1991.1    388098 CENTURY 21 &
Sign & Post Design    Switzerland    Century 21 Real Estate LLC    1714/1991.3
   388099 JAHRHUNDERT 21    Switzerland    Century 21 Real Estate LLC   
6744/1990.8    391692 JAHRHUNDERT 21    Switzerland    Century 21 Real Estate
LLC    55062/2010    605888 SECOLO 21    Switzerland    Century 21 Real Estate
LLC    6745/1990.0    391693 SECOLO 21    Switzerland    Century 21 Real Estate
LLC    55066/2010    605889 SIECLE 21    Switzerland    Century 21 Real Estate
LLC    379729    379729 SIECLE 21    Switzerland    Century 21 Real Estate LLC
   55065/2010    605890 CENTURION    Taiwan    Century 21 Real Estate LLC   
83-037514    678042 CENTURION    Taiwan    Century 21 Real Estate LLC   
83-037517    75126 CENTURION    Taiwan    Century 21 Real Estate LLC   
83-037515    73356 CENTURY 21    Taiwan    Century 21 Real Estate LLC    74-2073
   18204 CENTURY 21    Taiwan    Century 21 Real Estate LLC    74-2072    17933
CENTURY 21    Taiwan    Century 21 Real Estate LLC    74-2071    300696 CENTURY
21    Taiwan    Century 21 Real Estate LLC    83-043310    675129 CENTURY 21   
Taiwan    Century 21 Real Estate LLC    83-043311    675135 CENTURY 21 & New
House Design    Taiwan    Century 21 Real Estate LLC    83-037506    72852



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & New House Design    Taiwan    Century 21 Real Estate LLC   
83-037508    75131 CENTURY 21 & New House Design    Taiwan    Century 21 Real
Estate LLC    83-037505    678086 CENTURY 21 & New House Design (with Chinese)
   Taiwan    Century 21 Real Estate LLC    82-005443    66001 CENTURY 21 &
Sign & Post Design    Taiwan    Century 21 Real Estate LLC    83-037512    72854
CENTURY 21 & Sign & Post Design    Taiwan    Century 21 Real Estate LLC   
83-037513    75133 CENTURY 21 & Sign & Post Design    Taiwan    Century 21 Real
Estate LLC    83-037511    678088 CENTURY 21 & Sign Design    Taiwan    Century
21 Real Estate LLC    83-035709    72853 CENTURY 21 & Sign Design    Taiwan   
Century 21 Real Estate LLC    83-037510    75132 CENTURY 21 & Sign Design   
Taiwan    Century 21 Real Estate LLC    83-037508    678087 CENTURY 21 (in
Chinese)    Taiwan    Century 21 Real Estate LLC    82-005441    65970 CENTURY
21 FINE HOMES & ESTATES    Taiwan    Century 21 Real Estate LLC    097012157   
1361382 CENTURY 21 FINE HOMES & ESTATES & New Pointed Gate Design    Taiwan   
Century 21 Real Estate LLC    097012158    1361383 CENTURY 21 FINE HOMES &
ESTATES & New Pointed Gate Design in Chinese    Taiwan    Century 21 Real Estate
LLC    097019804    1361429 CENTURY 21 REAL ESTATE (in Chinese)    Taiwan   
Century 21 Real Estate LLC    86-040886    104270 CENTURY 21 REAL ESTATE (in
Chinese)    Taiwan    Century 21 Real Estate LLC    86-040884    104268 CENTURY
21 REAL ESTATE (in Chinese)    Taiwan    Century 21 Real Estate LLC    86-040885
   104269 CENTURY 21    Tanganyika    Century 21 Real Estate LLC    20794   
20794 CENTURY 21 & New House Design    Tanganyika    Century 21 Real Estate LLC
   20800    20800 CENTURY 21    Tangier    Century 21 Real Estate LLC    18559
   18559 CENTURY 21 & Design    Tangier    Century 21 Real Estate LLC    18560
   18560 CENTURY 21    Thailand    Century 21 Real Estate LLC    381964   
Khor121654 CENTURY 21    Thailand    Century 21 Real Estate LLC    225528    BOR
238 CENTURY 21 & New House Design    Thailand    Century 21 Real Estate LLC   
438249    Khor130034 CENTURY 21 & New House Design    Thailand    Century 21
Real Estate LLC    225529    BOR 237 CENTURY 21    Trinidad and Tobago   
Century 21 Real Estate LLC    24404    24404 CENTURY 21    Trinidad and Tobago
   Century 21 Real Estate LLC    24405    24405 CENTURY 21 & New House Design   
Trinidad and Tobago    Century 21 Real Estate LLC    19582    19582 CENTURY 21 &
New House Design    Trinidad and Tobago    Century 21 Real Estate LLC    24402
   24402



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 & New House Design    Trinidad and Tobago    Century 21 Real Estate
LLC    24403    24403 CENTURY 21    Tunisia    Century 21 Real Estate LLC   
EE00.2178    EE00.2178 CENTURY 21    Tunisia    Century 21 Real Estate LLC   
EE082993    EE082993 CENTURY 21 & New House Design    Tunisia    Century 21 Real
Estate LLC    EE00.2179    EE00.2179 CENTURY 21 & New Pitched Roof House Design
   Tunisia    Century 21 Real Estate LLC    EE082994    EE082994 CENTURY 21   
Turkey    Century 21 Real Estate LLC    14216    112956 CENTURY 21    Turkey   
Century 21 Real Estate LLC    1897    176890 CENTURY 21 & New House Design   
Turkey    Century 21 Real Estate LLC    1898    169560 CENTURY 21 & New House
Design    Turkey    Century 21 Real Estate LLC    55782    130768 CENTURY 21   
Turks and Caicos Islands    Century 21 Real Estate LLC    10564    10564 CENTURY
21    Turks and Caicos Islands    Century 21 Real Estate LLC    12406    12406
CENTURY 21 & New House Design    Turks and Caicos Islands    Century 21 Real
Estate LLC    11179    11179 CENTURY 21 & New House Design    Turks and Caicos
Islands    Century 21 Real Estate LLC    12407    12407 CENTURY 21 & New Pitched
Roof House Design    Turks and Caicos Islands    Century 21 Real Estate LLC   
17811    17811 CENTURY 21 & Sign & Post Design (Gold & Brown)    Turks and
Caicos Islands    Century 21 Real Estate LLC    015143    15143 CENTURY 21 &
Sign & Post Design (Gold & Brown)    Turks and Caicos Islands    Century 21 Real
Estate LLC    015144    15144 BEK 21    Ukraine    Century 21 Real Estate LLC   
200612009    91129 BEK 21 & Design    Ukraine    Century 21 Real Estate LLC   
200612008    91130 CENTURY 21    Ukraine    Century 21 Real Estate LLC   
200516000    82406 CENTURY 21 & New House Design    Ukraine    Century 21 Real
Estate LLC    200515998    79671 CENTURY 21 & New House Design (in Cyrillic)   
Ukraine    Century 21 Real Estate LLC    200606808    88523 CENTURY 21 & New
House Design (in Ukranian)    Ukraine    Century 21 Real Estate LLC    200606802
   85723 CENTURY 21 (in Cyrillic)    Ukraine    Century 21 Real Estate LLC   
200606809    88524 CENTURY 21 (in Ukranian)    Ukraine    Century 21 Real Estate
LLC    200606804    85724 CENTURY 21 COMMERCIAL & Design    Ukraine    Century
21 Real Estate LLC    M200713312    98001



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 COMMERCIAL & Design (in Cyrillic)    Ukraine    Century 21 Real
Estate LLC    M200713316    98003 CENTURY 21 FINE HOMES & ESTATES & New Gate
Design    Ukraine    Century 21 Real Estate LLC    M200713311    98000 CENTURY
21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)    Ukraine    Century 21
Real Estate LLC    M200713314    98002 CENTURY 21    United Arab Emirates   
Century 21 Real Estate LLC    30183    22616 CENTURY 21    United Arab Emirates
   Century 21 Real Estate LLC    37513    28176 CENTURY 21 & New House Design   
United Arab Emirates    Century 21 Real Estate LLC    37514    30595 CENTURY
21 & New House Design    United Arab Emirates    Century 21 Real Estate LLC   
37515    28189 CENTURION    United Kingdom    Century 21 Real Estate LLC   
1469923    1469923 CENTURION    United Kingdom    Century 21 Real Estate LLC   
1469924    1469924 CENTURY 21    United Kingdom    Century 21 Real Estate LLC   
1062225    1062225 CENTURY 21    United Kingdom    Century 21 Real Estate LLC   
1274764    1274764 CENTURY 21    United Kingdom    Century 21 Real Estate LLC   
1274766    1274766 CENTURY 21    United Kingdom    Century 21 Real Estate LLC   
1274765    1274765 CENTURY 21 & New House Design    United Kingdom    Century 21
Real Estate LLC    1453969    1453969 CENTURY 21 & New House Design    United
Kingdom    Century 21 Real Estate LLC    1453968    1453968 CENTURY 21 & Sign &
Post Design    United Kingdom    Century 21 Real Estate LLC    1459099   
B1459099 CENTURY 21 & Sign Design    United Kingdom    Century 21 Real Estate
LLC    1459101    B1459101 SIGLO 21    United Kingdom    Century 21 Real Estate
LLC    2173509    2173509 SIGLO 21    United Kingdom    Century 21 Real Estate
LLC    2161639    2161639 1-800-4-HOUSES    United States    Century 21 Real
Estate LLC    74469574    2376323 21 ONLINE & Design    United States    Century
21 Real Estate LLC    75099281    2113555 21ST CENTURY    United States   
Century 21 Real Estate LLC    75436943    2300743 21ST CENTURY    United States
   Century 21 Real Estate LLC    78565509    3116448 21ST CENTURY CASUALTY   
United States    Century 21 Real Estate LLC    78565519    3055063 21ST CENTURY
INSURANCE    United States    Century 21 Real Estate LLC    78565505    3106265
21ST CENTURY INSURANCE & Design    United States    Century 21 Real Estate LLC
   75721881    3298401 AD/PAC    United States    Century 21 Real Estate LLC   
73260228    1212383



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

AdvisorRE (stylized)    United States    Century 21 Real Estate LLC    85103801
   3999675 AdvisorRE & Connect to the Best. (stylized)    United States   
Century 21 Real Estate LLC    85104151    4037290 AGENTS OF CHANGE    United
States    Century 21 Real Estate LLC    78815003    3270259 AT HOME WITH CENTURY
21    United States    Century 21 Real Estate LLC    78195146    2960793 BUYER
SERVICE PLEDGE    United States    Century 21 Real Estate LLC    74122856   
1812377 C21    United States    Century 21 Real Estate LLC    78427047   
2933408 C-21    United States    Century 21 Real Estate LLC    73368407   
1268185 C21 MARKETING ASSISTANT    United States    Century 21 Real Estate LLC
   86454500    4752071 C21 SOCIAL XCHANGE    United States    Century 21 Real
Estate LLC    86218014    4771292 C21 TALK RADIO    United States    Century 21
Real Estate LLC    77721724    3711934 C21 TAP    United States    Century 21
Real Estate LLC    86326516    C21 UNIVERSITY    United States    Century 21
Real Estate LLC    86669522    CENTURION    United States    Century 21 Real
Estate LLC    73754545    1553298 CENTURION    United States    Century 21 Real
Estate LLC    73754544    1563740 CENTURION & Design    United States    Century
21 Real Estate LLC    73754547    1563741 CENTURION Design    United States   
Century 21 Real Estate LLC    73754543    1553297 CENTURION HONOR SOCIETY   
United States    Century 21 Real Estate LLC    78302129    2981964 CENTURY 21   
United States    Century 21 Real Estate LLC    73133892    1085039 CENTURY 21   
United States    Century 21 Real Estate LLC    73608730    1429531 CENTURY 21   
United States    Century 21 Real Estate LLC    78008646    2762774 CENTURY 21   
United States    Century 21 Real Estate LLC    73072695    1063488 CENTURY 21   
United States    Century 21 Real Estate LLC    73421810    1304095 CENTURY 21   
United States    Century 21 Real Estate LLC    75071763    2178970 CENTURY 21   
United States    Century 21 Real Estate LLC    76279429    2662159 CENTURY 21 &
Jacket Design    United States    Century 21 Real Estate LLC    73774121   
1631850 CENTURY 21 & New House Design    United States    Century 21 Real Estate
LLC    73133894    1085040 CENTURY 21 & New House Design    United States   
Century 21 Real Estate LLC    73138501    1104464 CENTURY 21 & New House Design
   United States    Century 21 Real Estate LLC    74142432    1771535 CENTURY
21 & New Pitched Roof House Design    United States    Century 21 Real Estate
LLC    85754237    4453425 CENTURY 21 & New Pitched Roof House Design    United
States    Century 21 Real Estate LLC    85754232    4473499 CENTURY 21 & Sign &
Post Design    United States    Century 21 Real Estate LLC    73262350   
1263774 CENTURY 21 & Sign Design    United States    Century 21 Real Estate LLC
   74631924    2027670 CENTURY 21 & Sign Design    United States    Century 21
Real Estate LLC    73783422    1576475



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 (New House Design with Floor)    United States    Century 21 Real
Estate LLC    78852446    3219883 CENTURY 21 BUSINESS BUILDER    United States
   Century 21 Real Estate LLC    85630371    4511387 CENTURY 21 BUSINESS BUILDER
   United States    Century 21 Real Estate LLC    85630365    4511386 CENTURY 21
BUSINESS BUILDER    United States    Century 21 Real Estate LLC    85630361   
4337497 CENTURY 21 COMMERCIAL    United States    Century 21 Real Estate LLC   
78827023    3219828 CENTURY 21 COMMERCIAL & Design    United States    Century
21 Real Estate LLC    78815005    3253260 CENTURY 21 COMMERCIAL & Design   
United States    Century 21 Real Estate LLC    75193702    2158319 CENTURY 21
COMMERCIAL (Stylized)    United States    Century 21 Real Estate LLC    86111928
   4559769 CENTURY 21 CONNECTIONS    United States    Century 21 Real Estate LLC
   77941480    3841423 CENTURY 21 FARM & RANCH (STYLIZED    United States   
Century 21 Real Estate LLC    86104718    4744494 CENTURY 21 FINE HOMES &
ESTATES    United States    Century 21 Real Estate LLC    76581393    3007069
CENTURY 21 FINE HOMES & ESTATES & New Gate Design    United States    Century 21
Real Estate LLC    78785304    3154137 CENTURY 21 FINE HOMES & ESTATES & New
Pointed Gate Design    United States    Century 21 Real Estate LLC    85588557
   4249749 CENTURY 21 FINE HOMES & ESTATES (Stylized)    United States   
Century 21 Real Estate LLC    86437921    CENTURY 21 GLOBAL REFERRAL NETWORK &
Design    United States    Century 21 Real Estate LLC    78047046    2725830
CENTURY 21 HOME PROTECTION PLAN    United States    Century 21 Real Estate LLC
   73241780    1161341 CENTURY 21 Horizontal (Stylized)    United States   
Century 21 Real Estate LLC    86675888    CENTURY 21 LEARNING SYSTEM    United
States    Century 21 Real Estate LLC    78051378    2585459 CENTURY 21 MARKETING
ASSISTANT    United States    Century 21 Real Estate LLC    86188840    4721350
CENTURY 21 MATURE MOVES    United States    Century 21 Real Estate LLC   
78032288    2633322 CENTURY 21 MATURE MOVES & Design    United States    Century
21 Real Estate LLC    78036319    2633331 CENTURY 21 MORTGAGE    United States
   Century 21 Real Estate LLC    78051978    2615437 CENTURY 21 MORTGAGE &
Design    United States    Century 21 Real Estate LLC    73421809    1307407
CENTURY 21 RECREATIONAL PROPERTIES & Design    United States    Century 21 Real
Estate LLC    74536797    1950262



--------------------------------------------------------------------------------

Trademark

   Country
Name   

Owner Name

  

Application No.

  

Registration

No.

CENTURY 21 RISING PROFESSIONALS    United States    Century 21 Real Estate LLC
   86413977    CENTURY 21 SETTLEMENT SERVICES & Design    United States   
Century 21 Real Estate LLC    85334021    4101640 CENTURY 21 STAR    United
States    Century 21 Real Estate LLC    73763539    1551266 CENTURY 21 TAP   
United States    Century 21 Real Estate LLC    86326401    CENTURY 21 UNIVERSITY
   United States    Century 21 Real Estate LLC    86269901    4761629 CENTURY 21
UNIVERSITY & New Pitched Roof House Design (Stylized)    United States   
Century 21 Real Estate LLC    86268473    4761624 CONNECT 2 THE 1    United
States    Century 21 Real Estate LLC    77923672    3952001 CREATE 21    United
States    Century 21 Real Estate LLC    78021324    2622290 GLOBAL 21    United
States    Century 21 Real Estate LLC    85747998    4756330 GOLD MEDALLION   
United States    Century 21 Real Estate LLC    74090919    1747396 GOLD
MEDALLION    United States    Century 21 Real Estate LLC    74090920    1681402
HOME BUYER’S KIT    United States    Century 21 Real Estate LLC    73735836   
1594520 INNOVATE. COLLABORATE. ADVANCE.    United States    Century 21 Real
Estate LLC    86413979    MAS INTELIGENTES. MAS AUDACES. MAS RAPIDOS.    United
States    Century 21 Real Estate LLC    85734739    4456260 OPERATION ORBIT   
United States    Century 21 Real Estate LLC    74040345    1662428 ORBIT   
United States    Century 21 Real Estate LLC    74401367    1835425 PUT NUMBER 1
TO WORK FOR YOU    United States    Century 21 Real Estate LLC    73494432   
1367039 Q (stylized)    United States    Century 21 Real Estate LLC    76282440
   2614917 Q.S.P.D.    United States    Century 21 Real Estate LLC    74128727
   1711604 QUALITY SERVICE IN EVERY CUSTOMER CONTACT PROFITABLE DOMINANCE IN THE
PRIMARY MARKETPLACE    United States    Century 21 Real Estate LLC    74128781
   1713518 REAL ESTATE FOR THE REAL WORLD    United States    Century 21 Real
Estate LLC    75614226    2398595 REAL ESTATE FOR YOUR WORLD    United States   
Century 21 Real Estate LLC    78226832    2815094 SBF Face Chili & Rabbit Design
(in color)    United States    Century 21 Real Estate LLC    86009963    4610983
SELLER SERVICE PLEDGE    United States    Century 21 Real Estate LLC    74122857
   1750374 SMARTER.BOLDER.FASTER.    United States    Century 21 Real Estate LLC
   85666861    4237903 SYSTEM 21    United States    Century 21 Real Estate LLC
   78605777    3424137 THE GOLDEN RULER    United States    Century 21 Real
Estate LLC    77864709    3920844 THE REAL ESTATE INVESTMENT JOURNAL    United
States    Century 21 Real Estate LLC    73158117    1153864



--------------------------------------------------------------------------------

Trademark

   Country
Name  

Owner Name

  

Application No.

  

Registration

No.

WE’RE THE NEIGHBORHOOD PROFESSIONALS    United States   Century 21 Real Estate
LLC    73735838    1526116 CENTURY 21    Uruguay   Century 21 Real Estate LLC   
294114    294114 CENTURY 21    Uruguay   Century 21 Real Estate LLC    315904   
403039 CENTURY 21 & New House Design    Uruguay   Century 21 Real Estate LLC   
240868    453083 SIGLO 21    Uruguay   Century 21 Real Estate LLC    302.999   
394986 CENTURY 21 & New House Design    Venezuela   Century 21 Real Estate Corp*
   13080-97    12130 CENTURY 21 (CENTURIA 21)    Venezuela   Century 21 Real
Estate Corp*    343-94    2667 SIGLO 21    Venezuela   Century 21 Real Estate
Corp*    10993-98    SIGLO 21    Venezuela   Century 21 Real Estate LLC   
11405-2011    S051308 SIGLO 21 BIENES RAICES & Design    Venezuela   Century 21
Real Estate Corp*    1535-98    13019 CENTURY 21    Viet Nam   Century 21 Real
Estate LLC    4 2001 00266    40746 CENTURY 21    Viet Nam   Century 21 Real
Estate LLC    29 552    24819 CENTURY 21    Viet Nam   Century 21 Real Estate
LLC    4 2010 15665    178399 CENTURY 21 & New House Design    Viet Nam  
Century 21 Real Estate LLC    4 2001 00267    40747 CENTURY 21 & New House
Design    Viet Nam   Century 21 Real Estate LLC    29 553    24820 CENTURY 21 &
New Pitched Roof House Design    Viet Nam   Century 21 Real Estate LLC    4 2010
15664    178398 CENTURY 21    Virgin
Islands
(British)   Century 21 Real Estate LLC       1822 CENTURY 21 & New House Design
   Virgin
Islands
(British)   Century 21 Real Estate LLC       1823 CENTURY 21    West Bank  
Century 21 Real Estate LLC    5937    5937 CENTURY 21 & New House Design    West
Bank   Century 21 Real Estate LLC    5935    5935 CENTURY 21 (in Arabic)    West
Bank   Century 21 Real Estate LLC    5936    5936 CENTURY 21    Zanzibar  
Century 21 Real Estate LLC    70/89    92/93 CENTURY 21 & New House Design   
Zanzibar   Century 21 Real Estate LLC    142/90    182/93

 

* Century 21 Real Estate Corp. converted its entity type and name to Century 21
Real Estate LLC on December 28, 2004. The recordal of that change has been filed
and we are awaiting confirmation that the change has been recorded.



--------------------------------------------------------------------------------

ERA Franchise Systems LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

ERA    Albania    ERA Franchise Systems LLC   AL-M-05-00413   10841 ERA & New
House Design    Albania    ERA Franchise Systems LLC   AL-M-05-00415   10843 ERA
REAL ESTATE & New Roof Design    Albania    ERA Franchise Systems LLC  
AL/T/2014/740   ERA REAL ESTATE & New Roof Design (in color)    Albania    ERA
Franchise Systems LLC   AL/T/2014/741   ERA    Algeria    ERA Franchise Systems
LLC   DZ/T/2015/000164   ERA REAL ESTATE & New Roof Design    Algeria    ERA
Franchise Systems LLC   DZ/T/2014/0001065   ERA REAL ESTATE & New Roof Design
(in color)    Algeria    ERA Franchise Systems LLC   DZ/T/2014/001066   ERA   
Andorra    ERA Franchise Systems LLC   20920   22553 ERA & New House Design
(black on white)    Andorra    ERA Franchise Systems LLC   20921   22557 ERA &
New House Design (color)    Andorra    ERA Franchise Systems LLC   20932   22635
ERA REAL ESTATE & New Roof Design    Andorra    ERA Franchise Systems LLC  
34070   34070 ERA    Angola    ERA Franchise Systems LLC   28.219   ERA   
Angola    ERA Franchise Systems LLC   28.218   28.218 ERA & New House Design   
Angola    ERA Franchise Systems LLC   28.216   28.216 ERA & New House Design   
Angola    ERA Franchise Systems LLC   28.217   28.217 ERA REAL ESTATE & New Roof
Design    Angola    ERA Franchise Systems LLC   41.530   ERA REAL ESTATE & New
Roof Design    Angola    ERA Franchise Systems LLC   41.531   ERA REAL ESTATE &
New Roof Design (in color)    Angola    ERA Franchise Systems LLC   41.529   ERA
REAL ESTATE & New Roof Design (in color)    Angola    ERA Franchise Systems LLC
  41.532   ERA & New House Design (series of 3)    Anguilla    ERA Franchise
Systems LLC   3012   3012 ERA REAL ESTATE & New Roof Design    Anguilla    ERA
Franchise Systems LLC   5749   ERA    Antigua and Barbuda    ERA Franchise
Systems LLC   1978   1978 ERA & New House Design (series of 3)    Antigua and
Barbuda    ERA Franchise Systems LLC   1981   1981 ERA REAL ESTATE & New Roof
Design (series of 2)    Antigua and Barbuda    ERA Franchise Systems LLC  
198/2014   ERA    Argentina    ERA Franchise Systems LLC   2730941   2259559 ERA
   Argentina    ERA Franchise Systems LLC   2730940   2259534 ERA & New House
Design    Argentina    ERA Franchise Systems LLC   2730943   2259556 ERA & New
House Design    Argentina    ERA Franchise Systems LLC   2730942   2259537



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

ERA    Aruba    ERA Franchise Systems LLC   IM980420.28   19134 ERA & New House
Design    Aruba    ERA Franchise Systems LLC   IM980420.27   19133 ERA REAL
ESTATE & New Roof Design    Aruba    ERA Franchise Systems LLC   140320.20  
31762 ERA REAL ESTATE & New Roof Design (in color)    Aruba    ERA Franchise
Systems LLC   140320.22   31763 ERA    Australia    ERA Franchise Systems LLC  
613949   613949 ERA    Australia    ERA Franchise Systems LLC   614060   614060
ERA    Australia    ERA Franchise Systems LLC   389378   389378 ERA & New House
Design (series of 2)    Australia    ERA Franchise Systems LLC   734308   734308
ERA REAL ESTATE & New Roof Design (Series of 4)    Australia    ERA Franchise
Systems LLC   1610791   1610791 TEAM ERA    Australia    ERA Franchise Systems
LLC   613952   613952 TEAM ERA    Australia    ERA Franchise Systems LLC  
613953   613953 ERA & New House Design    Austria    ERA Franchise Systems LLC  
4684/97   172178 ERA    Azerbaijan    ERA Franchise Systems LLC   20081822  
20100372 ERA & New House Design    Azerbaijan    ERA Franchise Systems LLC  
20081821   20100371 ERA    Bahamas    ERA Franchise Systems Inc*   20611   20611
ERA & New House Design    Bahamas    ERA Franchise Systems Inc*   20596   20596
ERA REAL ESTATE & New Roof Design    Bahamas    ERA Franchise Systems LLC  
37911   ERA    Bahrain    ERA Franchise Systems LLC   42830   42830 ERA   
Bahrain    ERA Franchise Systems LLC   42829   42829 ERA & New House Design
(color)    Bahrain    ERA Franchise Systems LLC   42831   42831 ERA & New House
Design (color)    Bahrain    ERA Franchise Systems LLC   42832   42832 ERA REAL
ESTATE & New Roof Design    Bahrain    ERA Franchise Systems LLC   102650   ERA
REAL ESTATE & New Roof Design    Bahrain    ERA Franchise Systems LLC   102651  
ERA REAL ESTATE & New Roof Design (in color)    Bahrain    ERA Franchise Systems
LLC   102649   ERA REAL ESTATE & New Roof Design (in color)    Bahrain    ERA
Franchise Systems LLC   102648   ERA    Barbados    ERA Franchise Systems LLC  
NA   81/13157 ERA    Barbados    ERA Franchise Systems LLC   NA   81/13156 ERA &
New House Design (black on white)    Barbados    ERA Franchise Systems LLC   NA
  81/13154 ERA & New House Design (black on white)    Barbados    ERA Franchise
Systems LLC   NA   81/13155 ERA REAL ESTATE & New Roof Design    Barbados    ERA
Franchise Systems LLC   81/31779  



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA REAL ESTATE & New Roof Design    Barbados    ERA Franchise Systems LLC   
81/31778    ERA REAL ESTATE & New Roof Design (in color)    Barbados    ERA
Franchise Systems LLC    81/31777    ERA REAL ESTATE & New Roof Design (in
color)    Barbados    ERA Franchise Systems LLC    81/31776    ERA    Belize   
ERA Franchise Systems LLC    3175.05    3175.05 ERA & New House Design (black on
white)    Belize    ERA Franchise Systems LLC    3174.05    3174.05 AMSTERDAM
ERA MAKELAARS    Benelux    ERA Franchise Systems LLC    1109584    799660 ERA &
New House Design (white on black)    Benelux    ERA Franchise Systems LLC   
888757    607767 ERA & Sign & Post Design    Benelux    ERA Franchise Systems
LLC    618741    618741 ERA AMSTERDAM    Benelux    ERA Franchise Systems LLC   
1109585    799661 ERA MAKELAAR OPEN HUIZEN ROUTE & Design    Benelux    ERA
Franchise Systems LLC    1067707    766494 ERA MAKELAARS AMSTERDAM    Benelux   
ERA Franchise Systems LLC    1109265    811386 ERA    Bermuda    ERA Franchise
Systems LLC    34365    34365 ERA    Bermuda    ERA Franchise Systems LLC   
48873    48873 ERA    Bermuda    ERA Franchise Systems LLC    48874    48874
ERA & New House Design    Bermuda    ERA Franchise Systems LLC    48875    48875
ERA & New House Design    Bermuda    ERA Franchise Systems LLC    48876    48876
ERA & New House Design (black on white)    Bermuda    ERA Franchise Systems LLC
   34366    34366 ERA REAL ESTATE & New Roof Design (Series of 2)    Bermuda   
ERA Franchise Systems LLC    54169    ERA REAL ESTATE & New Roof Design (Series
of 2)    Bermuda    ERA Franchise Systems LLC    54170    ERA    Bolivia    ERA
Franchise Systems LLC    2728-2009    126244 ERA    Bolivia    ERA Franchise
Systems LLC    2729-2009    126245 ERA & New House Design    Bolivia    ERA
Franchise Systems LLC    2731-2009    126398 ERA & New House Design    Bolivia
   ERA Franchise Systems LLC    2730-2009    126397 ERA    Bosnia and
Herzegovina    ERA Franchise Systems LLC    BAZ059324A    BAZ059324 ERA & New
House Design    Bosnia and Herzegovina    ERA Franchise Systems LLC   
BAZ059323A    BAZ059323 ERA REAL ESTATE & New Roof Design    Bosnia and
Herzegovina    ERA Franchise Systems LLC    BAZ0108308A    ERA    Brazil    ERA
Franchise Systems LLC    830172475    ERA    Brazil    ERA Franchise Systems LLC
   830176411    830176411



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA & New House Design    Brazil    ERA Franchise Systems LLC    830172521   
ERA & New House Design    Brazil    ERA Franchise Systems LLC    830176403   
830176403 ERA & Old House Design    Brazil    ERA Franchise Systems LLC   
819488011    819488011 ERA    Brunei Darussalam    ERA Franchise Systems LLC   
45164    ERA & New House Design (black on white)    Brunei Darussalam    ERA
Franchise Systems Inc*    BRU/28160    25588 ERA REAL ESTATE & New Roof Design
(Series of 4)    Brunei Darussalam    ERA Franchise Systems LLC    45151    ERA
   Bulgaria    ERA Franchise Systems LLC    82714    74639 ERA & New House
Design (black on white)    Bulgaria    ERA Franchise Systems LLC    82715   
74770 ERA & New House Design (color)    Bulgaria    ERA Franchise Systems LLC   
82716    74711 ERA    Cambodia    ERA Franchise Systems LLC    13156    12854
ERA    Cambodia    ERA Franchise Systems LLC    13157    12855 ERA & New House
Design    Cambodia    ERA Franchise Systems LLC    12606    12665 ERA & New
House Design    Cambodia    ERA Franchise Systems LLC    12607    12666 ERA REAL
ESTATE & New Roof Design    Cambodia    ERA Franchise Systems LLC    56665/14   
52376/14 ERA REAL ESTATE & New Roof Design    Cambodia    ERA Franchise Systems
LLC    56664/14    52375/14 ERA REAL ESTATE & New Roof Design (in color)   
Cambodia    ERA Franchise Systems LLC    56666/14    52377/14 ERA REAL ESTATE &
New Roof Design (in color)    Cambodia    ERA Franchise Systems LLC    56667/14
   52378/14 ERA    Canada    ERA Franchise Systems LLC    505554    289140 ERA
   Canada    ERA Franchise Systems LLC    502174    297534 ERA & New House
Design    Canada    ERA Franchise Systems LLC    1500588    806678 ERA    Cape
Verde    ERA Franchise Systems LLC    1657/2012    ERA & New House Design   
Cape Verde    ERA Franchise Systems LLC    1658/2012    ERA REAL ESTATE & New
Roof Design    Cape Verde    ERA Franchise Systems LLC    2526/2014    ERA REAL
ESTATE & New Roof Design (in color)    Cape Verde    ERA Franchise Systems LLC
   2525/2014    ERA    Caribbean Netherlands (Bonaire, St Eustatius, Saba)   
ERA Franchise Systems LLC    1648    1648 ERA    Caribbean Netherlands (Bonaire,
St Eustatius, Saba)    ERA Franchise Systems LLC    1647    1647



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

ERA & New House Design    Caribbean Netherlands (Bonaire, St Eustatius, Saba)   
ERA Franchise Systems LLC   1624   1624 ERA & New House Design    Caribbean
Netherlands (Bonaire, St Eustatius, Saba)    ERA Franchise Systems LLC   1625  
1625 ERA REAL ESTATE & New Roof Design    Caribbean Netherlands (Bonaire, St
Eustatius, Saba)    ERA Franchise Systems LLC   6110   ERA    Cayman Islands   
ERA Franchise Systems LLC     1584675 ERA & New House Design (series of 3)   
Cayman Islands    ERA Franchise Systems LLC     2132336 ERA    Chile    ERA
Franchise Systems LLC   872770   955065 ERA    Chile    ERA Franchise Systems
LLC   872771   955066 ERA & New House Design    Chile    ERA Franchise Systems
LLC   871842   939767 ERA & New House Design    Chile    ERA Franchise Systems
LLC   871841   957572 ERA    China (People’s Republic)    ERA Franchise Systems
LLC   9900119491   1512620 ERA    China (People’s Republic)    ERA Franchise
Systems LLC   4980368   4980368 ERA & New House Design (black on white)    China
(People’s Republic)    ERA Franchise Systems LLC   9900119489   1512612 ERA (New
House Design)    China (People’s Republic)    ERA Franchise Systems LLC  
9900119490   1487627 ERA REAL ESTATE & New Roof Design    China (People’s
Republic)    ERA Franchise Systems LLC   14195941   ERA REAL ESTATE & New Roof
Design    China (People’s Republic)    ERA Franchise Systems LLC   14195942  
ERA REAL ESTATE & New Roof Design (in color)    China (People’s Republic)    ERA
Franchise Systems LLC   14195940   ERA REAL ESTATE & New Roof Design (in color)
   China (People’s Republic)    ERA Franchise Systems LLC   14195939   ERA   
Colombia    ERA Franchise Systems LLC   95 41908   287103 ERA    Colombia    ERA
Franchise Systems LLC   01 00174   285870



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

ERA & New House Design (black on white)    Colombia    ERA Franchise Systems LLC
  98 0511   275576 ERA & New House Design (black on white)    Colombia    ERA
Franchise Systems LLC   98 22226   275305 ERA    Costa Rica    ERA Franchise
Systems LLC   80451   80451 ERA    Costa Rica    ERA Franchise Systems LLC  
80449   80449 ERA & New House Design    Costa Rica    ERA Franchise Systems LLC
  2010-9139   208316 ERA REAL ESTATE & New House Design (in color)    Costa Rica
   ERA Franchise Systems LLC   2002-006229   138005 ERA    Croatia    ERA
Franchise Systems LLC   20051765   20051765 ERA & New House Design    Croatia   
ERA Franchise Systems LLC   20051766   20051766 ERA    Cuba    ERA Franchise
Systems LLC   527/2012   2012-0527 ERA REAL ESTATE & New Roof Design    Cuba   
ERA Franchise Systems LLC   2015-742   ERA    Curacao    ERA Franchise Systems
LLC   800121   13348 ERA    Curacao    ERA Franchise Systems LLC   800162  
13356 ERA & New House Design    Curacao    ERA Franchise Systems LLC   800122  
13349 ERA & New House Design    Curacao    ERA Franchise Systems LLC   800163  
13357 ERA REAL ESTATE & New Roof Design    Curacao    ERA Franchise Systems LLC
  D-140654   ERA & New House Design    Czech Republic    ERA Franchise Systems
LLC   145439   227727 ERA    Denmark    ERA Franchise Systems LLC   01389/98  
2000 0031 ERA & New House Design    Denmark    ERA Franchise Systems LLC  
01390/98   2000 0032 ERA    Dominica    ERA Franchise Systems LLC   99181888  
93/98 ERA & New House Design    Dominica    ERA Franchise Systems LLC   99181887
  92/98 ERA    Dominican Republic    ERA Franchise Systems LLC     98235 ERA   
Dominican Republic    ERA Franchise Systems LLC   98036562   99422 ERA & New
House Design    Dominican Republic    ERA Franchise Systems LLC   98036563  
99417 ERA & New House Design    Dominican Republic    ERA Franchise Systems LLC
    98236 ERA    Ecuador    ERA Franchise Systems Inc*   58777   30597 ERA   
Ecuador    ERA Franchise Systems Inc*   58780   30697 ERA & New House Design   
Ecuador    ERA Franchise Systems Inc*   180790   2814-07 ERA & New House Design
   Ecuador    ERA Franchise Systems Inc*   180791   2815-07 ERA & Old House
Design    Ecuador    ERA Franchise Systems Inc*   58779   1231 ERA & Old House
Design    Ecuador    ERA Franchise Systems Inc*   58776   30497 ERA    Egypt   
ERA Franchise Systems Inc*   161968   161968 ERA    Egypt    ERA Franchise
Systems Inc*   161969   161969 ERA & New House Design    Egypt    ERA Franchise
Systems Inc*   161971   161971



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA & New House Design    Egypt    ERA Franchise Systems Inc*    161970   
161970 ERA REAL ESTATE & New Roof Design    Egypt    ERA Franchise Systems LLC
   300916    ERA REAL ESTATE & New Roof Design    Egypt    ERA Franchise Systems
LLC    300915    ERA REAL ESTATE & New Roof Design (in color)    Egypt    ERA
Franchise Systems LLC    300914    ERA REAL ESTATE & New Roof Design (in color)
   Egypt    ERA Franchise Systems LLC    300913    ERA    El Salvador    ERA
Franchise Systems LLC    20050065387    216 Book 54 ERA    El Salvador    ERA
Franchise Systems LLC    20050065390    94 Book 52 ERA & New House Design (black
on white)    El Salvador    ERA Franchise Systems LLC    20050065384    87 Book
52 ERA & New House Design (black on white)    El Salvador    ERA Franchise
Systems LLC    20050065383    220 Book 54 ERA    European Community    ERA
Franchise Systems LLC    4575379    4575379 ERA    European Community    ERA
Franchise Systems LLC    538421    538421 ERA & New House Design (color)   
European Community    ERA Franchise Systems LLC    4575361    4575361 ERA & New
House Design (white on black)    European Community    ERA Franchise Systems LLC
   782995    782995 ERA REAL ESTATE & New Roof Design    European Community   
ERA Franchise Systems LLC    012678736    012678736 ERA REAL ESTATE & New Roof
Design (in color)    European Community    ERA Franchise Systems LLC   
012678711    012678711 Roof Only Design    European Community    ERA Franchise
Systems LLC    014509897    Roof Only Design (in color)    European Community   
ERA Franchise Systems LLC    014509889    ERA    Finland    ERA Franchise
Systems LLC    T199800268    219819 ERA    Finland    ERA Franchise Systems LLC
   T201002132    253333 ERA & New House Design    Finland    ERA Franchise
Systems LLC    T199800269    219820 ERA & New House Design    Finland    ERA
Franchise Systems LLC    T201002133    253173 ERA & New House Design (black on
white)    France    ERA Franchise Systems LLC    97686901    97686901 ERA & New
House Design (color)    France    ERA Franchise Systems LLC    97686900   
97686900 ERA & New House Design (white on black)    France    ERA Franchise
Systems LLC    97667132    97667132 ERA REAL ESTATE & New Roof Design    France
   ERA Franchise Systems LLC    144075474    144075474 ERA & New House Design   
Germany    ERA Franchise Systems LLC    39721035.3    39721035



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

ERA    Ghana    ERA Franchise Systems LLC   001998/2008   ERA    Ghana    ERA
Franchise Systems LLC     ERA & New House Design    Ghana    ERA Franchise
Systems LLC   001997/2008   ERA & New House Design    Ghana    ERA Franchise
Systems LLC   002235/2008   ERA    Gibraltar    ERA Franchise Systems LLC   9332
  9332 ERA & New House Design (series of 3)    Gibraltar    ERA Franchise
Systems LLC   9331   9331 ERA    Greece    ERA Franchise Systems LLC   136042  
136042/98 ERA & New House Design    Greece    ERA Franchise Systems LLC   136043
  136043/98 ERA    Grenada    ERA Franchise Systems LLC   87/1998   87/1998
ERA & New House Design (in series)    Grenada    ERA Franchise Systems LLC  
88/1998   88/1998 ERA REAL ESTATE & New Roof Design    Grenada    ERA Franchise
Systems LLC   182/2014   755 ERA REAL ESTATE & New Roof Design (in color)   
Grenada    ERA Franchise Systems LLC   183/2014   756 ERA    Guatemala    ERA
Franchise Systems LLC   6145   167924 ERA    Guatemala    ERA Franchise Systems
LLC     6345 ERA    Guatemala    ERA Franchise Systems LLC   4150   141018 ERA &
New House Design    Guatemala    ERA Franchise Systems LLC   6146   167920 ERA &
New House Design (black on white)    Guatemala    ERA Franchise Systems LLC  
4149   140849 ERA    Guyana    ERA Franchise Systems LLC   23370A   23370 ERA &
New House Design    Guyana    ERA Franchise Systems LLC   23334A   23334 ERA   
Haiti    ERA Franchise Systems LLC   371-T   388 Reg. 162 ERA    Haiti    ERA
Franchise Systems LLC   372-T   389 Reg. 162 ERA & New House Design    Haiti   
ERA Franchise Systems LLC   374-T   370 Reg. 163 ERA & New House Design    Haiti
   ERA Franchise Systems LLC   373-T   369 Reg. 163 ERA REAL ESTAE & New Roof
Design    Haiti    ERA Franchise Systems LLC   643-K   ERA    Honduras    ERA
Franchise Systems LLC   4726/98   5057 ERA    Honduras    ERA Franchise Systems
LLC   4727/98   102510 ERA & New House Design    Honduras    ERA Franchise
Systems LLC   4610/98   5068 ERA & New House Design (black on white)    Honduras
   ERA Franchise Systems LLC   4614/98   104867 ERA & New House Design (black on
white)    Hong Kong    ERA Franchise Systems LLC   3804/97   199901582 ERA & New
House Design (series of 2)    Hong Kong    ERA Franchise Systems LLC   7896/97  
199810953 ERA REAL ESTATE & New Roof Design (Series of 4)    Hong Kong    ERA
Franchise Systems LLC   302929267   302929267 ERA    India    ERA Franchise
Systems LLC   1580017   1580017 ERA    India    ERA Franchise Systems Inc*  
1290397   1290397



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA & New House Design    India    ERA Franchise Systems LLC    1580018   
1580018 ERA & New House Design    India    ERA Franchise Systems Inc*   
01309561    1309561 ERA REAL ESTATE & New Roof Design (Series of 4)    India   
ERA Franchise Systems LLC    2703254    ERA REAL ESTATE & New Roof Design
(Series of 4)    India    ERA Franchise Systems LLC    2703253    ERA   
Indonesia    ERA Franchise Systems LLC    D002012011961    ERA    Indonesia   
ERA Franchise Systems LLC    14416    IDM000048946 ERA    Indonesia    ERA
Franchise Systems LLC    14417    IDM000048950 ERA    Indonesia    ERA Franchise
Systems LLC    14418    IDM000048951 ERA    Indonesia    ERA Franchise Systems
LLC    14419    IDM000048952 ERA & New House Design    Indonesia    ERA
Franchise Systems LLC    D002012011960    ERA & New House Design (color)   
Indonesia    ERA Franchise Systems LLC    11737    IDM000149589 ERA REAL
ESTATE & New Roof Design    Indonesia    ERA Franchise Systems LLC   
J002014012354    ERA REAL ESTATE & New Roof Design    Indonesia    ERA Franchise
Systems LLC    J002014012356    ERA REAL ESTATE & New Roof Design (in color)   
Indonesia    ERA Franchise Systems LLC    J002014012351    ERA REAL ESTATE & New
Roof Design (in color)    Indonesia    ERA Franchise Systems LLC   
J002014012358    ERA    Ireland    ERA Franchise Systems LLC    98/1442   
213581 ERA & New House Design    Ireland    ERA Franchise Systems LLC    98/1443
   213604 ERA    Israel    ERA Franchise Systems Inc*    106137    106137 ERA &
New House Design (black on white)    Israel    ERA Franchise Systems Inc*   
112398    112398 ERA & New House Design (white on black)    Italy    ERA
Franchise Systems Inc*    RM97C004101    1272876 ERA    Jamaica    ERA Franchise
Systems LLC    162603    36774 ERA    Jamaica    ERA Franchise Systems LLC   
41297    41297 ERA & New House Design    Jamaica    ERA Franchise Systems LLC   
162604    36783 ERA    Japan    ERA Franchise Systems LLC    88513/93    3337980
ERA    Japan    ERA Franchise Systems LLC    88514/1993    3287800 ERA & New
House Design    Japan    ERA Franchise Systems LLC    28049/1997    4240288 ERA
REAL ESTATE & New Roof Design    Japan    ERA Franchise Systems LLC    18772   
5719697 ERA REAL ESTATE & New Roof Design (in color)    Japan    ERA Franchise
Systems LLC    18771    5719696 ERA    Jordan    ERA Franchise Systems LLC   
79187    79187 ERA    Jordan    ERA Franchise Systems LLC    79188    79188
ERA & New House Design    Jordan    ERA Franchise Systems LLC    79191    79191



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA & New House Design    Jordan    ERA Franchise Systems LLC    79192    79192
ERA REAL ESTATE & New Roof Design    Jordan    ERA Franchise Systems LLC   
133412    133412 ERA REAL ESTATE & New Roof Design    Jordan    ERA Franchise
Systems LLC    133411    133411 ERA REAL ESTATE & New Roof Design (in color)   
Jordan    ERA Franchise Systems LLC    133409    133409 ERA REAL ESTATE & New
Roof Design (in color)    Jordan    ERA Franchise Systems LLC    133410   
133410 ERA    Kazakhstan    ERA Franchise Systems LLC    45549    31640 ERA &
New House Design    Kazakhstan    ERA Franchise Systems LLC    45548    31639
ERA    Korea, Republic of    ERA Franchise Systems LLC    41-2014-0009817   
0315217 ERA & New House Design (color)    Korea, Republic of    ERA Franchise
Systems LLC    11635/97    0050945 ERA REAL ESTATE & New Roof Design    Korea,
Republic of    ERA Franchise Systems LLC    41-2014-0009820    0315218 ERA REAL
ESTATE & New Roof Design (in color)    Korea, Republic of    ERA Franchise
Systems LLC    41-2014-0009829    0315219 ERA    Kosovo    ERA Franchise Systems
LLC    2539    7252 ERA & New House Design    Kosovo    ERA Franchise Systems
LLC    2538    7251 ERA    Kuwait    ERA Franchise Systems LLC    72481    61063
ERA    Kuwait    ERA Franchise Systems LLC    70260    59155 ERA & New House
Design    Kuwait    ERA Franchise Systems LLC    72482    61064 ERA & New House
Design    Kuwait    ERA Franchise Systems LLC    70261    59156 ERA REAL
ESTATE & New Roof Design (Series of 4)    Kuwait    ERA Franchise Systems LLC   
149859    ERA REAL ESTATE & New Roof Design (Series of 4)    Kuwait    ERA
Franchise Systems LLC    149858    ERA    Laos    ERA Franchise Systems LLC   
7325    19051 ERA    Laos    ERA Franchise Systems LLC    7325    19052 ERA &
New House Design    Laos    ERA Franchise Systems LLC    7326    19054 ERA & New
House Design    Laos    ERA Franchise Systems LLC    7326    19053 ERA REAL
ESTATE & New Roof Design    Laos    ERA Franchise Systems LLC    31872    ERA
REAL ESTATE & New Roof Design    Laos    ERA Franchise Systems LLC    31873   
ERA REAL ESTATE & New Roof Design (in color)    Laos    ERA Franchise Systems
LLC    31870    ERA REAL ESTATE & New Roof Design (in color)    Laos    ERA
Franchise Systems LLC    31871    ERA & New House Design (black on white)   
Latvia    ERA Franchise Systems LLC    M-99-1240    M47436 ERA    Lebanon    ERA
Franchise Systems LLC    95533    95533 ERA & New House Design    Lebanon    ERA
Franchise Systems LLC    95534    95534 ERA    Libya    ERA Franchise Systems
Inc*    5186    ERA    Libya    ERA Franchise Systems Inc*    5187   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA & New House Design    Libya    ERA Franchise Systems Inc*    5188    ERA &
New House Design    Libya    ERA Franchise Systems Inc*    5189    ERA   
Liechtenstein    ERA Franchise Systems LLC    013766    13766 ERA & New House
Design    Liechtenstein    ERA Franchise Systems LLC    013767    13767 ERA REAL
ESTATE & New Roof Design    Liechtenstein    ERA Franchise Systems LLC   
2015-368    17428 ERA & New House Design (black on white)    Lithuania    ERA
Franchise Systems LLC    99-1695    40601 ERA    Macedonia    ERA Franchise
Systems LLC    2005/928    13232 ERA & New House Design    Macedonia    ERA
Franchise Systems LLC    2005/931    13231 ERA REAL ESTATE & New Roof Design   
Macedonia    ERA Franchise Systems LLC    57/2015    ERA    Malaysia    ERA
Franchise Systems LLC    08002709    ERA    Malaysia    ERA Franchise Systems
LLC    08002708    08002708 ERA & New House Design    Malaysia    ERA Franchise
Systems LLC    99/226    99000226 ERA & New House Design (black on white)   
Malaysia    ERA Franchise Systems LLC    97012663    97012663 ERA & Old House,
Circle Design    Malaysia    ERA Franchise Systems LLC    91/1152    91001152
ERA REAL ESTATE & New Roof Design    Malaysia    ERA Franchise Systems LLC   
2014003103    ERA REAL ESTATE & New Roof Design    Malaysia    ERA Franchise
Systems LLC    2014003101    ERA    Mauritius    ERA Franchise Systems LLC   
MU/M/08/08707    08331/2009 ERA & New House Design    Mauritius    ERA Franchise
Systems LLC    MU/M/08/08536    07226/2009 ERA    Mexico    ERA Franchise
Systems LLC    796173    987713 ERA & New House Design (black on white)   
Mexico    ERA Franchise Systems LLC    837793    1023942 ERA & New House Design
   Monaco    ERA Franchise Systems Inc*    021010    9920833 ERA    Montenegro
   ERA Franchise Systems LLC    Z-903/08    02569 ERA & New House Design   
Montenegro    ERA Franchise Systems LLC    Z-904/08    02570 ERA REAL ESTATE &
New Roof Design    Montenegro    ERA Franchise Systems LLC    548/2014    ERA   
Montserrat    ERA Franchise Systems LLC       1463 ERA & New House Design (in
series)    Montserrat    ERA Franchise Systems LLC       1464 ERA    Morocco   
ERA Franchise Systems Inc*    95010    95010 ERA    Morocco    ERA Franchise
Systems Inc*    95011    95011 ERA    Morocco    ERA Franchise Systems Inc*   
92690    92690 ERA    Morocco    ERA Franchise Systems Inc*    92691    92691
ERA & New House Design (color)    Morocco    ERA Franchise Systems Inc*    95012
   95012 ERA & New House Design (color)    Morocco    ERA Franchise Systems Inc*
   95013    95013



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

ERA & New House Design (color)    Morocco    ERA Franchise Systems Inc*   92692
  92692 ERA & New House Design (color)    Morocco    ERA Franchise Systems Inc*
  92693   92693 ERA REAL ESTATE & New Roof Design (Series of 2)    Morocco   
ERA Franchise Systems LLC   158594   158594 ERA    Mozambique    ERA Franchise
Systems LLC   18642   18642/2011 ERA    Mozambique    ERA Franchise Systems LLC
  18643   18643/2011 ERA & New House Design    Mozambique    ERA Franchise
Systems LLC   18644   18644/2011 ERA & New House Design    Mozambique    ERA
Franchise Systems LLC   18645   18645/2011 ERA REAL ESTATE & New Roof Design   
Mozambique    ERA Franchise Systems LLC   26942/2014   ERA REAL ESTATE & New
Roof Design    Mozambique    ERA Franchise Systems LLC   26943/2014   ERA REAL
ESTATE & New Roof Design (in color)    Mozambique    ERA Franchise Systems LLC  
26941/2014   ERA REAL ESTATE & New Roof Design (in color)    Mozambique    ERA
Franchise Systems LLC   26940/2014   ERA    Myanmar    ERA Franchise Systems LLC
  4/23/2000   4/23/2000 ERA    Myanmar    ERA Franchise Systems LLC   4/23/2000
  4/23/2000 ERA & New House Design    Myanmar    ERA Franchise Systems LLC  
4/22/2000   4/22/2000 ERA & New House Design    Myanmar    ERA Franchise Systems
LLC   4/22/2000   4/22/2000 ERA REAL ESTATE & New Roof Design    Myanmar    ERA
Franchise Systems LLC     4/6925/2014 ERA REAL ESTATE & New Roof Design (in
color)    Myanmar    ERA Franchise Systems LLC     4/6926/2014 ERA    New
Zealand    ERA Franchise Systems LLC   192008   192008 ERA & New House Design
(series of 3)    New Zealand    ERA Franchise Systems LLC   276680   276680
ERA & New House Design (series of 3)    New Zealand    ERA Franchise Systems LLC
  819985   819985 ERA REAL ESTATE & New Roof Design (series of 2)    New Zealand
   ERA Franchise Systems LLC   994101   94101 ERA    Nicaragua    ERA Franchise
Systems LLC   2005-01929   0600601 ERA & New House Design (black on white)   
Nicaragua    ERA Franchise Systems LLC   2005-01930   0600600 ERA    Nigeria   
ERA Franchise Systems LLC   F/TM/2009434   86826 ERA    Nigeria    ERA Franchise
Systems LLC   F/TM/2009433   88001 ERA & New House Design    Nigeria    ERA
Franchise Systems LLC   F/TM/2009432   ERA & New House Design    Nigeria    ERA
Franchise Systems LLC   F/TM/2009431   84657 ERA    Norway    ERA Franchise
Systems LLC   98.00537   194678 ERA & New House Design    Norway    ERA
Franchise Systems LLC   199907703   203264 ERA & New House Design (black on
white)    Norway    ERA Franchise Systems LLC   98.00538   196289 ERA    Oman   
ERA Franchise Systems LLC   36887   36887 ERA    Oman    ERA Franchise Systems
LLC   36888   36888



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA & New House Design (black on white)    Oman    ERA Franchise Systems LLC   
36890    36890 ERA REAL ESTATE & NEW Roof Design    Oman    ERA Franchise
Systems LLC    86854    ERA REAL ESTATE & NEW Roof Design    Oman    ERA
Franchise Systems LLC    86502    ERA REAL ESTATE & NEW Roof Design (in color)
   Oman    ERA Franchise Systems LLC    86501    ERA REAL ESTATE & NEW Roof
Design (in color)    Oman    ERA Franchise Systems LLC    86853    ERA    Panama
   ERA Franchise Systems LLC    143045    143045 ERA    Panama    ERA Franchise
Systems LLC    143044    143044 ERA & New House Design (color)    Panama    ERA
Franchise Systems LLC    143046    143046 ERA    Papua New Guinea    ERA
Franchise Systems LLC    A62361    A62,361 ERA    Papua New Guinea    ERA
Franchise Systems LLC    A62360    A62,360 ERA & New House Design    Papua New
Guinea    ERA Franchise Systems LLC    A62363    A62,363 ERA & New House Design
   Papua New Guinea    ERA Franchise Systems LLC    A62362    A62,362 ERA REAL
ESTATE & New Roof Design (Series of 2)    Papua New Guinea    ERA Franchise
Systems LLC    A72338    A72338 ERA REAL ESTATE & New Roof Design (Series of 2)
   Papua New Guinea    ERA Franchise Systems LLC    A72339    A72339 ERA   
Paraguay    ERA Franchise Systems LLC    26156    340038 ERA    Paraguay    ERA
Franchise Systems LLC    26158    340039 ERA & New House Design    Paraguay   
ERA Franchise Systems LLC    26157    339981 ERA & New House Design    Paraguay
   ERA Franchise Systems LLC    26159    339982 ERA    Peru    ERA Franchise
Systems LLC    397468    176528 ERA    Peru    ERA Franchise Systems LLC   
397467    66497 ERA & New House Design    Peru    ERA Franchise Systems LLC   
397469    180931 ERA & New House Design    Peru    ERA Franchise Systems LLC   
397475    66606 ERA    Philippines    ERA Franchise Systems LLC    4-2015-000705
   4-2015-000705 ERA REAL ESTATE & New Roof Design    Philippines    ERA
Franchise Systems LLC    4-2014-003120    ERA REAL ESTATE & New Roof Design (in
color)    Philippines    ERA Franchise Systems LLC    4-2014-003119   
4-2014-00003968 ERA    Poland    ERA Franchise Systems LLC    Z-197068    137441
ERA & New House Design    Poland    ERA Franchise Systems LLC    Z-197067   
137440 ERA & New House Design (black on white)    Portugal    ERA Franchise
Systems LLC    325827    325827 ERA    Qatar    ERA Franchise Systems LLC   
32846    32846



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA    Qatar    ERA Franchise Systems LLC    32847    32847 ERA & New House
Design    Qatar    ERA Franchise Systems LLC    32849    32849 ERA & New House
Design    Qatar    ERA Franchise Systems LLC    32848    32848 ERA REAL ESTATE
   Qatar    ERA Franchise Systems LLC    88353    ERA REAL ESTATE    Qatar   
ERA Franchise Systems LLC    88354    ERA REAL ESTATE & New Roof Design (Series
of 4)    Qatar    ERA Franchise Systems LLC    88355    ERA REAL ESTATE & New
Roof Design (Series of 4)    Qatar    ERA Franchise Systems LLC    88356    ERA
   Romania    ERA Franchise Systems LLC    M2005 11899    71512 ERA    Romania
   ERA Franchise Systems LLC    M2007 06567    95029 ERA & New House Design   
Romania    ERA Franchise Systems LLC    M2005 11900    71513 ERA & New House
Design    Romania    ERA Franchise Systems LLC    M2007 06568    95030 ERA   
Russian Federation    ERA Franchise Systems LLC    2005720989    331367 ERA &
New House Design    Russian Federation    ERA Franchise Systems Inc*   
2006725599    344235 ERA    Saudi Arabia    ERA Franchise Systems LLC    95698
   857/44 ERA    Saudi Arabia    ERA Franchise Systems LLC    95699    857/47
ERA & New House Design    Saudi Arabia    ERA Franchise Systems LLC    95700   
849/78 ERA & New House Design    Saudi Arabia    ERA Franchise Systems LLC   
95701    849/53 ERA REAL ESTATE & New Roof Design (Series of 2)    Saudi Arabia
   ERA Franchise Systems LLC    1435010077    ERA REAL ESTATE & New Roof Design
(Series of 2)    Saudi Arabia    ERA Franchise Systems LLC    1435010078    ERA
   Serbia    ERA Franchise Systems LLC    Z-1960/07    56596 ERA & New House
Design    Serbia    ERA Franchise Systems LLC    Z-1959/07    56595 ERA REAL
ESTATE & New Roof Design    Serbia    ERA Franchise Systems LLC    Z-1828/2014
   ERA    Seychelles    ERA Franchise Systems LLC    445/2008    8757 ERA   
Seychelles    ERA Franchise Systems LLC    444/2008    8756 ERA & New House
Design    Seychelles    ERA Franchise Systems LLC    447/2008    8759 ERA & New
House Design    Seychelles    ERA Franchise Systems LLC    446/2008    8758
ERA & New House Design (series of 3)    Singapore    ERA Franchise Systems LLC
   T97/10483H    T97/10483H ERA REAL ESTATE & New Roof Design (Series of 4)   
Singapore    ERA Franchise System LLC    T1403980D    T1403980D ERA & New House
Design    Slovakia    ERA Franchise Systems LLC    1541/2000    196635 ERA   
South Africa    ERA Franchise Systems LLC    2009/18869    2009/18869 ERA   
South Africa    ERA Franchise Systems LLC    2009/18870    2009/18870 ERA & New
House Design (black on white)    South Africa    ERA Franchise Systems LLC   
9707024    9707024 ERA & New House Design (color)    South Africa    ERA
Franchise Systems LLC    9707023    9707023 ERA REAL ESTATE & New Roof Design   
South Africa    ERA Franchise Systems LLC    2014/06577   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

ERA REAL ESTATE & New Roof Design    South Africa    ERA Franchise Systems LLC  
2014/06576   ERA REAL ESTATE & New Roof Design (in color)    South Africa    ERA
Franchise Systems LLC   2014/06558   ERA REAL ESTATE & New Roof Design (in
color)    South Africa    ERA Franchise Systems LLC   2014/06557   ERA & New
House Design (color)    Spain    ERA Franchise Systems LLC   2093058   2093058
ERA & New House Design (white on black)    Spain    ERA Franchise Systems LLC  
2093057   2093057 SIEMPRE AHI PARA TI    Spain    ERA Franchise Systems LLC    
2286011 ERA    St. Kitts and Nevis    ERA Franchise Systems LLC   S97  
2012/0057-S ERA & New House Design    St. Kitts and Nevis    ERA Franchise
Systems LLC   S96   2012/0056-S ERA REAL ESTATE & New Roof Design (Series of 2)
   St. Kitts and Nevis    ERA Franchise Systems LLC   0227/2014   ERA    St.
Lucia    ERA Franchise Systems LLC   118/1998   118/98 ERA    St. Lucia    ERA
Franchise Systems LLC   119/1998   119/98 ERA & New House Design    St. Lucia   
ERA Franchise Systems LLC   116/1998   116/98 ERA & New House Design    St.
Lucia    ERA Franchise Systems LLC   117/1998   117/98 ERA REAL ESTATE & New
Roof Design    St. Lucia    ERA Franchise Systems LLC   TM/2014/000079  
TM/2014/000079 ERA REAL ESTATE & New Roof Design (in color)    St. Lucia    ERA
Franchise Systems LLC   TM/2014/000078   TM/2014/000078 ERA    St. Maarten   
ERA Franchise Systems LLC   800121   13348 ERA    St. Maarten    ERA Franchise
Systems LLC   800162   13356 ERA & New House Design    St. Maarten    ERA
Franchise Systems LLC   800122   13349 ERA & New House Design    St. Maarten   
ERA Franchise Systems LLC   800163   13357 ERA REAL ESTATE & New Roof Design   
St. Maarten    ERA Franchise Systems LLC   SD-14280   ERA    St. Vincent and the
Grenadines    ERA Franchise Systems LLC   236/2006   236/2006 ERA & New House
Design (series of 3)    St. Vincent and the Grenadines    ERA Franchise Systems
LLC     129 OF 1998 ERA    Suriname    ERA Franchise Systems LLC   22046   22046
ERA & New House Design    Suriname    ERA Franchise Systems LLC   22044   22044
ERA    Sweden    ERA Franchise Systems Inc*   95-04899   308825 ERA   
Switzerland    ERA Franchise Systems LLC   54080/2003   515800 ERA & New House
Design    Switzerland    ERA Franchise Systems LLC   01739/2001   486736 ERA &
New House Design    Switzerland    ERA Franchise Systems LLC   54079/2003  
515779 ERA REAL ESTATE & New Roof Design    Switzerland    ERA Franchise Systems
LLC   53077/2014   662281 ERA REAL ESTATE & New Roof Design (in color)   
Switzerland    ERA Franchise Systems LLC   53076/2014   662280



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA    Taiwan    ERA Franchise Systems LLC    79-46327    51875 ERA & New House
Design (white on black)    Taiwan    ERA Franchise Systems LLC    86025221   
100963 ERA REAL ESTATE & New Roof Design    Taiwan    ERA Franchise Systems LLC
   103013925    ERA REAL ESTATE & New Roof Design (in color)    Taiwan    ERA
Franchise Systems LLC    103013924    ERA    Tangier    ERA Franchise Systems
Inc*    32105    32105 ERA    Tangier    ERA Franchise Systems Inc*    32106   
32106 ERA & New House Design    Tangier    ERA Franchise Systems Inc*    32107
   32107 ERA & New House Design    Tangier    ERA Franchise Systems Inc*   
32108    32108 ERA    Thailand    ERA Franchise Systems LLC    931093    ERA   
Thailand    ERA Franchise Systems LLC    931094    ERA & New House Design (black
on white)    Thailand    ERA Franchise Systems LLC    335635    Bor6378 ERA REAL
ESTATE & New Roof Design    Thailand    ERA Franchise Systems LLC    931092   
ERA REAL ESTATE & New Roof Design    Thailand    ERA Franchise Systems LLC   
931091    ERA    Trinidad and Tobago    ERA Franchise Systems LLC    28261   
28261 ERA & New House Design (black & white)    Trinidad and Tobago    ERA
Franchise Systems LLC    28262    28262 ERA REAL ESTATE & New Roof Design
(Series of 2)    Trinidad and Tobago    ERA Franchise Systems LLC    49125   
ERA    Tunisia    ERA Franchise Systems Inc*    EE042636    EE042636 ERA REAL
ESTATE & New House Design    Tunisia    ERA Franchise Systems Inc*    EE042637
   EE042637 ERA REAL ESTATE & New Roof Design (Series of 2)    Tunisia    ERA
Franchise Systems LLC    TN/E/2014/00259    TN/E/2014/00259 ERA    Turkey    ERA
Franchise Systems LLC    50587    50587 ERA    Turkey    ERA Franchise Systems
LLC    61342    61342 ERA & New House Design    Turkey    ERA Franchise Systems
LLC    50588    50588 ERA & New House Design    Turkey    ERA Franchise Systems
LLC    61343    61343 ERA GRUP and Design    Turkey    ERA Franchise Systems LLC
   2002/35722    2002/35722 ERA REAL ESTATE & New Roof Design    Turkey    ERA
Franchise Systems LLC    20764    ERA REAL ESTATE & New Roof Design (in color)
   Turkey    ERA Franchise Systems LLC    20758    ERA    Turkish Republic of
Northern Cyprus    ERA Franchise Systems LLC    7900    7900



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA & New House Design    Turkish Republic of Northern Cyprus    ERA Franchise
Systems LLC    7901    7901 ERA REAL ESTATE & New Roof Design    Turkish
Republic of Northern Cyprus    ERA Franchise Systems LLC    11249    ERA   
Turks and Caicos Islands    ERA Franchise Systems LLC    12413    12413 ERA   
Turks and Caicos Islands    ERA Franchise Systems LLC    11691    11691 ERA &
New House Design    Turks and Caicos Islands    ERA Franchise Systems LLC   
11798    11798 ERA & New House Design (in series)    Turks and Caicos Islands   
ERA Franchise Systems LLC    12414    12414 ERA REAL ESTATE & New Roof Design   
Turks and Caicos Islands    ERA Franchise Systems LLC    17674    17674 ERA REAL
ESTATE & New Roof Design    Turks and Caicos Islands    ERA Franchise Systems
LLC    17675    17675 ERA REAL ESTATE & New Roof Design (in color)    Turks and
Caicos Islands    ERA Franchise Systems LLC    17676    17675 ERA REAL ESTATE &
New Roof Design (in color)    Turks and Caicos Islands    ERA Franchise Systems
LLC    17675    17675 ERA    Uganda    ERA Franchise Systems LLC    42874   
42874 ERA    Uganda    ERA Franchise Systems LLC    42871    42871 ERA & New
House Design    Uganda    ERA Franchise Systems LLC    42873    42873 ERA & New
House Design    Uganda    ERA Franchise Systems LLC    42872    42872 ERA   
Ukraine    ERA Franchise Systems LLC    M200900156    135709 ERA & New House
Design    Ukraine    ERA Franchise Systems LLC    M201017824B    150078 ERA &
New House Design    Ukraine    ERA Franchise Systems LLC    M200900157    135710
ERA    United Arab Emirates    ERA Franchise Systems LLC    148754    148754 ERA
   United Arab Emirates    ERA Franchise Systems LLC    148755    148755 ERA   
United Arab Emirates    ERA Franchise Systems LLC    56948    48034 ERA   
United Arab Emirates    ERA Franchise Systems LLC    56947    48035 ERA & New
House Design    United Arab Emirates    ERA Franchise Systems LLC    148756   
148756 ERA & New House Design    United Arab Emirates    ERA Franchise Systems
LLC    148757    148757 ERA & New House Design    United Arab Emirates    ERA
Franchise Systems LLC    56782    48033 ERA & New House Design    United Arab
Emirates    ERA Franchise Systems LLC    56783    48078 ERA REAL ESTATE & New
Roof Design (Series of 2)    United Arab Emirates    ERA Franchise Systems LLC
   207926    ERA REAL ESTATE & New Roof Design (Series of 2)    United Arab
Emirates    ERA Franchise Systems LLC    207925   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

ERA    United Kingdom    ERA Franchise Systems LLC   1584675   1584675 ERA   
United Kingdom    ERA Franchise Systems LLC   2165216   2165216 ERA & New House
Design (series of 3)    United Kingdom    ERA Franchise Systems LLC   2132336  
2132336 ERA REAL ESTATE & New Roof Design (Series of 2)    United Kingdom    ERA
Franchise Systems LLC   3046452   3046452 1ST IN SERVICE    United States    ERA
Franchise Systems LLC   78710978   3192163 A SMARTER COMMUNITY    United States
   ERA Franchise Systems LLC   85026180   4276132 ALWAYS THERE FOR YOU    United
States    ERA Franchise Systems LLC   75746258   2477197 ANSWERS    United
States    ERA Franchise Systems LLC   74185466   1756219 ELECTRONIC REALTY
ASSOCIATES    United States    ERA Franchise Systems LLC   77367524   3621544
ERA    United States    ERA Franchise Systems LLC   78599896   3073417 ERA   
United States    ERA Franchise Systems LLC   73113461   1078060 ERA    United
States    ERA Franchise Systems LLC   78008652   2691643 ERA    United States   
ERA Franchise Systems LLC   73388791   1251827 ERA & New House Design (black on
white)    United States    ERA Franchise Systems LLC   75269373   2875845 ERA &
New House Design (black on white)    United States    ERA Franchise Systems LLC
  78599899   3073418 ERA & New House Design (in color)    United States    ERA
Franchise Systems LLC   77093228   3316400 ERA & New House Design (white on
black)    United States    ERA Franchise Systems LLC   75250116   2121860 ERA
(New House Design)    United States    ERA Franchise Systems LLC   78641980  
3135362 ERA 1ST IN SERVICE JIM JACKSON MEMORIAL AWARD & Design    United States
   ERA Franchise Systems LLC   76284300   2594245 ERA GOLD STAR PROPERTY   
United States    ERA Franchise Systems LLC   85467451   4337051 ERA HOME
PROTECTION PLAN    United States    ERA Franchise Systems LLC   78018755  
2576242 ERA LEARNING EXCHANGE    United States    ERA Franchise Systems LLC  
85256527   4022857 ERA MORTGAGE & New Roof Design    United States    ERA
Franchise Systems LLC   86458793   4743728 ERA POWERED    United States    ERA
Franchise Systems LLC   77941481   4354270 ERA REAL ESTATE & New House Design   
United States    ERA Franchise Systems LLC   78575216   3082137 ERA REAL
ESTATE & New House Design (White on Red)    United States    ERA Franchise
Systems LLC   86094926   4555250 ERA REAL ESTATE & New Roof Design    United
States    ERA Franchise Systems LLC   86223291   4670175 ERA REAL ESTATE & New
Roof Design (in color)    United States    ERA Franchise Systems LLC   86219850
 



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA REAL ESTATE & New Roof Design (in color)    United States    ERA Franchise
Systems LLC    86219842    ERA REAL ESTATE & New Roof Design (in color)   
United States    ERA Franchise Systems LLC    86219831    4670164 ERA REAL
ESTATE & New Roof Design (reversed in color)    United States    ERA Franchise
Systems LLC    86223297    ERA REAL ESTATE & New Roof Design (reversed)   
United States    ERA Franchise Systems LLC    86223304    4670176 ERA REAL
ESTATE CIRCLE OF SUCCESS CIRCLE OF ACHIEVEMENT & Design    United States    ERA
Franchise Systems LLC    85773461    4606140 ERA REAL ESTATE CIRCLE OF SUCCESS
CIRCLE OF ACHIEVEMENT & New Roof Design    United States    ERA Franchise
Systems LLC    86404228    ERA REAL ESTATE CIRCLE OF SUCCESS CIRCLE OF HONOR &
Design    United States    ERA Franchise Systems LLC    85773463    4606141 ERA
REAL ESTATE CIRCLE OF SUCCESS CIRCLE OF HONOR & New Roof Design    United States
   ERA Franchise Systems LLC    86404227    ERA REAL ESTATE CIRCLE OF SUCCESS
LEADERS’ CIRCLE & Design    United States    ERA Franchise Systems LLC   
85773466    4606142 ERA REAL ESTATE CIRCLE OF SUCCESS LEADERS’ CIRCLE & New Roof
Design    United States    ERA Franchise Systems LLC    86404226    ERA REAL
ESTATE DISTINCTIVE PROPERTIES & New Roof Design (Horizontal)    United States   
ERA Franchise Systems LLC    86440715    ERA REAL ESTATE DISTINCTIVE
PROPERTIES & New Roof Design (Vertical)    United States    ERA Franchise
Systems LLC    86440717    ERA REAL ESTATE GLOBAL INNOVATION TRUE VALUE BEST IN
CLASS COMMUNITY & Design    United States    ERA Franchise Systems LLC   
85773459    4606139 ERA REAL ESTATE GLOBAL INNOVATION TRUE VALUE BEST IN CLASS
COMMUNITY & New Roof Design    United States    ERA Franchise Systems LLC   
86404222    ERA REAL ESTATE HOME PROTECTION PLAN & Design    United States   
ERA Franchise Systems LLC    78035233    2612765 ERA REAL ESTATE NATIONAL
MILITARY BROKER NETWORK & Design    United States    ERA Franchise Systems LLC
   78058980    2635317



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ERA REAL ESTATE POWERED    United States    ERA Franchise Systems LLC   
85227422    4254504 ERA REAL ESTATE POWERED    United States    ERA Franchise
Systems LLC    85227394    4250619 ERA REAL ESTATE POWERED & New House Design
(in color)    United States    ERA Franchise Systems LLC    85227425    4254505
ERA REAL ESTATE POWERED & New House Design (in color)    United States    ERA
Franchise Systems LLC    85228426    4250621 ERA REAL ESTATE POWERED & New Roof
Design    United States    ERA Franchise Systems LLC    86421615    4743632 ERA
REAL ESTATE RESORT PROPERTIES INTERNATIONAL & Design    United States    ERA
Franchise Systems LLC    76243766    2563583 ERA REAL ESTATE TO GUN & New Roof
Design (in color)    United States    ERA Franchise Systems LLC    86421614   
ERA SELECT SERVICES    United States    ERA Franchise Systems LLC    75809994   
2737148 ERA SETTLEMENT SERVICES & New House Design    United States    ERA
Franchise Systems LLC    85331174    4070769 ERA TOPRECRUITER    United States
   ERA Franchise Systems LLC    85238595    4022536 GOLD STAR ON THE GO   
United States    ERA Franchise Systems LLC    85467453    I WILL SELL YOUR HOUSE
OR ERA WILL BUY IT    United States    ERA Franchise Systems LLC    78293264   
2958388 IF WE DON’T SELL YOUR HOUSE, ERA WILL BUY IT!    United States    ERA
Franchise Systems LLC    74073209    1646268 IF WE DON’T SELL YOUR HOUSE, WE’LL
BUY IT    United States    ERA Franchise Systems LLC    76075358    3843416 IT’S
THE LITTLE THINGS WE DO    United States    ERA Franchise Systems LLC   
78915320    3233314 NMBN    United States    ERA Franchise Systems LLC   
74183282    1753385 SELECT SERVICES & Design    United States    ERA Franchise
Systems LLC    85467460    4377164 SELLERS SECURITY    United States    ERA
Franchise Systems LLC    78425874    2983252 SELLERS SECURITY (Stylized)   
United States    ERA Franchise Systems LLC    73261423    1196433 TEAMERA   
United States    ERA Franchise Systems LLC    85298427    4066650 TEAMERA   
United States    ERA Franchise Systems LLC    74073379    1645223 TEAMERA.COM   
United States    ERA Franchise Systems LLC    85256525    4022856 TOP GUN   
United States    ERA Franchise Systems LLC    74153559    1757264 WE WILL SELL
YOUR HOUSE OR ERA WILL BUY IT    United States    ERA Franchise Systems LLC   
75483140    2464187 ERA    Uruguay    ERA Franchise Systems LLC    399067   
399067 ERA & New House Design    Uruguay    ERA Franchise Systems LLC    399066
   399066



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

ERA - ELECTRONIC REALTY ASSOCIATES    Uruguay    ERA Franchise Systems LLC  
251848   344149 ERA    Venezuela    ERA Franchise Systems LLC   14810-09  
327251 ERA    Venezuela    ERA Franchise Systems LLC   14812-09   S-57608 ERA &
New House Design    Venezuela    ERA Franchise Systems LLC   14809-09   P327250
ERA & New House Design    Venezuela    ERA Franchise Systems LLC   14811-09  
S053984 ERA    Viet Nam    ERA Franchise Systems LLC   43364   38625 ERA & New
House Design (black on white)    Viet Nam    ERA Franchise Systems LLC   43365  
38627 ERA REAL ESTATE & New Roof Design    Viet Nam    ERA Franchise Systems LLC
  4-2014-05141   ERA REAL ESTATE & New Roof Design (in color)    Viet Nam    ERA
Franchise Systems LLC   4-2014-05140   ERA    Virgin Islands (British)    ERA
Franchise Systems LLC   1684   1684 ERA & New House Design (series of 3)   
Virgin Islands (British)    ERA Franchise Systems LLC   1685   1685

 

* ERA Franchise Systems, Inc. converted its entity type and name to ERA
Franchise Systems LLC on July 2, 2007. The recordal of that change is being
instructed as renewals or other actions are taken. In some countries, the
recordal has been instructed, and we are awaiting confirmation that the change
has been recorded.

Coldwell Banker Real Estate LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

BEST OF BLUE    United States    Coldwell Banker Real Estate LLC    85468323   
4488895 BLUE MATTER    United States    Coldwell Banker Real Estate LLC   
77948751    3860242 BLUESCAPE    United States    Coldwell Banker Real Estate
LLC    77773000    3857933 BLUEVIEW    United States    Coldwell Banker Real
Estate LLC    85468324    4287675 CB & Design    United States    Coldwell
Banker Real Estate LLC    73210971    1153366 CB COLDWELL BANKER COMMERCIAL &
Design    United States    Coldwell Banker Real Estate LLC    78655402   
3179803 CB in a House Design    United States    Coldwell Banker Real Estate LLC
   85681112    4748319 CBC    United States    Coldwell Banker Real Estate LLC
   78235734    3030080 COLDWELL BANKER    United States    Coldwell Banker Real
Estate LLC    78008563    2453334



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application No.

 

Registration

No.

COLDWELL BANKER    United States    Coldwell Banker Real Estate LLC   75152362  
2057608 COLDWELL BANKER    United States    Coldwell Banker Real Estate LLC  
78655395   3100659 COLDWELL BANKER    United States    Coldwell Banker Real
Estate LLC   73211116   1154155 COLDWELL BANKER CB & Design    United States   
Coldwell Banker Real Estate LLC   78655400   3179802 COLDWELL BANKER CB & Design
   United States    Coldwell Banker Real Estate LLC   73346790   1215241
COLDWELL BANKER CB & Design    United States    Coldwell Banker Real Estate LLC
  75152363   2059501 COLDWELL BANKER CB & Design HOME LOANS    United States   
Coldwell Banker Real Estate LLC   77870433   3810666 COLDWELL BANKER CB & Design
in 3D    United States    Coldwell Banker Real Estate LLC   85529273   4400923
COLDWELL BANKER CB & Design in 3D    United States    Coldwell Banker Real
Estate LLC   85528560   4175758 COLDWELL BANKER CB & Design in 3D    United
States    Coldwell Banker Real Estate LLC   85528627   4175759 COLDWELL BANKER
CB & Design MORTGAGE    United States    Coldwell Banker Real Estate LLC  
77870426   3810664 COLDWELL BANKER COMMERCIAL    United States    Coldwell
Banker Real Estate LLC   73787763   1598908 COLDWELL BANKER COMMERCIAL    United
States    Coldwell Banker Real Estate LLC   78655398   3254878 COLDWELL BANKER
COMMERCIAL    United States    Coldwell Banker Real Estate LLC   75120713  
2059364 COLDWELL BANKER COMMERCIAL CB & Design    United States    Coldwell
Banker Real Estate LLC   78080719   2745034 COLDWELL BANKER COMMERCIAL CB &
Design in 3D    United States    Coldwell Banker Real Estate LLC   85530549  
4530043 COLDWELL BANKER COMMERCIAL CB & Design in 3D    United States   
Coldwell Banker Real Estate LLC   85529640   4175765 COLDWELL BANKER COMMERCIAL
CB & Design in 3D    United States    Coldwell Banker Real Estate LLC   85529643
  4175766 COLDWELL BANKER CONCIERGE    United States    Coldwell Banker Real
Estate LLC   75588856   2472004 COLDWELL BANKER CONCIERGE    United States   
Coldwell Banker Real Estate LLC   75630167   2576448 COLDWELL BANKER ISLAND
TITLE AGENCY, LLC    United States    Coldwell Banker Real Estate LLC   85329908
  4070768 COLDWELL BANKER MID-ATLANTIC TITLE    United States    Coldwell Banker
Real Estate LLC   85329489   4070767 COLDWELL BANKER ON LOCATION    United
States    Coldwell Banker Real Estate LLC   77721965   3786028



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL    United States    Coldwell Banker Real
Estate LLC    78032990    2529955 COLDWELL BANKER PREVIEWS INTERNATIONAL   
United States    Coldwell Banker Real Estate LLC    78655389    3093311 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    United States    Coldwell
Banker Real Estate LLC    78638810    3170029 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D b/w    United States    Coldwell Banker
Real Estate LLC    85719826    4313113 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D color    United States    Coldwell Banker Real Estate LLC
   85719820    4327893 COLDWELL BANKER SETTLEMENT SERVICES & Design    United
States    Coldwell Banker Real Estate LLC    85329486    4070766 COLDWELL BANKER
UNIVERSITY    United States    Coldwell Banker Real Estate LLC    74425646   
1842126 COLDWELL BANKER UNIVERSITY & Cap in Circle Design    United States   
Coldwell Banker Real Estate LLC    85179678    4005411 COLDWELL BANKER
UNIVERSITY & Old Book, Seal Design    United States    Coldwell Banker Real
Estate LLC    74421411    1876968 COLDWELL BANKER WESTCHESTER TITLE AGENCY, LLC
   United States    Coldwell Banker Real Estate LLC    85329483    4070765
COMMERCIALUNIVERSITY & Design    United States    Coldwell Banker Real Estate
LLC    85304756    4063162 GENERATION BLUE EXPERIENCE    United States   
Coldwell Banker Real Estate LLC    85179682    3985404 HELPING OTHERS THROUGHOUT
THE HOLIDAY SEASON    United States    Coldwell Banker Real Estate LLC   
74561955    1959391 HOMEMATCH    United States    Coldwell Banker Real Estate
LLC    74535397    2034125 PERSONAL RETRIEVER    United States    Coldwell
Banker Real Estate LLC    75380191    2235393 PERSONAL RETRIEVER Sign Rider
Design    United States    Coldwell Banker Real Estate LLC    78182148   
3102893 PRESERVING THE TRUST    United States    Coldwell Banker Real Estate LLC
   74393851    1823177 PREVIEWS    United States    Coldwell Banker Real Estate
LLC    78768439    3219716 PREVIEWS (Stylized)    United States    Coldwell
Banker Real Estate LLC    71620930    565757 THE CONDO STORE    United States   
Coldwell Banker Real Estate LLC    75358857    2217143 THE HOME TEAM    United
States    Coldwell Banker Real Estate LLC    73488934    1428703



--------------------------------------------------------------------------------

Oncor International LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

ONCOR    Argentina    ONCOR International LLC    2783218    2256909 ONCOR
INTERNATIONAL    Argentina    ONCOR International LLC    2820206    2317063
ONCOR    Austria    ONCOR International LLC    AM1732/91    138698 ONCOR   
Benelux    ONCOR International LLC    0762072    494820 ONCOR    Canada    ONCOR
International LLC    0679560    TMA 402851 ONCOR INTERNATIONAL    Canada   
ONCOR International LLC    1399319    TMA 763816 ONCOR INTERNATIONAL    Chile   
ONCOR International LLC    825414    859642 ONCOR INTERNATIONAL    China   
ONCOR International LLC    6789536    6789536 ONCOR INTERNATIONAL    Cuba   
ONCOR International LLC    2015-1743    ONCOR    Denmark    ONCOR International
LLC    VA025851991    VR 1992-2228 ONCOR    European Community    ONCOR
International LLC    011454964    011454964 ONCOR INTERNATIONAL    European
Community    ONCOR International LLC    006559637    006559637 ONCOR    France
   ONCOR International LLC    279319    1654955 ONCOR INTERNATIONAL    Georgia
   ONCOR International LLC    AM 048108    M19614 ONCOR    Germany    ONCOR
International LLC    014895/36    2014339 ONCOR INTERNATIONAL    India    ONCOR
International LLC    1682282    1682282 ONCOR INTERNATIONAL    Mexico    ONCOR
International LLC    942988    1100658 ONCOR    Moldova    ONCOR International
LLC    021830    17143 ONCOR INTERNATIONAL    Moldova    ONCOR International LLC
   023396    18736 ONCOR INTERNATIONAL    Norway    ONCOR International LLC   
200805303    247077 ONCOR    Romania    ONCOR International LLC    M200706879   
87353 ONCOR INTERNATIONAL    Russian Federation    ONCOR International LLC   
2008712902    389853 ONCOR INTERNATIONAL    South Africa    ONCOR International
LLC    2008/09394    2008/09394 ONCOR    Spain    ONCOR International LLC   
1629294    1690794 ONCOR    Switzerland    ONCOR International LLC    51639/2007
   557214 ONCOR INTERNATIONAL    Switzerland    ONCOR International LLC    55412
2008    584573 ONCOR INTERNATIONAL    Turkey    ONCOR International LLC    37314
   2008/37314 ONCOR INTERNATIONAL    Ukraine    ONCOR International LLC   
m200811768    119318 ONCOR    United Kingdom    ONCOR International LLC   
1460939    1460939 ONCOR INTERNATIONAL & Design    United States    ONCOR
International LLC    74172070    1703690 ONCOR    United States    ONCOR
International LLC    74106241    1702621



--------------------------------------------------------------------------------

Coldwell Banker LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Albania    Coldwell Banker LLC    AL-M-05-00353    10833
COLDWELL BANKER CB & Design    Albania    Coldwell Banker LLC    AL-M-05-00356
   10839 COLDWELL BANKER COMMERCIAL    Albania    Coldwell Banker LLC   
AL-M-05-00355    10838 COLDWELL BANKER PREVIEWS INTERNATIONAL    Albania   
Coldwell Banker LLC    AL-M-05-00354    10837 COLDWELL BANKER    Algeria   
Coldwell Banker LLC    DZ/T/2015/000165    COLDWELL BANKER COMMERCIAL    Algeria
   Coldwell Banker LLC    DZ/T/2015/000166    COLDWELL BANKER    Andorra   
Coldwell Banker LLC    014021    14021 COLDWELL BANKER CB & Design    Andorra   
Coldwell Banker LLC    014022    14022 COLDWELL BANKER COMMERCIAL    Andorra   
Coldwell Banker LLC    014019    14019 COLDWELL BANKER PREVIEWS    Andorra   
Coldwell Banker LLC    014020    14020 COLDWELL BANKER    Angola    Coldwell
Banker LLC    28.227    COLDWELL BANKER    Angola    Coldwell Banker LLC   
28.228    COLDWELL BANKER CB & Design    Angola    Coldwell Banker LLC    28.225
   COLDWELL BANKER CB & Design    Angola    Coldwell Banker LLC    28.226   
COLDWELL BANKER COMMERCIAL    Angola    Coldwell Banker LLC    28.229   
COLDWELL BANKER COMMERCIAL    Angola    Coldwell Banker LLC    28.230   
COLDWELL BANKER COMMERCIAL CB & Design    Angola    Coldwell Banker LLC   
28.223    COLDWELL BANKER COMMERCIAL CB & Design    Angola    Coldwell Banker
LLC    28.224    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Angola    Coldwell Banker LLC    28.231    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Angola    Coldwell Banker LLC    28.232   
COLDWELL BANKER    Anguilla    Coldwell Banker LLC       2912 COLDWELL BANKER
CB & Design    Anguilla    Coldwell Banker LLC       2911



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Antigua and Barbuda    Coldwell Banker LLC    5192    5192
COLDWELL BANKER CB & Design    Antigua and Barbuda    Coldwell Banker LLC    NA
   51/05 COLDWELL BANKER CB & Design    Antigua and Barbuda    Coldwell Banker
LLC    NA    2446 COLDWELL BANKER CB & Design    Antigua and Barbuda    Coldwell
Banker LLC    5202    5202 COLDWELL BANKER PREVIEWS    Antigua and Barbuda   
Coldwell Banker LLC    2130    2130 COLDWELL BANKER    Argentina    Coldwell
Banker LLC    3291488    COLDWELL BANKER    Argentina    Coldwell Banker LLC   
3291487    COLDWELL BANKER CB & Design    Argentina    Coldwell Banker LLC   
2800741    2269123 COLDWELL BANKER CB & Design    Argentina    Coldwell Banker
LLC    2800742    2269124 COLDWELL BANKER COMMERCIAL    Argentina    Coldwell
Banker LLC    2952538    2386227 COLDWELL BANKER COMMERCIAL    Argentina   
Coldwell Banker LLC    2952537    2386226 COLDWELL BANKER COMMERCIAL CB & Design
in 3D    Argentina    Coldwell Banker LLC    3370524    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Argentina    Coldwell Banker LLC    2952539
   2386229 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Argentina
   Coldwell Banker LLC    2952540    2386230 COLDWELL BANKER    Aruba   
Coldwell Banker LLC       18942 COLDWELL BANKER CB & Design    Aruba    Coldwell
Banker LLC       18943 COLDWELL BANKER CB & Design in 3D    Aruba    Coldwell
Banker LLC    121113.18    30774 COLDWELL BANKER COMMERCIAL    Aruba    Coldwell
Banker LLC       19673 COLDWELL BANKER PREVIEWS    Aruba    Coldwell Banker LLC
      18897 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
Aruba    Coldwell Banker LLC    121113.17    30773 CB & Design    Australia   
Coldwell Banker LLC    366323    366323 CB & Design    Australia    Coldwell
Banker LLC    366321    366321 CB & Design    Australia    Coldwell Banker LLC
   574981    574981 COLDWELL BANKER    Australia    Coldwell Banker LLC   
485910    485910 COLDWELL BANKER    Australia    Coldwell Banker LLC    726957
   726957 COLDWELL BANKER    Australia    Coldwell Banker LLC    574983   
574983



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Australia    Coldwell Banker LLC    727940    727940 COLDWELL
BANKER    Australia    Coldwell Banker LLC    1001041    1001041 COLDWELL BANKER
CB & Design    Australia    Coldwell Banker LLC    575125    575125 COLDWELL
BANKER COMMERCIAL    Australia    Coldwell Banker LLC    574982    574982
COLDWELL BANKER COMMERCIAL CB & Design    Australia    Coldwell Banker LLC   
574980    574980 COLDWELL BANKER COMMERCIAL CB & Design    Australia    Coldwell
Banker LLC    485909    485909 COLDWELL BANKER PREVIEWS    Australia    Coldwell
Banker LLC    784897    784897 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Australia    Coldwell Banker LLC    1084094    1084094 COLDWELL
MORTGAGE    Australia    Coldwell Banker LLC    1001042    1001042 COLDWELL
BANKER    Austria    Coldwell Banker LLC    4675/98    179094 COLDWELL BANKER
CB & Design    Austria    Coldwell Banker LLC    4678/98    179097 COLDWELL
BANKER COMMERCIAL    Austria    Coldwell Banker LLC    4676/98    179095
COLDWELL BANKER PREVIEWS    Austria    Coldwell Banker LLC    4677/98    179096
CB & Design    Bahamas    Coldwell Banker LLC    10778    10778 COLDWELL BANKER
CB & Design    Bahamas    Coldwell Banker LLC    10777    10777 COLDWELL BANKER
CB & Design in 3D    Bahamas    Coldwell Banker LLC    36449    COLDWELL BANKER
COMMERCIAL    Bahamas    Coldwell Banker Corporation*    20763    20763 COLDWELL
BANKER PREVIEWS    Bahamas    Coldwell Banker Corporation*    20247    20247
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bahamas    Coldwell
Banker Corporation*    28828    COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Bahamas    Coldwell Banker LLC    36448    COLDWELL
BANKER    Bahrain    Coldwell Banker LLC    5051    5051 COLDWELL BANKER CB &
Design    Bahrain    Coldwell Banker LLC    5052    5052 COLDWELL BANKER
COMMERCIAL    Bahrain    Coldwell Banker LLC    5053    5053 COLDWELL BANKER
COMMERCIAL CB & Design    Bahrain    Coldwell Banker LLC    39877    39877



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bahrain    Coldwell
Banker LLC    48487    48487 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Bahrain    Coldwell Banker LLC    48488    48488 COLDWELL BANKER   
Barbados    Coldwell Banker LLC    81/8845    81/8845 COLDWELL BANKER   
Barbados    Coldwell Banker LLC    81/8844    81/8844 COLDWELL BANKER CB &
Design    Barbados    Coldwell Banker LLC    81/11688    81/11688 COLDWELL
BANKER CB & Design    Barbados    Coldwell Banker LLC    81/11687    81/11687
COLDWELL BANKER COMMERCIAL    Barbados    Coldwell Banker LLC    81/13147   
81/13147 COLDWELL BANKER COMMERCIAL    Barbados    Coldwell Banker LLC   
81/13146    81/13146 COLDWELL BANKER PREVIEWS    Barbados    Coldwell Banker LLC
   81/10084    81/10084 COLDWELL BANKER PREVIEWS    Barbados    Coldwell Banker
LLC    81/10083    81/10083 COLDWELL BANKER    Belarus    Coldwell Banker LLC   
20052603    27735 COLDWELL BANKER CB & Design    Belarus    Coldwell Banker LLC
   20052604    27736 COLDWELL BANKER COMMERCIAL    Belarus    Coldwell Banker
LLC    20052605    27737 COLDWELL BANKER PREVIEWS INTERNATIONAL    Belarus   
Coldwell Banker LLC    20052606    27738 COLDWELL BANKER    Belize    Coldwell
Banker LLC    5235    5235.08 COLDWELL BANKER    Belize    Coldwell Banker LLC
   5233    5233.08 COLDWELL BANKER CB & Design    Belize    Coldwell Banker LLC
      8007 COLDWELL BANKER CB & Design in 3D    Belize    Coldwell Banker LLC   
11815.15    COLDWELL BANKER COMMERCIAL    Belize    Coldwell Banker LLC    5231
   5231.08 COLDWELL BANKER COMMERCIAL CB & Design    Belize    Coldwell Banker
LLC    5234    5234.08 COLDWELL BANKER COMMERCIAL CB & Design    Belize   
Coldwell Banker LLC    5232    5232.08 COLDWELL BANKER COMMERCIAL CB & Design in
3D    Belize    Coldwell Banker LLC    11814.15    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Belize    Coldwell Banker LLC    5230   
5230.08 CB & Design    Benelux    Coldwell Banker LLC    47243    383644



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Benelux    Coldwell Banker LLC    067090    462767 COLDWELL
BANKER    Benelux    Coldwell Banker LLC    47244    383645 COLDWELL BANKER
COMMERCIAL & Old Stacked Design    Benelux    Coldwell Banker LLC    067091   
463574 COLDWELL BANKER MAKELAARS & Design    Benelux    Coldwell Banker LLC   
0980610    0692777 COLDWELL BANKER PREVIEWS    Benelux    Coldwell Banker LLC   
904394    621373 CB in a House Design    Bermuda    Coldwell Banker LLC    54822
   COLDWELL BANKER    Bermuda    Coldwell Banker LLC    28880    28880 COLDWELL
BANKER    Bermuda    Coldwell Banker LLC    28879    28879 COLDWELL BANKER CB &
Design    Bermuda    Coldwell Banker LLC    28881    28881 COLDWELL BANKER CB &
Design    Bermuda    Coldwell Banker LLC    28882    28882 COLDWELL BANKER
COMMERCIAL    Bermuda    Coldwell Banker LLC    29772    29772 COLDWELL BANKER
COMMERCIAL    Bermuda    Coldwell Banker LLC    29771    29771 COLDWELL BANKER
PREVIEWS    Bermuda    Coldwell Banker LLC    29302    29302 COLDWELL BANKER
PREVIEWS    Bermuda    Coldwell Banker LLC    29303    29303 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Bermuda    Coldwell Banker LLC   
45008    45008 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Bermuda    Coldwell Banker LLC    45009    45009 COLDWELL BANKER    Bolivia   
Coldwell Banker LLC       80144 COLDWELL BANKER    Bolivia    Coldwell Banker
LLC       79121 COLDWELL BANKER CB & Design    Bolivia    Coldwell Banker LLC   
   80147 COLDWELL BANKER CB & Design    Bolivia    Coldwell Banker LLC      
82948 COLDWELL BANKER COMMERCIAL    Bolivia    Coldwell Banker LLC       80145
COLDWELL BANKER COMMERCIAL    Bolivia    Coldwell Banker LLC       80146
COLDWELL BANKER PREVIEWS    Bolivia    Coldwell Banker LLC       79119 COLDWELL
BANKER PREVIEWS    Bolivia    Coldwell Banker LLC       79120 COLDWELL BANKER   
Bosnia and Herzegovina    Coldwell Banker LLC    BAZ059310A    BAZ059310
COLDWELL BANKER CB & Design    Bosnia and Herzegovina    Coldwell Banker LLC   
BAZ059311A    BAZ059311



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL    Bosnia and Herzegovina    Coldwell Banker LLC   
BAZ059312A    BAZ059312 COLDWELL BANKER PREVIEWS INTERNATIONAL    Bosnia and
Herzegovina    Coldwell Banker LLC    BAZ059313A    BAZ059313 CB in a House
Design    Brazil    Coldwell Banker LLC    909775621    COLDWELL BANKER   
Brazil    Coldwell Banker LLC    819804495    819804495 COLDWELL BANKER   
Brazil    Coldwell Banker LLC    819804479    819804479 COLDWELL BANKER   
Brazil    Coldwell Banker LLC    824021568    824021568 COLDWELL BANKER CB &
Design    Brazil    Coldwell Banker LLC    824021550    824021550 COLDWELL
BANKER CB & Design    Brazil    Coldwell Banker LLC    819804509    819804509
COLDWELL BANKER CB & Design    Brazil    Coldwell Banker LLC    819804487   
819804487 COLDWELL BANKER CB & Design in 3D    Brazil    Coldwell Banker LLC   
840055277    COLDWELL BANKER CB & Design in 3D    Brazil    Coldwell Banker LLC
   840055285    COLDWELL BANKER CB & Design in 3D    Brazil    Coldwell Banker
LLC    840055331    COLDWELL BANKER CB & Design in 3D    Brazil    Coldwell
Banker LLC    840330804    COLDWELL BANKER CB & Design in 3D    Brazil   
Coldwell Banker LLC    840330812    COLDWELL BANKER COMMERCIAL    Brazil   
Coldwell Banker LLC    821405535    821405535 COLDWELL BANKER COMMERCIAL   
Brazil    Coldwell Banker LLC    821405527    821405527 COLDWELL BANKER
COMMERCIAL CB & Design in 3D    Brazil    Coldwell Banker LLC    840055374   
COLDWELL BANKER COMMERCIAL CB & Design in 3D    Brazil    Coldwell Banker LLC   
840055404    COLDWELL BANKER COMMERCIAL CB & Design in 3D    Brazil    Coldwell
Banker LLC    840055455    COLDWELL BANKER PREVIEWS    Brazil    Coldwell Banker
LLC    821405543    821405543 COLDWELL BANKER PREVIEWS    Brazil    Coldwell
Banker LLC    821405551    821405551 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Brazil    Coldwell Banker LLC    840330820    COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Brazil    Coldwell
Banker LLC    840330839    COLDWELL BANKER    Bulgaria    Coldwell Banker LLC   
115591    81261



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Bulgaria    Coldwell Banker LLC    79651    59664 COLDWELL
BANKER CB & Design    Bulgaria    Coldwell Banker LLC    115592    81262
COLDWELL BANKER CB & Design    Bulgaria    Coldwell Banker LLC    79650    59663
COLDWELL BANKER COMMERCIAL    Bulgaria    Coldwell Banker LLC    115590    77555
COLDWELL BANKER COMMERCIAL    Bulgaria    Coldwell Banker LLC    79652    59665
COLDWELL BANKER PREVIEWS INTERNATIONAL    Bulgaria    Coldwell Banker LLC   
79649    59662 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Bulgaria    Coldwell Banker LLC    115589    77554 @ HOME    Canada    Coldwell
Banker LLC    1480612    794137 BEST BUYER HOME FACTS    Canada    Coldwell
Banker LLC    766627    458949 BEST SELLER    Canada    Coldwell Banker LLC   
700941    458215 BLUE RIBBON AWARD    Canada    Coldwell Banker LLC    653358   
403169 CB & Design    Canada    Coldwell Banker LLC    475816    288117 CB in a
House Design    Canada    Coldwell Banker LLC    1656479    897800 COLDWELL
BANKER    Canada    Coldwell Banker LLC    475815    305849 COLDWELL BANKER CB &
Design    Canada    Coldwell Banker LLC    524800    348510 COLDWELL BANKER CB &
Design in 3D    Canada    Coldwell Banker LLC    1656485    COLDWELL BANKER
COMMERCIAL    Canada    Coldwell Banker LLC    628871    397708 COLDWELL BANKER
COMMERCIAL CB & Design    Canada    Coldwell Banker LLC    1,007,132    562602
COLDWELL BANKER COMMERCIAL CB & Design in 3D    Canada    Coldwell Banker LLC   
1656480    COLDWELL BANKER CONCIERGE    Canada    Coldwell Banker LLC    1021982
   564894 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Canada   
Coldwell Banker LLC    1276998    723084 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    Canada    Coldwell Banker LLC   
1656481    EXPECT THE BEST    Canada    Coldwell Banker LLC    597708    387686
INTERNATIONAL RESORT PROPERTY NETWORK    Canada    Coldwell Banker LLC    700189
   466679 PREVIEWS    Canada    Coldwell Banker LLC    516910    312761



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application

No.

 

Registration

No.

PREVIEWS    Canada    Coldwell Banker LLC   641461   405992 SUPPORT YOU CAN
COUNT ON    Canada    Coldwell Banker LLC   776075   497595 SUPPORT YOU CAN
COUNT ON & Design    Canada    Coldwell Banker LLC   776074   497604 ULTIMATE
SERVICE    Canada    Coldwell Banker LLC   837398   493320 ULTIMATE SERVICE &
Design    Canada    Coldwell Banker LLC   1659164   897819 COLDWELL BANKER   
Caribbean Netherlands (Bonaire, St Eustatius, Saba)    Coldwell Banker LLC  
1091   1091 COLDWELL BANKER CB & Design    Caribbean Netherlands (Bonaire, St
Eustatius, Saba)    Coldwell Banker LLC   1093   1093 COLDWELL BANKER COMMERCIAL
   Caribbean Netherlands (Bonaire, St Eustatius, Saba)    Coldwell Banker LLC  
1092   1092 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Caribbean Netherlands (Bonaire, St Eustatius, Saba)    Coldwell Banker LLC  
1094   1094 CB in a House Design    Cayman Islands    Coldwell Banker LLC    
COLDWELL BANKER    Cayman Islands    Coldwell Banker LLC     1346215 COLDWELL
BANKER CB & Design    Cayman Islands    Coldwell Banker LLC     1273340 COLDWELL
BANKER PREVIEWS    Cayman Islands    Coldwell Banker LLC     2150408 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Cayman Islands    Coldwell
Banker LLC   2405562   2405562 COLDWELL BANKER    Chile    Coldwell Banker LLC  
364.683   798619 COLDWELL BANKER    Chile    Coldwell Banker LLC   436.731  
867243 COLDWELL BANKER CB & Design    Chile    Coldwell Banker LLC   361.092  
798620 COLDWELL BANKER CB & Design    Chile    Coldwell Banker LLC   436.732  
867248 COLDWELL BANKER COMMERCIAL    Chile    Coldwell Banker LLC   436.728  
867246 COLDWELL BANKER COMMERCIAL    Chile    Coldwell Banker LLC   436.727  
867247 COLDWELL BANKER PREVIEWS    Chile    Coldwell Banker LLC   436.730  
867244



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application

No.

 

Registration

No.

COLDWELL BANKER PREVIEWS    Chile    Coldwell Banker LLC   436.729   867245 CB
in a House Design    China (People’s Republic)    Coldwell Banker LLC    
COLDWELL BANKER    China (People’s Republic)    Coldwell Banker LLC   940002713
  508584 COLDWELL BANKER    China (People’s Republic)    Coldwell Banker LLC  
93068431   779263 COLDWELL BANKER CB & Design    China (People’s Republic)   
Coldwell Banker LLC   9306842   779264 COLDWELL BANKER CB & Design in 3D in
color    China (People’s Republic)    Coldwell Banker LLC   15658680   COLDWELL
BANKER CB & Design in 3D in color    China (People’s Republic)    Coldwell
Banker LLC   15658681   COLDWELL BANKER COMMERCIAL    China (People’s Republic)
   Coldwell Banker LLC   9900020454   1487631 COLDWELL BANKER COMMERCIAL   
China (People’s Republic)    Coldwell Banker LLC   8903351   508583 COLDWELL
BANKER PREVIEWS    China (People’s Republic)    Coldwell Banker LLC   9900020455
  1487632 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    China
(People’s Republic)    Coldwell Banker LLC   4991661   4991661 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    China (People’s Republic)   
Coldwell Banker LLC   4991660   4991660 CB & Design    Colombia    Coldwell
Banker LLC   14 241421   511570 CB in a House Design    Colombia    Coldwell
Banker LLC   15-184121   COLDWELL BANKER    Colombia    Coldwell Banker LLC   96
058579   200927 COLDWELL BANKER    Colombia    Coldwell Banker LLC   96 058578  
201244 COLDWELL BANKER CB & Design    Colombia    Coldwell Banker LLC   96
058580   200951 COLDWELL BANKER CB & Design    Colombia    Coldwell Banker LLC  
96 058581   200508 COLDWELL BANKER CB & Design in 3D    Colombia    Coldwell
Banker LLC   14 239285   509515 COLDWELL BANKER COMMERCIAL    Colombia   
Coldwell Banker LLC   98 075971   226236 COLDWELL BANKER COMMERCIAL    Colombia
   Coldwell Banker LLC   98 075970   226225



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL CB & Design in 3D    Colombia    Coldwell Banker LLC
   14 239298    513813 COLDWELL BANKER PREVIEWS    Colombia    Coldwell Banker
LLC    98 075973    226234 COLDWELL BANKER PREVIEWS    Colombia    Coldwell
Banker LLC    98 075972    226235 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Colombia    Coldwell Banker LLC    14 239315    506340
CB in a House Design    Costa Rica    Coldwell Banker LLC    2015-0006859   
COLDWELL BANKER    Costa Rica    Coldwell Banker LLC       111085 COLDWELL
BANKER    Costa Rica    Coldwell Banker LLC       111083 COLDWELL BANKER CB &
Design    Costa Rica    Coldwell Banker LLC       111106 COLDWELL BANKER CB &
Design    Costa Rica    Coldwell Banker LLC       111986 COLDWELL BANKER CB &
Design in 3D    Costa Rica    Coldwell Banker LLC    2012-0010335    225293
COLDWELL BANKER COMMERCIAL    Costa Rica    Coldwell Banker LLC       111086
COLDWELL BANKER COMMERCIAL    Costa Rica    Coldwell Banker LLC       111088
COLDWELL BANKER PREVIEWS    Costa Rica    Coldwell Banker LLC       111087
COLDWELL BANKER PREVIEWS    Costa Rica    Coldwell Banker LLC       111084
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Costa Rica   
Coldwell Banker LLC    0005958    165288 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Costa Rica    Coldwell Banker LLC    0005959
   165450 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
Costa Rica    Coldwell Banker LLC    2012-0010336    226323 COLDWELL BANKER   
Croatia    Coldwell Banker LLC    Z20051853A    Z20051853 COLDWELL BANKER CB &
Design    Croatia    Coldwell Banker LLC    Z20051854A    Z20051854 COLDWELL
BANKER COMMERCIAL    Croatia    Coldwell Banker LLC    Z20051855A    Z20051855
COLDWELL BANKER PREVIEWS INTERNATIONAL    Croatia    Coldwell Banker LLC   
Z20051856A    Z20051856 COLDWELL BANKER    Cuba    Coldwell Banker LLC   
528/2012    2012-0528 COLDWELL BANKER CB & Design in 3D    Cuba    Coldwell
Banker LLC    2015-740   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL    Cuba    Coldwell Banker LLC       COLDWELL BANKER
COMMERCIAL CB & Design in 3D    Cuba    Coldwell Banker LLC       COLDWELL
BANKER PREVIEWS INTERNATIONAL    Cuba    Coldwell Banker LLC       COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Cuba    Coldwell Banker
LLC       CB in a House Design    Curacao    Coldwell Banker LLC    D-140343   
COLDWELL BANKER    Curacao    Coldwell Banker LLC    D-700505    13093 COLDWELL
BANKER CB & Design    Curacao    Coldwell Banker LLC    D-700507    13095
COLDWELL BANKER COMMERCIAL    Curacao    Coldwell Banker LLC    D-700506   
13094 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Curacao   
Coldwell Banker LLC    D-600060    11910 COLDWELL BANKER    Cyprus, Republic of
   Coldwell Banker LLC    50980    50980 COLDWELL BANKER    Cyprus, Republic of
   Coldwell Banker LLC    50979    50979 COLDWELL BANKER CB & Design    Cyprus,
Republic of    Coldwell Banker LLC    50981    50981 COLDWELL BANKER CB & Design
   Cyprus, Republic of    Coldwell Banker LLC    50982    50982 COLDWELL BANKER
COMMERCIAL    Cyprus, Republic of    Coldwell Banker LLC    50983    50983
COLDWELL BANKER COMMERCIAL    Cyprus, Republic of    Coldwell Banker LLC   
50984    50984 COLDWELL BANKER PREVIEWS    Cyprus, Republic of    Coldwell
Banker LLC    50985    50985 COLDWELL BANKER PREVIEWS    Cyprus, Republic of   
Coldwell Banker LLC    50986    50986 COLDWELL BANKER    Czech Republic   
Coldwell Banker LLC    155320    235825 COLDWELL BANKER    Denmark    Coldwell
Banker LLC    06134/1998    VR 1999 02179 COLDWELL BANKER CB & Design    Denmark
   Coldwell Banker LLC    01635/98    VR 1999 02180 COLDWELL BANKER COMMERCIAL
   Denmark    Coldwell Banker LLC    01632/98    VR 1999 02177 COLDWELL BANKER
PREVIEWS    Denmark    Coldwell Banker LLC    01633/98    VR 1999 02178 COLDWELL
BANKER    Dominica    Coldwell Banker LLC    5/99    5/99 COLDWELL BANKER CB &
Design    Dominica    Coldwell Banker LLC    4/99    4/99



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL & Old Stacked Design    Dominica    Coldwell Banker
LLC    2/99    2/99 COLDWELL BANKER PREVIEWS    Dominica    Coldwell Banker LLC
   3/99    3/99 CB in a House Design    Dominican Republic    Coldwell Banker
LLC    2015-23689    COLDWELL BANKER    Dominican Republic    Coldwell Banker
LLC    363968    93287 COLDWELL BANKER CB & Design    Dominican Republic   
Coldwell Banker LLC    99146747    93286 COLDWELL BANKER COMMERCIAL    Dominican
Republic    Coldwell Banker LLC       98,889 COLDWELL BANKER COMMERCIAL   
Dominican Republic    Coldwell Banker LLC       99,423 COLDWELL BANKER PREVIEWS
   Dominican Republic    Coldwell Banker LLC    49668    95,526 COLDWELL BANKER
PREVIEWS    Dominican Republic    Coldwell Banker LLC    49664    95,525
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Dominican Republic
   Coldwell Banker LLC    05073399    152384 CB in a House Design    Ecuador   
Coldwell Banker LLC    33510    COLDWELL BANKER    Ecuador    Coldwell Banker
LLC    92102    66 COLDWELL BANKER    Ecuador    Coldwell Banker LLC    92103   
65 COLDWELL BANKER CB & Design    Ecuador    Coldwell Banker LLC    92104    64
COLDWELL BANKER CB & Design    Ecuador    Coldwell Banker LLC    92105    63
COLDWELL BANKER COMMERCIAL    Ecuador    Coldwell Banker LLC    92106    61
COLDWELL BANKER COMMERCIAL    Ecuador    Coldwell Banker LLC    92107    62
COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker LLC    92100    68
COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker LLC    92101    67 CB in
a House Design    Egypt    Coldwell Banker LLC    322054    COLDWELL BANKER   
Egypt    Coldwell Banker LLC    127339    127339 COLDWELL BANKER CB & Design   
Egypt    Coldwell Banker LLC    127340    127340 COLDWELL BANKER COMMERCIAL   
Egypt    Coldwell Banker LLC    127337    127337 COLDWELL BANKER PREVIEWS   
Egypt    Coldwell Banker LLC    127338    127338 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Egypt    Coldwell Banker LLC    180510   
180510



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Egypt    Coldwell
Banker LLC    180511    180511 COLDWELL BANKER    El Salvador    Coldwell Banker
LLC    1679-98    35 BOOK 109 COLDWELL BANKER    El Salvador    Coldwell Banker
LLC    1678-98    38 BOOK 112 COLDWELL BANKER CB & Design    El Salvador   
Coldwell Banker LLC    1697-98    241 BOOK 121 COLDWELL BANKER CB & Design    El
Salvador    Coldwell Banker LLC    1698-98    167 BOOK 127 COLDWELL BANKER
COMMERCIAL    El Salvador    Coldwell Banker LLC    1700-98    135 BOOK 112
COLDWELL BANKER COMMERCIAL    El Salvador    Coldwell Banker LLC    1699-98   
125 BOOK 112 COLDWELL BANKER PREVIEWS    El Salvador    Coldwell Banker LLC   
1701-98    225 BOOK 111 COLDWELL BANKER PREVIEWS    El Salvador    Coldwell
Banker LLC    1680-98    124 BOOK 112 COLDWELL BANKER    Estonia    Coldwell
Banker LLC    9801766    31481 COLDWELL BANKER CB & Design    Estonia   
Coldwell Banker LLC    9801767    31482 COLDWELL BANKER COMMERCIAL    Estonia   
Coldwell Banker LLC    9801768    31483 COLDWELL BANKER PREVIEWS    Estonia   
Coldwell Banker LLC    9801769    31484 CB in a House Design    European
Community    Coldwell Banker LLC    012943643    COLDWELL BANKER    European
Community    Coldwell Banker LLC    129197    129197 COLDWELL BANKER CB & Design
   European Community    Coldwell Banker LLC    126821    126821 COLDWELL BANKER
CB & Design in 3D    European Community    Coldwell Banker LLC    010628212   
010628212 COLDWELL BANKER COMMERCIAL    European Community    Coldwell Banker
LLC    896621    896621 COLDWELL BANKER COMMERCIAL CB & Design    European
Community    Coldwell Banker LLC    5237029    5237029 COLDWELL BANKER
COMMERCIAL CB & Design in 3D    European Community    Coldwell Banker LLC   
010628279    010628279 COLDWELL BANKER PREVIEWS    European Community   
Coldwell Banker LLC    685040    685040 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    European Community    Coldwell Banker LLC    4725041   
4725041 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
European Community    Coldwell Banker LLC    011298049    011298049



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER WE NEVER STOP MOVING    European Community    Coldwell Banker
LLC    008689201    008689201 COLDWELL BANKER YOUR PERFECT PARTNER    European
Community    Coldwell Banker LLC    008688855    008688855 WE NEVER STOP MOVING
   European Community    Coldwell Banker LLC    011273174    011273174 COLDWELL
BANKER    Fiji    Coldwell Banker LLC    268/98    268/98 COLDWELL BANKER CB &
Design    Fiji    Coldwell Banker LLC    269/98    269/98 COLDWELL BANKER
COMMERCIAL    Fiji    Coldwell Banker LLC    271/98    271/98 COLDWELL BANKER
PREVIEWS    Fiji    Coldwell Banker LLC    270/98    270/98 COLDWELL BANKER   
Finland    Coldwell Banker LLC    T199802570    214283 COLDWELL BANKER CB &
Design    Finland    Coldwell Banker LLC    T199802571    216563 COLDWELL BANKER
COMMERCIAL    Finland    Coldwell Banker LLC    T199802572    214284 COLDWELL
BANKER PREVIEWS    Finland    Coldwell Banker LLC    T199802573    214285 CB &
Design    France    Coldwell Banker LLC       1205212 COLDWELL BANKER    France
   Coldwell Banker LLC    631430    1205213 COLDWELL BANKER COMMERCIAL    France
   Coldwell Banker LLC    98765497    98765497 COLDWELL BANKER COMMERCIAL & Old
Stacked Design    France    Coldwell Banker LLC    129049    1528876 COLDWELL
BANKER IMMOBILIER & Design    France    Coldwell Banker LLC    00306099   
00306099 COLDWELL BANKER PREVIEWS    France    Coldwell Banker LLC    97703397
   97703397 COLDWELL BANKER PREVIEWS    France    Coldwell Banker LLC   
97703392    97703392 COLDWELL BANKER    Gambia    Coldwell Banker LLC   
2012/00322    COLDWELL BANKER CB & Design in 3D    Gambia    Coldwell Banker LLC
   2012/00325    COLDWELL BANKER COMMERCIAL    Gambia    Coldwell Banker LLC   
2012/00323    COLDWELL BANKER COMMERCIAL CB & Design in 3D    Gambia    Coldwell
Banker LLC    2012/00324    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Gambia    Coldwell Banker LLC    2012/00320    COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Gambia    Coldwell Banker LLC
   2012/00321   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Georgia    Coldwell Banker LLC    34736    16868 COLDWELL
BANKER CB & Design    Georgia    Coldwell Banker LLC    34739    16871 COLDWELL
BANKER COMMERCIAL    Georgia    Coldwell Banker LLC    34737    16869 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Georgia    Coldwell Banker LLC    34738   
16870 COLDWELL    Germany    Coldwell Banker LLC    C41 447/36Wz    2021170
COLDWELL BANKER    Germany    Coldwell Banker LLC    398 21 061.6    398 21 061
COLDWELL BANKER CB & Design    Germany    Coldwell Banker LLC    398 21 062.4   
298 21 062 COLDWELL BANKER COMMERCIAL    Germany    Coldwell Banker LLC    398
21 063.2    398 21 063 COLDWELL BANKER PREVIEWS    Germany    Coldwell Banker
LLC    398 21 064.0    398 21 064 COLDWELL BANKER    Ghana    Coldwell Banker
LLC    1334/10    42303 COLDWELL BANKER    Ghana    Coldwell Banker LLC   
1333/10    42304 COLDWELL BANKER CB & Design    Ghana    Coldwell Banker LLC   
1327/10    42109 COLDWELL BANKER CB & Design    Ghana    Coldwell Banker LLC   
1328/10    42108 COLDWELL BANKER CB & Design in 3D    Ghana    Coldwell Banker
LLC    2149/13    COLDWELL BANKER CB & Design in 3D    Ghana    Coldwell Banker
LLC    2150/13    COLDWELL BANKER COMMERCIAL    Ghana    Coldwell Banker LLC   
1331/10    42306 COLDWELL BANKER COMMERCIAL    Ghana    Coldwell Banker LLC   
1332/10    42273 COLDWELL BANKER COMMERCIAL CB & Design    Ghana    Coldwell
Banker LLC    1330/10    42305 COLDWELL BANKER COMMERCIAL CB & Design    Ghana
   Coldwell Banker LLC    1329/10    42274 COLDWELL BANKER COMMERCIAL CB &
Design in 3D    Ghana    Coldwell Banker LLC    2152/13    COLDWELL BANKER
COMMERCIAL CB & Design in 3D    Ghana    Coldwell Banker LLC    2151/13   
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Ghana    Coldwell
Banker LLC    1325/10    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Ghana    Coldwell Banker LLC    1326/10    42781



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Ghana   
Coldwell Banker LLC    2154/13    COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Ghana    Coldwell Banker LLC    2153/13    COLDWELL
BANKER    Gibraltar    Coldwell Banker LLC    9290    9290 COLDWELL BANKER   
Gibraltar    Coldwell Banker LLC    9288    9288 COLDWELL BANKER CB & Design   
Gibraltar    Coldwell Banker LLC    9291    9291 COLDWELL BANKER CB & Design   
Gibraltar    Coldwell Banker LLC    9286    9286 COLDWELL BANKER COMMERCIAL   
Gibraltar    Coldwell Banker LLC    9292    9292 COLDWELL BANKER    Greece   
Coldwell Banker LLC    144555    144555 COLDWELL BANKER    Grenada    Coldwell
Banker LLC       250/1997 COLDWELL BANKER    Grenada    Coldwell Banker LLC   
   251/1997 COLDWELL BANKER CB & Design    Grenada    Coldwell Banker LLC      
249/1997 COLDWELL BANKER    Guatemala    Coldwell Banker LLC    98-1626   
106212 COLDWELL BANKER    Guatemala    Coldwell Banker LLC    98-1625    118092
COLDWELL BANKER CB & Design    Guatemala    Coldwell Banker LLC    98-1620   
106207 COLDWELL BANKER CB & Design    Guatemala    Coldwell Banker LLC   
98-1619    106206 COLDWELL BANKER CB & Design in 3D    Guatemala    Coldwell
Banker LLC    2014-012148    COLDWELL BANKER COMMERCIAL    Guatemala    Coldwell
Banker LLC    98-1624    106211 COLDWELL BANKER COMMERCIAL    Guatemala   
Coldwell Banker LLC    98-1623    106210 COLDWELL BANKER COMMERCIAL CB & Design
in 3D    Guatemala    Coldwell Banker LLC    2014-012153    COLDWELL BANKER
PREVIEWS    Guatemala    Coldwell Banker LLC    98-1621    106208 COLDWELL
BANKER PREVIEWS    Guatemala    Coldwell Banker LLC    98-1622    106209
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Guatemala   
Coldwell Banker LLC    2014-012151    COLDWELL BANKER    Guyana    Coldwell
Banker LLC    17,134A    17,134A COLDWELL BANKER CB & Design    Guyana   
Coldwell Banker LLC    17,135A    17,135A COLDWELL BANKER COMMERCIAL    Guyana
   Coldwell Banker LLC    17,133A    17,133A COLDWELL BANKER PREVIEWS    Guyana
   Coldwell Banker LLC    17,132A    17,132A



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Haiti    Coldwell Banker LLC    899    83/160 COLDWELL BANKER
   Haiti    Coldwell Banker LLC    898    82/160 COLDWELL BANKER CB & Design   
Haiti    Coldwell Banker LLC    901    85/160 COLDWELL BANKER CB & Design   
Haiti    Coldwell Banker LLC    900    84/160 COLDWELL BANKER COMMERCIAL   
Haiti    Coldwell Banker LLC    491    391/162 COLDWELL BANKER COMMERCIAL   
Haiti    Coldwell Banker LLC    492    390/162 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Haiti    Coldwell Banker LLC    541-A    112-148 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Haiti    Coldwell Banker LLC    542-A   
113-148 COLDWELL BANKER    Honduras    Coldwell Banker LLC    3471/98    5039
COLDWELL BANKER    Honduras    Coldwell Banker LLC    3470/98    72784 COLDWELL
BANKER CB & Design    Honduras    Coldwell Banker LLC    3469/98    5595
COLDWELL BANKER CB & Design    Honduras    Coldwell Banker LLC    3468/98   
73346 COLDWELL BANKER COMMERCIAL    Honduras    Coldwell Banker LLC    3467/98
   72879 COLDWELL BANKER COMMERCIAL    Honduras    Coldwell Banker LLC   
3480/98    5038 COLDWELL BANKER PREVIEWS    Honduras    Coldwell Banker LLC   
3472/98    72783 COLDWELL BANKER PREVIEWS    Honduras    Coldwell Banker LLC   
3479/98    5040 CB & Design    Hong Kong    Coldwell Banker LLC    5846/92   
03512 COLDWELL BANKER    Hong Kong    Coldwell Banker LLC    10946/98    05705
COLDWELL BANKER    Hong Kong    Coldwell Banker LLC    5842/92    04023 COLDWELL
BANKER CB & Design    Hong Kong    Coldwell Banker LLC    10948/98    09131
COLDWELL BANKER CB & Design    Hong Kong    Coldwell Banker LLC    5845/92   
03511 COLDWELL BANKER COMMERCIAL    Hong Kong    Coldwell Banker LLC    10947/98
   09130 COLDWELL BANKER COMMERCIAL    Hong Kong    Coldwell Banker LLC   
5843/92    04024 COLDWELL BANKER COMMERCIAL & Old Stacked Design    Hong Kong   
Coldwell Banker LLC    5844/92    04025 COLDWELL BANKER PREVIEWS    Hong Kong   
Coldwell Banker LLC    10949/98    09681A CB in a House Design    India   
Coldwell Banker LLC    3027900    COLDWELL BANKER    India    Coldwell Banker
LLC    1241393    1241393



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    India    Coldwell Banker LLC    744350    744350 COLDWELL
BANKER CB & Design    India    Coldwell Banker LLC    744349    744349 COLDWELL
BANKER CB & Design    India    Coldwell Banker LLC    1241395    1241395
COLDWELL BANKER CB & Design in 3D    India    Coldwell Banker LLC    02429350   
COLDWELL BANKER CB & Design in 3D    India    Coldwell Banker LLC    02429351   
COLDWELL BANKER COMMERCIAL    India    Coldwell Banker LLC    1483273    1483273
COLDWELL BANKER COMMERCIAL    India    Coldwell Banker LLC    1289307    1289307
COLDWELL BANKER COMMERCIAL CB & Design    India    Coldwell Banker LLC   
1483274    1483274 COLDWELL BANKER COMMERCIAL CB & Design    India    Coldwell
Banker LLC    1483272    1483272 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    India    Coldwell Banker LLC    1397467    1397467 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    India    Coldwell
Banker LLC    02429353    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design in 3D    India    Coldwell Banker LLC    02429352    CB in a House Design
   Indonesia    Coldwell Banker LLC    J002015033481    COLDWELL BANKER   
Indonesia    Coldwell Banker LLC    D98-14058    IDM000159048 COLDWELL BANKER   
Indonesia    Coldwell Banker LLC    J96-25793    IDM000087139 COLDWELL BANKER &
Design    Indonesia    Coldwell Banker LLC    D98-06222    IDM000199247 COLDWELL
BANKER CB & Design    Indonesia    Coldwell Banker LLC    J96-25794   
IDM000087138 COLDWELL BANKER COMMERCIAL    Indonesia    Coldwell Banker LLC   
J98-15117    IDM000216376 COLDWELL BANKER COMMERCIAL & Old Stacked Design   
Indonesia    Coldwell Banker LLC    D98-15684    IDM000025909 COLDWELL BANKER
PREVIEWS    Indonesia    Coldwell Banker LLC    D98-14057    IDM000216375
COLDWELL BANKER PREVIEWS    Indonesia    Coldwell Banker LLC    D98-14056   
IDM000183166 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Indonesia    Coldwell Banker LLC    J05-26943    IDM000130451



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Indonesia   
Coldwell Banker LLC    D05-26944    IDM000130452 COLDWELL BANKER PROPERTI & CB
Design    Indonesia    Coldwell Banker LLC    20822-20970    IDM000332298
COLDWELL BANKER    Ireland    Coldwell Banker LLC    3113/98    210114 COLDWELL
BANKER CB & Design    Ireland    Coldwell Banker LLC    3114/98    210115
COLDWELL BANKER COMMERCIAL    Ireland    Coldwell Banker LLC    3115/98   
210116 COLDWELL BANKER PREVIEWS    Ireland    Coldwell Banker LLC    3116/98   
210117 COLDWELL BANKER    Israel    Coldwell Banker LLC    125385    125385
COLDWELL BANKER    Israel    Coldwell Banker LLC    125382    125382 COLDWELL
BANKER CB & Design    Israel    Coldwell Banker LLC    185105    185105 COLDWELL
BANKER CB & Design    Israel    Coldwell Banker LLC    185106    185106 COLDWELL
BANKER COMMERCIAL    Israel    Coldwell Banker LLC    125383    125383 COLDWELL
BANKER COMMERCIAL    Israel    Coldwell Banker LLC    125380    125380 COLDWELL
BANKER PREVIEWS    Israel    Coldwell Banker LLC    125384    125384 COLDWELL
BANKER PREVIEWS    Israel    Coldwell Banker LLC    125381    125381 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Israel    Coldwell Banker LLC
   184492    184492 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Israel    Coldwell Banker LLC    184491    184491 CB & Design    Italy   
Coldwell Banker LLC       0001480829 COLDWELL BANKER    Italy    Coldwell Banker
LLC       0001480828 COLDWELL BANKER    Italy    Coldwell Banker LLC    VI98C
000302    1319921 COLDWELL BANKER CB & Design    Italy    Coldwell Banker LLC   
VI98C 000303    1319940 COLDWELL BANKER COMMERCIAL    Italy    Coldwell Banker
LLC    VI98C 000305    1319942 COLDWELL BANKER PREVIEWS    Italy    Coldwell
Banker LLC    VI98C 000304    1319941 CB in a House Design    Jamaica   
Coldwell Banker LLC    67751    COLDWELL BANKER    Jamaica    Coldwell Banker
LLC    16/2432    34052 COLDWELL BANKER    Jamaica    Coldwell Banker LLC   
41298    41298 COLDWELL BANKER CB & Design    Jamaica    Coldwell Banker LLC   
16/2433    32897



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER CB & Design in 3D    Jamaica    Coldwell Banker LLC    61378   
61378 COLDWELL BANKER COMMERCIAL    Jamaica    Coldwell Banker LLC    16/2606   
35277 COLDWELL BANKER PREVIEWS    Jamaica    Coldwell Banker LLC    16/2469   
35961 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Jamaica   
Coldwell Banker LLC    0467660    47660 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Jamaica    Coldwell Banker LLC    61379    61379
COLDWELL BANKER    Japan    Coldwell Banker LLC    8-126344    4234028 COLDWELL
BANKER CB & Design    Japan    Coldwell Banker LLC    10-080818    4406318
COLDWELL BANKER CB & Design    Japan    Coldwell Banker LLC    8-126345   
4234029 COLDWELL BANKER COMMERCIAL    Japan    Coldwell Banker LLC    10-080817
   4406317 COLDWELL BANKER PREVIEWS    Japan    Coldwell Banker LLC    10-080816
   4406316 PREVIEWS    Japan    Coldwell Banker LLC    59-133140    2111528
COLDWELL BANKER    Jordan    Coldwell Banker LLC    56186    56186 COLDWELL
BANKER    Jordan    Coldwell Banker LLC    78572    78572 COLDWELL BANKER CB &
Design    Jordan    Coldwell Banker LLC    56185    56185 COLDWELL BANKER CB &
Design    Jordan    Coldwell Banker LLC    78571    78571 COLDWELL BANKER
COMMERCIAL    Jordan    Coldwell Banker LLC    55484    55484 COLDWELL BANKER
COMMERCIAL    Jordan    Coldwell Banker LLC    78574    78574 COLDWELL BANKER
PREVIEWS    Jordan    Coldwell Banker LLC    55485    55485 COLDWELL BANKER
PREVIEWS INTERNATIONAL    Jordan    Coldwell Banker LLC    79149    79149
COLDWELL BANKER PREVIEWS INTERNATIONAL    Jordan    Coldwell Banker LLC    78573
   78573 COLDWELL BANKER    Kazakhstan    Coldwell Banker LLC    41452    29047
COLDWELL BANKER CB & Design    Kazakhstan    Coldwell Banker LLC    41453   
29048 COLDWELL BANKER COMMERCIAL    Kazakhstan    Coldwell Banker LLC    41454
   29049 COLDWELL BANKER COMMERCIAL CB & Design    Kazakhstan    Coldwell Banker
LLC    41455    28866



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Kazakhstan   
Coldwell Banker LLC    41456    29338 COLDWELL BANKER    Kenya    Coldwell
Banker LLC    76263    76263 COLDWELL BANKER CB & Design in 3D    Kenya   
Coldwell Banker LLC    76261    76261 COLDWELL BANKER COMMERCIAL    Kenya   
Coldwell Banker LLC    76260    76260 COLDWELL BANKER COMMERCIAL CB & Design in
3D    Kenya    Coldwell Banker LLC    76259    76259 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Kenya    Coldwell Banker LLC    76262   
76262 COLDWELL BANKER    Kiribati    Coldwell Banker Corporation*    1561   
1561 COLDWELL BANKER CB & Design    Kiribati    Coldwell Banker LLC    1560   
1560 COLDWELL BANKER PREVIEWS    Kiribati    Coldwell Banker LLC    1655    1655
COLDWELL BANKER    Korea, Democratic People’s Republic of    Coldwell Banker LLC
   18998    10134 COLDWELL BANKER CB & Design    Korea, Democratic People’s
Republic of    Coldwell Banker LLC    18997    10133 COLDWELL BANKER COMMERCIAL
   Korea, Democratic People’s Republic of    Coldwell Banker LLC    18995   
10131 COLDWELL BANKER PREVIEWS    Korea, Democratic People’s Republic of   
Coldwell Banker LLC    18996    10132 CB & Design    Korea, Republic of   
Coldwell Banker LLC    1990-1839    15101 COLDWELL BANKER    Korea, Republic of
   Coldwell Banker LLC    1988-001212    10506 COLDWELL BANKER (in Korean)   
Korea, Republic of    Coldwell Banker LLC    1996-3371    41-39983 COLDWELL
BANKER CB & Design    Korea, Republic of    Coldwell Banker LLC    1990-001840
   15102 COLDWELL BANKER COMMERCIAL    Korea, Republic of    Coldwell Banker LLC
   4520062798    4521287 COLDWELL BANKER COMMERCIAL & Old Stacked Design   
Korea, Republic of    Coldwell Banker LLC    1988-001210    10504



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL CB & Design    Korea, Republic of    Coldwell Banker
LLC    4520062800    4520883 COLDWELL BANKER PREVIEWS    Korea, Republic of   
Coldwell Banker LLC    1998-1730    56325 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Korea, Republic of    Coldwell Banker LLC   
4520074781    4526152 COLDWELL BANKER    Kosovo    Coldwell Banker LLC    1103
   274 COLDWELL BANKER CB & Design    Kosovo    Coldwell Banker LLC    1104   
275 COLDWELL BANKER COMMERCIAL    Kosovo    Coldwell Banker LLC    1105    276
COLDWELL BANKER PREVIEWS INTERNATIONAL    Kosovo    Coldwell Banker LLC    1102
   273 COLDWELL BANKER    Kuwait    Coldwell Banker LLC    36128    32264
COLDWELL BANKER CB & Design    Kuwait    Coldwell Banker LLC    36129    32384
COLDWELL BANKER COMMERCIAL    Kuwait    Coldwell Banker LLC    57402    59879
COLDWELL BANKER COMMERCIAL CB & Design    Kuwait    Coldwell Banker LLC    61814
   55596 COLDWELL BANKER    Latvia    Coldwell Banker LLC    M981682    M44821
COLDWELL BANKER CB & Design    Latvia    Coldwell Banker LLC    M981683   
M44822 COLDWELL BANKER COMMERCIAL    Latvia    Coldwell Banker LLC    M981684   
M44823 COLDWELL BANKER PREVIEWS    Latvia    Coldwell Banker LLC    M981685   
M44824 COLDWELL BANKER    Lebanon    Coldwell Banker LLC       91112 COLDWELL
BANKER CB & Design    Lebanon    Coldwell Banker LLC       91110 COLDWELL BANKER
COMMERCIAL    Lebanon    Coldwell Banker LLC       91109 COLDWELL BANKER
COMMERCIAL CB & Design    Lebanon    Coldwell Banker LLC       91111 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Lebanon    Coldwell Banker
LLC    3245    107129 COLDWELL BANKER    Libya    Coldwell Banker LLC    15288
   COLDWELL BANKER    Libya    Coldwell Banker LLC    15287    COLDWELL BANKER
CB & Design    Libya    Coldwell Banker LLC    15290    COLDWELL BANKER CB &
Design    Libya    Coldwell Banker LLC    15289    COLDWELL BANKER COMMERCIAL   
Libya    Coldwell Banker LLC    15292   



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application

No.

 

Registration

No.

COLDWELL BANKER COMMERCIAL    Libya    Coldwell Banker LLC   15291   COLDWELL
BANKER COMMERCIAL CB & Design    Libya    Coldwell Banker LLC   15294   COLDWELL
BANKER COMMERCIAL CB & Design    Libya    Coldwell Banker LLC   15293   COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Libya    Coldwell Banker LLC
  15295   COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Libya   
Coldwell Banker LLC   15296   COLDWELL BANKER    Liechtenstein    Coldwell
Banker LLC     11457 COLDWELL BANKER CB & Design    Liechtenstein    Coldwell
Banker LLC     11456 COLDWELL BANKER COMMERCIAL    Liechtenstein    Coldwell
Banker LLC     11455 COLDWELL BANKER PREVIEWS    Liechtenstein    Coldwell
Banker LLC     11458 COLDWELL BANKER    Lithuania    Coldwell Banker LLC  
20051127   53330 COLDWELL BANKER CB & Design    Lithuania    Coldwell Banker LLC
  20051126   53329 COLDWELL BANKER COMMERCIAL    Lithuania    Coldwell Banker
LLC   20051128   53331 COLDWELL BANKER PREVIEWS INTERNATIONAL    Lithuania   
Coldwell Banker LLC   20051129   53158 COLDWELL BANKER    Macau    Coldwell
Banker LLC   4844   4844 COLDWELL BANKER    Macau    Coldwell Banker LLC   4843
  4843 COLDWELL BANKER CB & Design    Macau    Coldwell Banker LLC   4842   4842
COLDWELL BANKER CB & Design    Macau    Coldwell Banker LLC   4841   4841
COLDWELL BANKER COMMERCIAL    Macau    Coldwell Banker LLC   4837   4837
COLDWELL BANKER COMMERCIAL    Macau    Coldwell Banker LLC   4838   4838
COLDWELL BANKER PREVIEWS    Macau    Coldwell Banker LLC   4840   4840 COLDWELL
BANKER PREVIEWS    Macau    Coldwell Banker LLC   4839   4839 COLDWELL BANKER   
Macedonia    Coldwell Banker LLC   2005/839   13238 COLDWELL BANKER CB & Design
   Macedonia    Coldwell Banker LLC   2005/838   13237 COLDWELL BANKER
COMMERCIAL    Macedonia    Coldwell Banker LLC   2005/837   13236



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL    Macedonia    Coldwell Banker LLC   
2005/836    13235 COLDWELL BANKER    Malaysia    Coldwell Banker LLC    88-02130
   88-02130 COLDWELL BANKER CB & Design    Malaysia    Coldwell Banker LLC   
98-11342    98-11342 COLDWELL BANKER CB & Design in 3D    Malaysia    Coldwell
Banker LLC    2012019367    2012019367 COLDWELL BANKER CB & Design in 3D   
Malaysia    Coldwell Banker LLC    2012019366    2012019366 COLDWELL BANKER
COMMERCIAL    Malaysia    Coldwell Banker LLC    98-11345    98-11345 COLDWELL
BANKER COMMERCIAL    Malaysia    Coldwell Banker LLC    98-11346    98-11346
COLDWELL BANKER COMMERCIAL & Old Stacked Design    Malaysia    Coldwell Banker
LLC    88-02131    88-02131 COLDWELL BANKER PREVIEWS    Malaysia    Coldwell
Banker LLC    98-11344    98-11344 COLDWELL BANKER PREVIEWS    Malaysia   
Coldwell Banker LLC    98-11343    98-11343 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    Malaysia    Coldwell Banker LLC   
2012019365    2012019365 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design in 3D    Malaysia    Coldwell Banker LLC    2012019368    2012019368
COLDWELL BANKER    Malta    Coldwell Banker LLC    31125    31125 COLDWELL
BANKER CB & Design    Malta    Coldwell Banker LLC    31124    31124 COLDWELL
BANKER COMMERCIAL    Malta    Coldwell Banker LLC    31122    31122 COLDWELL
BANKER PREVIEWS    Malta    Coldwell Banker LLC    31123    31123 CB in a House
Design    Mexico    Coldwell Banker LLC    1640771    COLDWELL BANKER    Mexico
   Coldwell Banker LLC    151921    461261 COLDWELL BANKER    Mexico    Coldwell
Banker LLC    151922    461262 COLDWELL BANKER BIENES RAICES & Design    Mexico
   Coldwell Banker LLC    454608    689478 COLDWELL BANKER BIENES RAICES &
Design    Mexico    Coldwell Banker LLC    454607    692903 COLDWELL BANKER CB &
Design    Mexico    Coldwell Banker LLC    219301    544515 COLDWELL BANKER CB &
Design    Mexico    Coldwell Banker LLC    220127    495425 COLDWELL BANKER CB &
Design in 3D    Mexico    Coldwell Banker LLC    1321358    1352913 COLDWELL
BANKER CB & Design in 3D    Mexico    Coldwell Banker LLC    1321360    1391506



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL & Old Stacked Design    Mexico    Coldwell Banker LLC
   164949    467981 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Mexico    Coldwell Banker LLC    747843    915748 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Mexico    Coldwell Banker LLC    747841   
915747 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Mexico
   Coldwell Banker LLC    1321359    1352914 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    Mexico    Coldwell Banker LLC   
1321362    1413336 PREVIEWS    Mexico    Coldwell Banker LLC    213822    503301
PREVIEWS    Mexico    Coldwell Banker LLC    213821    493374 COLDWELL BANKER   
Moldova    Coldwell Banker LLC    019696    16860 COLDWELL BANKER CB & Design   
Moldova    Coldwell Banker LLC    019694    17082 COLDWELL BANKER COMMERCIAL   
Moldova    Coldwell Banker LLC    019695    16863 COLDWELL BANKER COMMERCIAL
CB & Design    Moldova    Coldwell Banker LLC    019697    17083 CB in a House
Design    Monaco    Coldwell Banker LLC    33157    COLDWELL BANKER    Monaco   
Coldwell Banker LLC    019080    9818972 COLDWELL BANKER    Monaco    Coldwell
Banker LLC    27749    0726256 COLDWELL BANKER CB & Design    Monaco    Coldwell
Banker LLC    27752    0726259 COLDWELL BANKER COMMERCIAL    Monaco    Coldwell
Banker LLC    27750    0726257 COLDWELL BANKER COMMERCIAL CB & Design    Monaco
   Coldwell Banker LLC    27751    0726258 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Monaco    Coldwell Banker LLC    27753   
0726260 COLDWELL BANKER    Montenegro    Coldwell Banker LLC    1521/05    02156
COLDWELL BANKER CB & Design    Montenegro    Coldwell Banker LLC    1520/05   
02155 COLDWELL BANKER COMMERCIAL    Montenegro    Coldwell Banker LLC    1522/05
   02157 COLDWELL BANKER PREVIEWS INTERNATIONAL    Montenegro    Coldwell Banker
LLC    1523/05    02154



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application

No.

 

Registration

No.

COLDWELL BANKER    Montserrat    Coldwell Banker LLC     3166 COLDWELL BANKER
CB & Design    Montserrat    Coldwell Banker LLC     3167 COLDWELL BANKER   
Morocco    Coldwell Banker LLC   131001   131001 COLDWELL BANKER    Morocco   
Coldwell Banker LLC   95826   95826 COLDWELL BANKER CB & Design    Morocco   
Coldwell Banker LLC   130999   130999 COLDWELL BANKER CB & Design    Morocco   
Coldwell Banker LLC   95827   95827 COLDWELL BANKER COMMERCIAL    Morocco   
Coldwell Banker LLC   96356   96356 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Morocco    Coldwell Banker LLC   96357   96357 COLDWELL BANKER    New Zealand   
Coldwell Banker LLC   272215   272215 COLDWELL BANKER    New Zealand    Coldwell
Banker LLC   182322   182322 COLDWELL BANKER CB & Design    New Zealand   
Coldwell Banker LLC   272217   272217 COLDWELL BANKER CB & Design    New Zealand
   Coldwell Banker LLC   272216   272216 COLDWELL BANKER COMMERCIAL    New
Zealand    Coldwell Banker LLC   182323   182323 COLDWELL BANKER COMMERCIAL   
New Zealand    Coldwell Banker LLC   296127   296127 COLDWELL BANKER PREVIEWS   
New Zealand    Coldwell Banker LLC   296126   296126 COLDWELL BANKER PREVIEWS   
New Zealand    Coldwell Banker LLC   296125   296125 COLDWELL BANKER   
Nicaragua    Coldwell Banker LLC   98-00951   39849 COLDWELL BANKER    Nicaragua
   Coldwell Banker LLC   98-00950   39641 COLDWELL BANKER CB & Design   
Nicaragua    Coldwell Banker LLC   98-00956   40289 COLDWELL BANKER CB & Design
   Nicaragua    Coldwell Banker LLC   98-00957   40271 COLDWELL BANKER
COMMERCIAL    Nicaragua    Coldwell Banker LLC   98-00953   40325 COLDWELL
BANKER COMMERCIAL    Nicaragua    Coldwell Banker LLC   98-00952   39861
COLDWELL BANKER PREVIEWS    Nicaragua    Coldwell Banker LLC   98-00954   39850
COLDWELL BANKER PREVIEWS    Nicaragua    Coldwell Banker LLC   98-00955   39862
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Nicaragua   
Coldwell Banker LLC   05-03745   0602020 COLDWELL BANKER    Nigeria    Coldwell
Banker LLC   F/TM/2010/11253   93474



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Nigeria    Coldwell Banker LLC    F/TM/2010/11246    93478
COLDWELL BANKER CB & Design    Nigeria    Coldwell Banker LLC    F/TM/2010/11247
   93719 COLDWELL BANKER CB & Design    Nigeria    Coldwell Banker LLC   
F/TM/2010/11252    93473 COLDWELL BANKER CB & Design in 3D    Nigeria   
Coldwell Banker LLC    F/TM/2013/8654    COLDWELL BANKER CB & Design in 3D   
Nigeria    Coldwell Banker LLC    F/TM/2013/8660    COLDWELL BANKER COMMERCIAL
   Nigeria    Coldwell Banker LLC    F/TM/2010/11250    93477 COLDWELL BANKER
COMMERCIAL    Nigeria    Coldwell Banker LLC    F/TM/2010/11999    93475
COLDWELL BANKER COMMERCIAL CB & Design    Nigeria    Coldwell Banker LLC   
F/TM/2010/11254    93472 COLDWELL BANKER COMMERCIAL CB & Design    Nigeria   
Coldwell Banker LLC    F/TM/2010/11249    93484 COLDWELL BANKER COMMERCIAL CB &
Design in 3D    Nigeria    Coldwell Banker LLC    F/TM/2013/8664    COLDWELL
BANKER COMMERCIAL CB & Design in 3D    Nigeria    Coldwell Banker LLC   
F/TM/2013/8665    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Nigeria    Coldwell Banker LLC    F/TM/2010/11251    93476 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Nigeria    Coldwell Banker LLC   
F/TM/2010/11248    93479 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design in 3D    Nigeria    Coldwell Banker LLC    F/TM/2013/8663    COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Nigeria    Coldwell
Banker LLC    F/TM/2013/8662    COLDWELL BANKER    Norway    Coldwell Banker LLC
   9803109    193419 COLDWELL BANKER CB & Design    Norway    Coldwell Banker
LLC    9803112    193422 COLDWELL BANKER COMMERCIAL    Norway    Coldwell Banker
LLC    9803111    193421 COLDWELL BANKER PREVIEWS    Norway    Coldwell Banker
LLC    9803110    193420 COLDWELL BANKER    Oman    Coldwell Banker LLC    36879
   36879 COLDWELL BANKER    Oman    Coldwell Banker LLC    36880    36880
COLDWELL BANKER CB & Design    Oman    Coldwell Banker LLC    36885    36885



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER CB & Design    Oman    Coldwell Banker LLC    36886    36886
COLDWELL BANKER COMMERCIAL    Oman    Coldwell Banker LLC    36881    36881
COLDWELL BANKER COMMERCIAL    Oman    Coldwell Banker LLC    36882    36882
COLDWELL BANKER PREVIEWS INTERNATIONAL    Oman    Coldwell Banker LLC    36883
   36883 COLDWELL BANKER PREVIEWS INTERNATIONAL    Oman    Coldwell Banker LLC
   36884    36884 COLDWELL BANKER    Pakistan    Coldwell Banker LLC    150872
   150872 COLDWELL BANKER CB & Design    Pakistan    Coldwell Banker LLC   
150870    150870 COLDWELL BANKER COMMERCIAL    Pakistan    Coldwell Banker LLC
   150869    150869 COLDWELL BANKER PREVIEWS    Pakistan    Coldwell Banker LLC
   150871    150871 CB in a House Design    Panama    Coldwell Banker LLC   
243121-01    COLDWELL BANKER    Panama    Coldwell Banker LLC    85645    85655
COLDWELL BANKER    Panama    Coldwell Banker LLC    85644    85644 COLDWELL
BANKER CB & Design    Panama    Coldwell Banker LLC    84324    84324 COLDWELL
BANKER CB & Design    Panama    Coldwell Banker LLC    84325    84325 COLDWELL
BANKER CB & Design in 3D    Panama    Coldwell Banker LLC    239619-01   
COLDWELL BANKER COMMERCIAL    Panama    Coldwell Banker LLC    95108    95108
COLDWELL BANKER COMMERCIAL    Panama    Coldwell Banker LLC    95111    95111
COLDWELL BANKER COMMERCIAL CB & Design in 3D    Panama    Coldwell Banker LLC   
239620-01    COLDWELL BANKER PREVIEWS    Panama    Coldwell Banker LLC    95120
   95120 COLDWELL BANKER PREVIEWS    Panama    Coldwell Banker LLC    95119   
95119 COLDWELL BANKER    Papua New Guinea    Coldwell Banker LLC    A61877   
A61877 COLDWELL BANKER    Papua New Guinea    Coldwell Banker LLC    68023   
A68023 COLDWELL BANKER CB & Design    Papua New Guinea    Coldwell Banker LLC   
A61878    A61878 COLDWELL BANKER CB & Design    Papua New Guinea    Coldwell
Banker LLC    68024    A68024 COLDWELL BANKER COMMERCIAL    Papua New Guinea   
Coldwell Banker LLC    A61875    A61875 COLDWELL BANKER PREVIEWS    Papua New
Guinea    Coldwell Banker LLC    A61876    A61876



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Paraguay    Coldwell Banker LLC    27311    291782 COLDWELL
BANKER    Paraguay    Coldwell Banker LLC    27317    347454 COLDWELL BANKER
CB & Design    Paraguay    Coldwell Banker LLC    27314    344638 COLDWELL
BANKER CB & Design    Paraguay    Coldwell Banker LLC    27313    280547
COLDWELL BANKER COMMERCIAL    Paraguay    Coldwell Banker LLC    27318    347453
COLDWELL BANKER COMMERCIAL    Paraguay    Coldwell Banker LLC    27316    347455
COLDWELL BANKER PREVIEWS    Paraguay    Coldwell Banker LLC    27315    347457
COLDWELL BANKER PREVIEWS    Paraguay    Coldwell Banker LLC    27312    356214
CB in a House Design    Peru    Coldwell Banker LLC    628159    COLDWELL BANKER
   Peru    Coldwell Banker LLC    40118    012571 COLDWELL BANKER    Peru   
Coldwell Banker LLC    40117    040817 COLDWELL BANKER CB & Design    Peru   
Coldwell Banker LLC    40120    041437 COLDWELL BANKER CB & Design    Peru   
Coldwell Banker LLC    40119    012652 COLDWELL BANKER COMMERCIAL    Peru   
Coldwell Banker LLC    068111    016046 COLDWELL BANKER COMMERCIAL    Peru   
Coldwell Banker LLC    068027    050118 COLDWELL BANKER COMMERCIAL CB & Design
   Peru    Coldwell Banker LLC    331261    50398 COLDWELL BANKER COMMERCIAL
CB & Design    Peru    Coldwell Banker LLC    331260    136447 COLDWELL BANKER
PREVIEWS    Peru    Coldwell Banker LLC    068109    016045 COLDWELL BANKER
PREVIEWS    Peru    Coldwell Banker LLC    068026    050117 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Peru    Coldwell Banker LLC   
331256    50397 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Peru
   Coldwell Banker LLC    331258    137200 COLDWELL BANKER    Poland    Coldwell
Banker LLC    Z-174262    122325 COLDWELL BANKER CB & Design    Poland   
Coldwell Banker LLC    Z-174261    122326 COLDWELL BANKER COMMERCIAL    Poland
   Coldwell Banker LLC    Z191810    132539 COLDWELL BANKER PREVIEWS    Poland
   Coldwell Banker LLC    Z-191811    132802 COLDWELL BANKER    Portugal   
Coldwell Banker LLC    330677    330677



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER CB & Design    Portugal    Coldwell Banker LLC    330680   
330680 COLDWELL BANKER COMMERCIAL    Portugal    Coldwell Banker LLC    330679
   330679 COLDWELL BANKER PREVIEWS    Portugal    Coldwell Banker LLC    330678
   330678 CB in a House Design    Puerto Rico    Coldwell Banker LLC   
211422-36-0    COLDWELL BANKER    Puerto Rico    Coldwell Banker LLC    79261   
COLDWELL BANKER CB & Design    Puerto Rico    Coldwell Banker LLC    76260   
202310 COLDWELL BANKER CB & Design in 3D    Puerto Rico    Coldwell Banker LLC
   207337-36-1    COLDWELL BANKER COMMERCIAL CB & Design in 3D    Puerto Rico   
Coldwell Banker LLC    207339-36-1    COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Puerto Rico    Coldwell Banker LLC    66734    107051
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Puerto Rico   
Coldwell Banker LLC    66733    107046 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Puerto Rico    Coldwell Banker LLC    207338-36-1   
COLDWELL BANKER    Qatar    Coldwell Banker LLC    28126    28126 COLDWELL
BANKER CB & Design    Qatar    Coldwell Banker LLC    28127    28127 COLDWELL
BANKER COMMERCIAL    Qatar    Coldwell Banker LLC    28128    28128 COLDWELL
BANKER COMMERCIAL CB & Design    Qatar    Coldwell Banker LLC    28129    28129
COLDWELL BANKER    Romania    Coldwell Banker LLC    M 2005 10239    71644
COLDWELL BANKER CB & Design    Romania    Coldwell Banker LLC    M 2005 10240   
71665 COLDWELL BANKER COMMERCIAL    Romania    Coldwell Banker LLC    200510241
   71666 COLDWELL BANKER COMMERCIAL CB & Design    Romania    Coldwell Banker
LLC    M200608817    79530 COLDWELL BANKER PREVIEWS INTERNATIONAL    Romania   
Coldwell Banker LLC    M 2005 10242    71667 COLDWELL BANKER    Russian
Federation    Coldwell Banker LLC    2010725395    451361 COLDWELL BANKER   
Russian Federation    Coldwell Banker LLC    2005715047    330415 COLDWELL
BANKER CB & Design    Russian Federation    Coldwell Banker LLC    2010724828   
451360



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER CB & Design    Russian Federation    Coldwell Banker LLC   
2005715049    330417 COLDWELL BANKER COMMERCIAL    Russian Federation   
Coldwell Banker LLC    2010725394    451189 COLDWELL BANKER COMMERCIAL   
Russian Federation    Coldwell Banker LLC    2005715048    330416 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Russian Federation    Coldwell Banker LLC   
2005715046    333731 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Russian Federation    Coldwell Banker LLC    2010724831    457514 COLDWELL
BANKER    Samoa    Coldwell Banker LLC    3804    3804 COLDWELL BANKER CB &
Design    Samoa    Coldwell Banker LLC    3803    3803 COLDWELL BANKER
COMMERCIAL    Samoa    Coldwell Banker LLC    3801    3801 COLDWELL BANKER
PREVIEWS    Samoa    Coldwell Banker LLC    3802    3802 CB in a House Design   
Saudi Arabia    Coldwell Banker LLC    1436022148    COLDWELL BANKER    Saudi
Arabia    Coldwell Banker LLC    77790    708/72 COLDWELL BANKER CB & Design   
Saudi Arabia    Coldwell Banker LLC    77791    708/73 COLDWELL BANKER CB &
Design in 3D    Saudi Arabia    Coldwell Banker LLC    1436016694    COLDWELL
BANKER CB & Design in 3D    Saudi Arabia    Coldwell Banker LLC    1436016693   
COLDWELL BANKER COMMERCIAL    Saudi Arabia    Coldwell Banker LLC    77792   
708/74 COLDWELL BANKER COMMERCIAL CB & Design    Saudi Arabia    Coldwell Banker
LLC    77793    688/94 COLDWELL BANKER COMMERCIAL CB & Design in 3D    Saudi
Arabia    Coldwell Banker LLC    1436016697    COLDWELL BANKER COMMERCIAL CB &
Design in 3D    Saudi Arabia    Coldwell Banker LLC    1436016696    COLDWELL
BANKER PREVIEWS    Saudi Arabia    Coldwell Banker LLC    77794    708/75
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Saudi Arabia   
Coldwell Banker LLC    101267    970/59 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Saudi Arabia    Coldwell Banker LLC    101268    969/84
COLDWELL BANKER    Serbia    Coldwell Banker LLC    1521/05    51779 COLDWELL
BANKER CB & Design    Serbia    Coldwell Banker LLC    1520/05    51778



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application

No.

 

Registration

No.

COLDWELL BANKER COMMERCIAL    Serbia    Coldwell Banker LLC   1522/05   51780
COLDWELL BANKER PREVIEWS INTERNATIONAL    Serbia    Coldwell Banker LLC  
1523/05   51781 COLDWELL BANKER    Sierra Leone    Coldwell Banker LLC   20050  
COLDWELL BANKER CB & Design in 3D    Sierra Leone    Coldwell Banker LLC   20051
  COLDWELL BANKER COMMERCIAL    Sierra Leone    Coldwell Banker LLC   20052  
COLDWELL BANKER COMMERCIAL CB & Design in 3D    Sierra Leone    Coldwell Banker
LLC   20053   COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
Sierra Leone    Coldwell Banker LLC   20054   COLDWELL BANKER    Singapore   
Coldwell Banker LLC   9295/96   T96/09295Z COLDWELL BANKER    Singapore   
Coldwell Banker LLC   9294/96   T96/09294A COLDWELL BANKER CB & Design   
Singapore    Coldwell Banker LLC   9297/96   T96/09297F COLDWELL BANKER CB &
Design    Singapore    Coldwell Banker LLC   9296/96   T96/09296H COLDWELL
BANKER CB & Design in 3D    Singapore    Coldwell Banker LLC   T1217155A  
T1217155A COLDWELL BANKER COMMERCIAL    Singapore    Coldwell Banker LLC  
9313/98   T98/09313I COLDWELL BANKER COMMERCIAL    Singapore    Coldwell Banker
LLC   9314/98   T9809314G COLDWELL BANKER PREVIEWS    Singapore    Coldwell
Banker LLC   9315/98   T98/09315E COLDWELL BANKER PREVIEWS    Singapore   
Coldwell Banker LLC   9316/98   T98/09316C COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Singapore    Coldwell Banker LLC   T05/21302C
  T05/21302C COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Singapore    Coldwell Banker LLC   T05/21304Z   T05/21304Z COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Singapore    Coldwell Banker
LLC   T1217153E   T1217153E COLDWELL BANKER    Slovakia    Coldwell Banker LLC  
5803-2005   214572 COLDWELL BANKER CB & Design    Slovakia    Coldwell Banker
LLC   5804-2005   214573 COLDWELL BANKER COMMERCIAL    Slovakia    Coldwell
Banker LLC   5802-2005   214571



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL    Slovakia    Coldwell Banker LLC   
5801-2005    214570 COLDWELL BANKER    Slovenia    Coldwell Banker LLC   
200571513    200571513 COLDWELL BANKER CB & Design    Slovenia    Coldwell
Banker LLC    200571515    200571515 COLDWELL BANKER COMMERCIAL    Slovenia   
Coldwell Banker LLC    200571514    200571514 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Slovenia    Coldwell Banker LLC    200571512    200571512
COLDWELL BANKER    Solomon Islands    Coldwell Banker LLC       1879 COLDWELL
BANKER CB & Design    Solomon Islands    Coldwell Banker LLC       1740 COLDWELL
BANKER    South Africa    Coldwell Banker LLC    9615597    9615597 COLDWELL
BANKER    South Africa    Coldwell Banker LLC    9615596    9615596 COLDWELL
BANKER CB & Design    South Africa    Coldwell Banker LLC    9615595    9615595
COLDWELL BANKER CB & Design    South Africa    Coldwell Banker LLC    9615594   
9615594 COLDWELL BANKER COMMERCIAL    South Africa    Coldwell Banker LLC   
9815097    9815097 COLDWELL BANKER COMMERCIAL    South Africa    Coldwell Banker
LLC    9815096    9815096 COLDWELL BANKER PREVIEWS    South Africa    Coldwell
Banker LLC    9718989    9718989 COLDWELL BANKER PREVIEWS    South Africa   
Coldwell Banker LLC    9718988    9718988 CB & Design    Spain    Coldwell
Banker LLC    1005732    1005732 COLDWELL BANKER    Spain    Coldwell Banker LLC
   1005730    1005730 COLDWELL BANKER    Spain    Coldwell Banker LLC    1005731
   1005731 COLDWELL BANKER BIENES RAICES & Design    Spain    Coldwell Banker
LLC    2354151    2354151 COLDWELL BANKER BIENES RAICES & Design    Spain   
Coldwell Banker LLC    2354152    2354152 CB in a House Design    St. Kitts and
Nevis    Coldwell Banker LLC       COLDWELL BANKER    St. Kitts and Nevis   
Coldwell Banker LLC    0385    2005/0385 COLDWELL BANKER CB & Design    St.
Kitts and Nevis    Coldwell Banker LLC    0387    2005/0387 COLDWELL BANKER
COMMERCIAL    St. Kitts and Nevis    Coldwell Banker LLC    0384    2005/0384
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    St. Kitts and Nevis
   Coldwell Banker LLC    0386    2005/0386



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application

No.

 

Registration

No.

COLDWELL BANKER CB & Design    St. Lucia    Coldwell Banker LLC   214/97  
214/97 COLDWELL BANKER PREVIEWS    St. Lucia    Coldwell Banker LLC   300/97  
300/97 COLDWELL BANKER PREVIEWS    St. Lucia    Coldwell Banker LLC   299/97  
299/97 CB in a House Design    St. Maarten    Coldwell Banker LLC   SD-15174  
COLDWELL BANKER    St. Maarten    Coldwell Banker LLC   D-700505   13093
COLDWELL BANKER CB & Design    St. Maarten    Coldwell Banker LLC   D-700507  
13095 COLDWELL BANKER COMMERCIAL    St. Maarten    Coldwell Banker LLC  
D-700506   13094 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    St.
Maarten    Coldwell Banker LLC   D-600060   11910 COLDWELL BANKER    St. Vincent
and the Grenadines    Coldwell Banker LLC     221/97 COLDWELL BANKER    St.
Vincent and the Grenadines    Coldwell Banker LLC     220/97 COLDWELL BANKER
CB & Design    St. Vincent and the Grenadines    Coldwell Banker LLC     222/97
COLDWELL BANKER    Suriname    Coldwell Banker LLC     16176 COLDWELL BANKER
CB & Design    Suriname    Coldwell Banker LLC     16174 COLDWELL BANKER
COMMERCIAL    Suriname    Coldwell Banker LLC     16178 COLDWELL BANKER PREVIEWS
   Suriname    Coldwell Banker LLC     16177 COLDWELL BANKER    Sweden   
Coldwell Banker LLC   11192   404352 COLDWELL BANKER    Sweden    Coldwell
Banker LLC   98-2806   335804 COLDWELL BANKER CB & Design    Sweden    Coldwell
Banker LLC   11193   404353 COLDWELL BANKER CB & Design    Sweden    Coldwell
Banker LLC   98-2810   363103 COLDWELL BANKER COMMERCIAL    Sweden    Coldwell
Banker LLC   98-2809   335805 COLDWELL BANKER PREVIEWS    Sweden    Coldwell
Banker LLC   98-2807   363102 CB & Design    Switzerland    Coldwell Banker LLC
  04194/1982   322480 COLDWELL BANKER    Switzerland    Coldwell Banker LLC  
04193/1982   322319 COLDWELL BANKER    Switzerland    Coldwell Banker LLC  
2989/1998   454943 COLDWELL BANKER CB & Design    Switzerland    Coldwell Banker
LLC   2987/1998   454925 COLDWELL BANKER COMMERCIAL    Switzerland    Coldwell
Banker LLC   2988/1998   454942



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS    Switzerland    Coldwell Banker LLC    2990/1998   
454944 CB & Design    Taiwan    Coldwell Banker LLC    79021408    49072
COLDWELL BANKER    Taiwan    Coldwell Banker LLC    77020887    41372 COLDWELL
BANKER & Design    Taiwan    Coldwell Banker LLC    77020889    41936 COLDWELL
BANKER CB & Design    Taiwan    Coldwell Banker LLC    79021407    49508
COLDWELL BANKER COMMERCIAL    Taiwan    Coldwell Banker LLC    87042618   
154261 COLDWELL BANKER PREVIEWS    Taiwan    Coldwell Banker LLC    87042619   
154262 COLDWELL BANKER    Tanganyika    Coldwell Banker LLC    TZ/S/2012/641   
TZ/S/2012/641 COLDWELL BANKER    Tanganyika    Coldwell Banker LLC   
TZ/T/2012/1437    TZ/T/2012/1437 COLDWELL BANKER CB & Design in 3D    Tanganyika
   Coldwell Banker LLC    TZ/S/2012/639    TZ/S/2012/639 COLDWELL BANKER CB &
Design in 3D    Tanganyika    Coldwell Banker LLC    TZ/T/2012/1440   
TZ/T/2012/1440 COLDWELL BANKER COMMERCIAL    Tanganyika    Coldwell Banker LLC
   TZ/S/2012/638    TZ/S/2012/638 COLDWELL BANKER COMMERCIAL    Tanganyika   
Coldwell Banker LLC    TZ/T/2012/1435    TZ/T/2012/1435 COLDWELL BANKER
COMMERCIAL CB & Design in 3D    Tanganyika    Coldwell Banker LLC   
TZ/S/2012/640    TZ/S/2012/640 COLDWELL BANKER COMMERCIAL CB & Design in 3D   
Tanganyika    Coldwell Banker LLC    TZ/T/2012/1438    TZ/T/2012/1438 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Tanganyika    Coldwell Banker
LLC    TZ/S/2012/636    TZ/S/2012/636 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Tanganyika    Coldwell Banker LLC    TZ/T/2012/1439   
TZ/T/2012/1439 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
Tanganyika    Coldwell Banker LLC    TZ/S/2012/637    TZ/S/2012/637 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Tanganyika    Coldwell
Banker LLC    TZ/T/2012/1436    TZ/T/2012/1436 CB & Design    Thailand   
Coldwell Banker LLC    227809    Bor 18814 COLDWELL BANKER    Thailand   
Coldwell Banker LLC    368287    Khor97339 COLDWELL BANKER    Thailand   
Coldwell Banker LLC    227806    Bor 18817 COLDWELL BANKER & Design    Thailand
   Coldwell Banker LLC    179353    Khor80061



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER CB & Design    Thailand    Coldwell Banker LLC    227807    Bor
18816 COLDWELL BANKER CB & Design in 3D    Thailand    Coldwell Banker LLC   
931142    Bor 67658 COLDWELL BANKER CB & Design in 3D    Thailand    Coldwell
Banker LLC    931141    Bor 67657 COLDWELL BANKER COMMERCIAL & Old Stacked
Design    Thailand    Coldwell Banker LLC    227808    Bor 18815 COLDWELL BANKER
COMMERCIAL & Old Stacked Design    Thailand    Coldwell Banker LLC    178611   
Khor79278 COLDWELL BANKER COMMERCIAL CB & Design in 3D    Thailand    Coldwell
Banker LLC    938743    COLDWELL BANKER COMMERCIAL CB & Design in 3D    Thailand
   Coldwell Banker LLC    938744    COLDWELL BANKER PREVIEWS    Thailand   
Coldwell Banker LLC    368289    Bor8826 COLDWELL BANKER PREVIEWS    Thailand   
Coldwell Banker LLC    368288    Khor101571 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    Thailand    Coldwell Banker LLC   
931144    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
Thailand    Coldwell Banker LLC    931143    COLDWELL BANKER    Tonga   
Coldwell Banker LLC    00184    00278 COLDWELL BANKER CB & Design    Tonga   
Coldwell Banker LLC    00183    00277 COLDWELL BANKER COMMERCIAL    Tonga   
Coldwell Banker LLC    00181    00275 COLDWELL BANKER PREVIEWS    Tonga   
Coldwell Banker LLC    00182    00276 COLDWELL BANKER    Trinidad and Tobago   
Coldwell Banker LLC    27280    27280 COLDWELL BANKER    Trinidad and Tobago   
Coldwell Banker LLC    27277    27277 COLDWELL BANKER CB & Design    Trinidad
and Tobago    Coldwell Banker LLC    27278    27278 COLDWELL BANKER CB & Design
   Trinidad and Tobago    Coldwell Banker LLC    27279    27279 COLDWELL BANKER
COMMERCIAL    Trinidad and Tobago    Coldwell Banker LLC    28332    28332
COLDWELL BANKER PREVIEWS    Trinidad and Tobago    Coldwell Banker LLC    27946
   27946 COLDWELL BANKER    Tunisia    Coldwell Banker LLC    EE050058   
EE050058 COLDWELL BANKER CB & Design    Tunisia    Coldwell Banker LLC   
EE050057    EE050057



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL    Tunisia    Coldwell Banker LLC    EE050779   
EE050779 COLDWELL BANKER PREVIEWS INTERNATIONAL    Tunisia    Coldwell Banker
LLC    EE050778    EE050778 CB in a House Design    Turkey    Coldwell Banker
LLC    2015-63702    COLDWELL BANKER    Turkey    Coldwell Banker LLC    6730   
187775 COLDWELL BANKER    Turkey    Coldwell Banker LLC    6731    187815
COLDWELL BANKER CB & Design    Turkey    Coldwell Banker LLC    6728    185408
COLDWELL BANKER CB & Design    Turkey    Coldwell Banker LLC    6729    187757
COLDWELL BANKER CB & Design in 3D    Turkey    Coldwell Banker LLC    90911   
90911 COLDWELL BANKER COMMERCIAL    Turkey    Coldwell Banker LLC    12675   
202490 COLDWELL BANKER COMMERCIAL    Turkey    Coldwell Banker LLC    12676   
202269 COLDWELL BANKER COMMERCIAL CB & Design    Turkey    Coldwell Banker LLC
   2007/17610    2007/17610 COLDWELL BANKER PREVIEWS    Turkey    Coldwell
Banker LLC    12674    200328 COLDWELL BANKER PREVIEWS    Turkey    Coldwell
Banker LLC    12673    205807 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Turkey    Coldwell Banker LLC    2007/17611    2007/17611 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Turkey    Coldwell
Banker LLC    90912    90912 COLDWELL BANKER    Turkish Republic of Northern
Cyprus    Coldwell Banker LLC    7420    7420 COLDWELL BANKER CB & Design   
Turkish Republic of Northern Cyprus    Coldwell Banker LLC    7422    7422
COLDWELL BANKER CB & Design in 3D    Turkish Republic of Northern Cyprus   
Coldwell Banker LLC    10986    COLDWELL BANKER CB & Design in 3D    Turkish
Republic of Northern Cyprus    Coldwell Banker LLC    10987    COLDWELL BANKER
COMMERCIAL    Turkish Republic of Northern Cyprus    Coldwell Banker LLC    7421
   7421



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL CB & Design    Turkish Republic of Northern Cyprus   
Coldwell Banker LLC    7423    7423 COLDWELL BANKER COMMERCIAL CB & Design in 3D
   Turkish Republic of Northern Cyprus    Coldwell Banker LLC    10985   
COLDWELL BANKER COMMERCIAL CB & Design in 3D    Turkish Republic of Northern
Cyprus    Coldwell Banker LLC    10984    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Turkish Republic of Northern Cyprus   
Coldwell Banker LLC    7435    7435 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Turkish Republic of Northern Cyprus    Coldwell Banker
LLC    10982    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D
   Turkish Republic of Northern Cyprus    Coldwell Banker LLC    10983   
COLDWELL BANKER    Turkmenistan    Coldwell Banker LLC    0485    10240 COLDWELL
BANKER CB & Design    Turkmenistan    Coldwell Banker LLC    0486    10244
COLDWELL BANKER COMMERCIAL    Turkmenistan    Coldwell Banker LLC    0487   
10242 COLDWELL BANKER COMMERCIAL CB & Design    Turkmenistan    Coldwell Banker
LLC    0488    10243 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Turkmenistan    Coldwell Banker LLC    0489    10241 CB in a House Design   
Turks and Caicos Islands    Coldwell Banker LLC    18205    COLDWELL BANKER   
Turks and Caicos Islands    Coldwell Banker LLC    12408    12408 COLDWELL
BANKER    Turks and Caicos Islands    Coldwell Banker LLC    11494    11494
COLDWELL BANKER CB & Design    Turks and Caicos Islands    Coldwell Banker LLC
   12409    12409 COLDWELL BANKER CB & Design    Turks and Caicos Islands   
Coldwell Banker LLC    11495    11495



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

 

Application

No.

 

Registration

No.

COLDWELL BANKER PREVIEWS    Turks and Caicos Islands    Coldwell Banker LLC  
12312   12312 COLDWELL BANKER PREVIEWS    Turks and Caicos Islands    Coldwell
Banker LLC   12475   12475 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Turks and Caicos Islands    Coldwell Banker LLC   14098   14098
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Turks and Caicos
Islands    Coldwell Banker LLC   14099   14099 COLDWELL BANKER    Tuvalu   
Coldwell Banker LLC     TM854 COLDWELL BANKER CB & Design    Tuvalu    Coldwell
Banker LLC     TM853 COLDWELL BANKER PREVIEWS    Tuvalu    Coldwell Banker LLC  
  TM913 COLDWELL BANKER    Uganda    Coldwell Banker LLC   UG/T/2013/047206  
COLDWELL BANKER    Uganda    Coldwell Banker LLC   UG/T/2013/047207   COLDWELL
BANKER CB & Design in 3D    Uganda    Coldwell Banker LLC   UG/T/2013/047213  
COLDWELL BANKER CB & Design in 3D    Uganda    Coldwell Banker LLC  
UG/T/2013/047212   COLDWELL BANKER COMMERCIAL    Uganda    Coldwell Banker LLC  
UG/T/2013/047210   COLDWELL BANKER COMMERCIAL CB & Design in 3D    Uganda   
Coldwell Banker LLC   UG/T/2013/047215   COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    Uganda    Coldwell Banker LLC  
UG/T/2013/047217   COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in
3D    Uganda    Coldwell Banker LLC   UG/T/2013/047216   COLDWELL BANKER   
Ukraine    Coldwell Banker LLC   200511479   73787 COLDWELL BANKER    Ukraine   
Coldwell Banker LLC   M200819165   123222 COLDWELL BANKER CB & Design    Ukraine
   Coldwell Banker LLC   200511480   73788 COLDWELL BANKER CB & Design   
Ukraine    Coldwell Banker LLC   M200819168   123224 COLDWELL BANKER COMMERCIAL
   Ukraine    Coldwell Banker LLC   200511481   73789 COLDWELL BANKER COMMERCIAL
   Ukraine    Coldwell Banker LLC   M200819171   123225 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Ukraine    Coldwell Banker LLC   200511482   73790



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Ukraine    Coldwell
Banker LLC    M200819166    123223 CB in a House Design    United Arab Emirates
   Coldwell Banker LLC    238335    COLDWELL BANKER    United Arab Emirates   
Coldwell Banker LLC    48337    52794 COLDWELL BANKER CB & Design    United Arab
Emirates    Coldwell Banker LLC    48338    52795 COLDWELL BANKER COMMERCIAL   
United Arab Emirates    Coldwell Banker LLC    48339    59487 COLDWELL BANKER
COMMERCIAL CB & Design    United Arab Emirates    Coldwell Banker LLC    48340
   59486 CB & Design    United Kingdom    Coldwell Banker LLC    1177297   
1177297 CB & Design    United Kingdom    Coldwell Banker LLC    1273339   
1273339 CB & Design    United Kingdom    Coldwell Banker LLC    1422532   
1422532 CB in a House Design    United Kingdom    Coldwell Banker LLC    3119429
   COLDWELL BANKER    United Kingdom    Coldwell Banker LLC    2185020   
2185020 COLDWELL BANKER    United Kingdom    Coldwell Banker LLC    1346215   
1346215 COLDWELL BANKER    United Kingdom    Coldwell Banker LLC    1273338   
1273338 COLDWELL BANKER CB & Design    United Kingdom    Coldwell Banker LLC   
2185011    2185011 COLDWELL BANKER CB & Design    United Kingdom    Coldwell
Banker LLC    1273340    1273340 COLDWELL BANKER COMMERCIAL    United Kingdom   
Coldwell Banker LLC    2185014    2185014 COLDWELL BANKER COMMERCIAL    United
Kingdom    Coldwell Banker LLC    3091167    3091167 COLDWELL BANKER COMMERCIAL
CB & Design in 3D    United Kingdom    Coldwell Banker LLC    3091166    3091166
COLDWELL BANKER PREVIEWS    United Kingdom    Coldwell Banker LLC    2150397   
2150397 COLDWELL BANKER PREVIEWS    United Kingdom    Coldwell Banker LLC   
2150408    2150408 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
United Kingdom    Coldwell Banker LLC    2405562    2405562 COLDWELL BANKER   
Uruguay    Coldwell Banker LLC    309085    400516 COLDWELL BANKER CB & Design
   Uruguay    Coldwell Banker LLC    309086    400517 COLDWELL BANKER COMMERCIAL
   Uruguay    Coldwell Banker LLC    309087    425828



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL CB & Design in 3D    Uruguay    Coldwell Banker LLC
   460.521    COLDWELL BANKER PREVIEWS    Uruguay    Coldwell Banker LLC   
309088    400518 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D
   Uruguay    Coldwell Banker LLC    460.520    COLDWELL BANKER    Uzbekistan   
Coldwell Banker LLC    MGU20080005    MGU 17273 COLDWELL BANKER CB & Design   
Uzbekistan    Coldwell Banker LLC    MGU20080002    MGU 17220 COLDWELL BANKER
COMMERCIAL    Uzbekistan    Coldwell Banker LLC    MGU20080006    MGU 17478
COLDWELL BANKER COMMERCIAL CB & Design    Uzbekistan    Coldwell Banker LLC   
MGU20080003    MGU 17476 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Uzbekistan    Coldwell Banker LLC    MGU20080004    MGU 17477 COLDWELL
BANKER    Vanuatu    Coldwell Banker LLC    10311    10311 COLDWELL BANKER CB &
Design    Vanuatu    Coldwell Banker LLC    10313    10313 COLDWELL BANKER   
Venezuela    Coldwell Banker Corporation*    25462-97    209784 COLDWELL BANKER
   Venezuela    Coldwell Banker Corporation*    25465-97    9310 COLDWELL BANKER
CB & Design    Venezuela    Coldwell Banker Corporation*    327-97    208476
COLDWELL BANKER CB & Design    Venezuela    Coldwell Banker Corporation*   
328-97    8947 COLDWELL BANKER COMMERCIAL    Venezuela    Coldwell Banker
Corporation*    03-99    11041 COLDWELL BANKER COMMERCIAL    Venezuela   
Coldwell Banker Corporation*    02-99    215483 COLDWELL BANKER PREVIEWS   
Venezuela    Coldwell Banker Corporation*    25466-97    209785 COLDWELL BANKER
PREVIEWS    Venezuela    Coldwell Banker Corporation*    25463-97    9309
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Venezuela   
Coldwell Banker Corporation*    25344-05    277582 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Venezuela    Coldwell Banker Corporation*   
25345-05    45005 COLDWELL BANKER    Vietnam    Coldwell Banker LLC    11559   
9887 COLDWELL BANKER CB & Design    Vietnam    Coldwell Banker LLC    11560   
9888 COLDWELL BANKER COMMERCIAL    Vietnam    Coldwell Banker LLC    41501   
42111



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER COMMERCIAL CB & Design    Vietnam    Coldwell Banker LLC   
4-2010-24880    188497 COLDWELL BANKER PREVIEWS    Vietnam    Coldwell Banker
LLC    41500    43732 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Vietnam    Coldwell Banker LLC    4-2010-24879    178439 COLDWELL BANKER
UNIVERSITY    Vietnam    Coldwell Banker LLC    4-2010-19907    187998 COLDWELL
BANKER UNIVERSITY & Cap in Circle Design    Vietnam    Coldwell Banker LLC   
4-2010-19908    187999 WE NEVER STOP MOVING    Vietnam    Coldwell Banker LLC   
4-2010-24877    178438 CB in a House Design    Virgin Islands (British)   
Coldwell Banker LLC       COLDWELL BANKER    Virgin Islands (British)   
Coldwell Banker LLC       3169 COLDWELL BANKER CB & Design    Virgin Islands
(British)    Coldwell Banker LLC       3177 COLDWELL BANKER COMMERCIAL    Virgin
Islands (British)    Coldwell Banker LLC       COLDWELL BANKER COMMERCIAL CB &
Design in 3D    Virgin Islands (British)    Coldwell Banker LLC       COLDWELL
BANKER PREVIEWS    Virgin Islands (British)    Coldwell Banker LLC       3301
COLDWELL BANKER    Yemen, Republic of    Coldwell Banker LLC    42186    34253
COLDWELL BANKER    Yemen, Republic of    Coldwell Banker LLC    42187    34254
COLDWELL BANKER CB & Design    Yemen, Republic of    Coldwell Banker LLC   
42185    34252 COLDWELL BANKER CB & Design    Yemen, Republic of    Coldwell
Banker LLC    42188    34255 COLDWELL BANKER COMMERCIAL    Yemen, Republic of   
Coldwell Banker LLC    42191    34258 COLDWELL BANKER COMMERCIAL    Yemen,
Republic of    Coldwell Banker LLC    42182    34249 COLDWELL BANKER COMMERCIAL
CB & Design    Yemen, Republic of    Coldwell Banker LLC    42184    34251
COLDWELL BANKER COMMERCIAL CB & Design    Yemen, Republic of    Coldwell Banker
LLC    42189    34256



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Yemen, Republic of
   Coldwell Banker LLC    42183    34250 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Yemen, Republic of    Coldwell Banker LLC   
42190    34257 COLDWELL BANKER    Zanzibar    Coldwell Banker LLC   
ZN/S/2012/304    ZN/S/2012/304 COLDWELL BANKER    Zanzibar    Coldwell Banker
LLC    ZN/T/2012/538    ZN/T/2012/538 COLDWELL BANKER CB & Design in 3D   
Zanzibar    Coldwell Banker LLC    ZN/S/2012/303    ZN/S/2012/303 COLDWELL
BANKER CB & Design in 3D    Zanzibar    Coldwell Banker LLC    ZN/T/2012/537   
ZN/T/2012/537 COLDWELL BANKER COMMERCIAL    Zanzibar    Coldwell Banker LLC   
ZN/S/2012/305    ZN/S/2012/305 COLDWELL BANKER COMMERCIAL    Zanzibar   
Coldwell Banker LLC    ZN/T/2012/539    ZN/T/2012/539 COLDWELL BANKER COMMERCIAL
CB & Design in 3D    Zanzibar    Coldwell Banker LLC    ZN/T/2012/534   
ZN/T/2012/534 COLDWELL BANKER COMMERCIAL CB & Design in 3D    Zanzibar   
Coldwell Banker LLC    ZN/S/2012/300    ZN/S/2012/300 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Zanzibar    Coldwell Banker LLC   
ZN/T/2012/536    ZN/T/2012/536 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Zanzibar    Coldwell Banker LLC    ZN/S/2012/302    ZN/S/2012/302
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Zanzibar   
Coldwell Banker LLC    ZN/T/2012/535    ZN/T/2012/535 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    Zanzibar    Coldwell Banker LLC   
ZN/S/2012/301    ZN/S/2012/301

 

* Coldwell Banker Corporation converted its corporate entity type and name to
Coldwell Banker LLC on July 2, 2007. The recordal of that change is being made
as renewals or other actions are taken in countries.



--------------------------------------------------------------------------------

Martha Turner Properties, L.P.

Trademark Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

MARTHA TURNER PROPERTIES    United States    Martha Turner Properties, L.P.   
77158894    3355919

Realogy Group LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

REALOGY    Australia    Realogy Group LLC    1217725    1217725 REALOGY: THE
BUSINESS OF REAL ESTATE    Australia    Realogy Group LLC    1217727    1217727
House and Wave Design    Cuba    Realogy Group LLC    20151693    REALOGY   
Cuba    Realogy Group LLC    2015-743    REALOGY (Stylized)    Cuba    Realogy
Group LLC    20151694    REALOGY    European Community    Realogy Group LLC   
007044597    007044597 REALOGY: THE BUSINESS OF REAL ESTATE    European
Community    Realogy Group LLC    007044548    007044548 ASCEND (Stylized)   
United States    Realogy Group LLC    86408541    HOMEBASE    United States   
Realogy Group LLC    85669757    4308271 HOMEBASE (Stylized)    United States   
Realogy Group LLC    85669760    4308272 HOMEBASE POWERED BY REALOGY & Design   
United States    Realogy Group LLC    77581813    3723479 House & Wave Design   
United States    Realogy Group LLC    85703829    4378846 House & Wave Design   
United States    Realogy Group LLC    85703831    4313066 House & Wave Design   
United States    Realogy Group LLC    85703835    4313067 House & Wave Design   
United States    Realogy Group LLC    85703830    4313065 LEADING SELF. LEADING
OTHERS. LEADING ORGANIZATIONS.    United States    Realogy Group LLC    86408544
   OFFERPRO    United States    Realogy Group LLC    86385425    REALOGY   
United States    Realogy Group LLC    78810039    3277830 REALOGY    United
States    Realogy Group LLC    78810051    3277831 REALOGY    United States   
Realogy Group LLC    78810057    3584743 REALOGY    United States    Realogy
Group LLC    78810142    3593139 REALOGY (Stylized)    United States    Realogy
Group LLC    78818186    3277877 REALOGY (Stylized)    United States    Realogy
Group LLC    78818197    3277878



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

REALOGY (Stylized)    United States    Realogy Group LLC    78818200    3584749
REALOGY (Stylized)    United States    Realogy Group LLC    78818203    3581754
REALOGY: THE BUSINESS OF REAL ESTATE    United States    Realogy Group LLC   
78842038    3277954 REALOGY: THE BUSINESS OF REAL ESTATE    United States   
Realogy Group LLC    78842043    3581762 REALOGY: THE BUSINESS OF REAL ESTATE   
United States    Realogy Group LLC    78842046    3581763 REALOGY: THE BUSINESS
OF REAL ESTATE    United States    Realogy Group LLC    78849192    3277967 RLGY
   United States    Realogy Group LLC    85696992    4556554 RLGY    United
States    Realogy Group LLC    85697001    4548286 RLGY    United States   
Realogy Group LLC    85696850    4556551 RLGY    United States    Realogy Group
LLC    85696977    4556553

NRT New York LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

APTSANDLOFTS.COM    United States    NRT New York LLC    85913235    4627089

ZipRealty LLC

Trademark Applications and Registrations

 

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

ZIPREALTY    Benelux    ZipRealty Inc.*    1105430    0795108 ZIPREALTY   
Canada    ZipRealty LLC    1038435    569797 Z (stylized)    Cuba    ZipRealty
LLC    20150925    ZAP    Cuba    ZipRealty LLC    20150874    ZIP    Cuba   
ZipRealty LLC    20150873    ZIP REALTY & Z (stylized)    Cuba    ZipRealty LLC
   20150872    ZIPREALTY    Cuba    ZipRealty LLC    20150924    POWERED BY
ZIPREALTY TECHNOLOGY    United States    ZipRealty LLC    85952784    4477516
POWERED BY ZIPREALTY TECHNOLOGY    United States    ZipRealty LLC    85952792   
4477517 REAL-ESTATE.COM & Sign & Post    United States    ZipRealty LLC   
85750793    4346609



--------------------------------------------------------------------------------

Trademark

  

Country

Name

  

Owner Name

  

Application No.

  

Registration

No.

STICK WITH US. SAVE BIG.    United States    ZipRealty LLC    77826076   
3830748 STREETSCAN    United States    ZipRealty LLC    85464904    4167683
STREETSKETCH    United States    ZipRealty LLC    85464889    4167681 Z
(stylized)    United States    ZipRealty LLC    85038140    4564392 Z (stylized)
   United States    ZipRealty LLC    85500414    4168078 Z (Stylized)    United
States    ZipRealty LLC    85038137    4568496 ZAP    United States    ZipRealty
LLC    86554238    4831368 ZAP    United States    ZipRealty LLC    86554241   
ZAP & Design    United States    ZipRealty LLC    86554237    ZAP & Z (Stylized)
   United States    ZipRealty LLC    85952749    4696644 ZAP & Z (Stylized)   
United States    ZipRealty LLC    85952761    4466069 ZIP REALTY & Z (stylized)
   United States    ZipRealty LLC    85038233    4568497 ZIP REALTY & Z
(stylized)    United States    ZipRealty LLC    85038235    4564393 ZIPAGENT   
United States    ZipRealty LLC    78319223    2893591 ZIPMORTGAGE    United
States    ZipRealty LLC    78319257    3261847 ZIPNOTIFY    United States   
ZipRealty LLC    78319246    2895842 ZIPPRICE    United States    ZipRealty LLC
   86051451    ZIPREALTY    United States    ZipRealty LLC    75721275   
2507682 ZIPREALTY    United States    ZipRealty LLC    85500409    4168077
ZIPREWARDS    United States    ZipRealty LLC    77817916    3830712 ZIPTIPS   
United States    ZipRealty LLC    78319238    2893593

 

* ZipRealty Inc. converted its entity type and name to ZipRealty LLC on
August 22, 2014 and the change of name documents have been filed for recordal.
We are awaiting confirmation that the recordal has been completed.



--------------------------------------------------------------------------------

COPYRIGHTS AND COPYRIGHT APPLICATIONS

U.S. Copyright Registrations

 

Owner/Claimant

Name

 

Title

  

Registration

No.

Burnet Realty LLC   Real estate times - v. 78, no. 1.    TX-61-249 Burnet Realty
LLC   Real estate times - v. 78, no. 2.    TX-71-213 Burnet Realty LLC   Real
estate times - v. 79, no.1    TX-204-670 Burnet Realty LLC   Real estate times -
v. 79, no. 2.    TX-276-031 Burnet Realty LLC   Real estate times - v. 79, no.
3.    TX-336-681 Century 21 Real Estate LLC   The Century 21 Complete Home Guide
Vol.3, no. 1.    TX-2-300-039 Century 21 Real Estate LLC   Twenty-One   
TX-3-197-653 Century 21 Real Estate LLC   Century 21 sales performance system:
coaches video ser.    PA-530-364 Century 21 Real Estate LLC   Century 21 sales
performance system: sales associate video ser.    PA-530-367 Century 21 Real
Estate LLC   2 & 1 Training Program    SR-132-952 Century 21 Real Estate LLC  
Century 21 Sales Performance System    SR-133-677 Century 21 Real Estate LLC  
Gold market analysis certificate    TX-1-570-001 Century 21 Real Estate LLC   21
Ways to Purchase Property    TX-1-570-002 Century 21 Real Estate LLC   Action
Warranty    TX-1-570-003 Century 21 Real Estate LLC   21 Questions that Help
Make a House Sell Faster    TX-1-570-004 Century 21 Real Estate LLC   Success
Starts with a Super Image    TX-1-570-005 Century 21 Real Estate LLC   VIP Buyer
Referral    TX-1-588-502 Century 21 Real Estate LLC   VIP Seller Referral   
TX-1-664-218 Century 21 Real Estate LLC   Twenty-One    TX-2-229-537 Century 21
Real Estate LLC   VIP Training: Broker Overview    TX-2-647-998 Century 21 Real
Estate LLC   Twenty-One    TX-2-300-041 Century 21 Real Estate LLC   Twenty-One
   TX-2-304-240 Century 21 Real Estate LLC   Twenty-One    TX-2-333-788 Century
21 Real Estate LLC   The Century 21 Complete Home Guide    TX-2-337-742 Century
21 Real Estate LLC   Getting Ready Pre-Installation Guide    TX-2-349-485
Century 21 Real Estate LLC   Training Manual for Management.    TX 2-349-490
Century 21 Real Estate LLC   Training Manual for Administration    TX-2-349-491
Century 21 Real Estate LLC   CenturyNet Sales & Listing    TX-2-379-842 Century
21 Real Estate LLC   CenturyNet Management: Sales & Listing    TX-2-379-848
Century 21 Real Estate LLC   Twenty-One    TX-2-402-614 Century 21 Real Estate
LLC   The Century 21 Complete Home Guide    TX-2-402-615 Century 21 Real Estate
LLC   Twenty-One    TX-2-481-623 Century 21 Real Estate LLC   Twenty-One   
TX-2-481-624 Century 21 Real Estate LLC   Twenty-One    TX-2-586-280 Century 21
Real Estate LLC   Twenty-One    TX-2-586-286 Century 21 Real Estate LLC  
Twenty-One    TX-2-595-091 Century 21 Real Estate LLC   The Century 21 Complete
Home Guide    TX-2-595-542 Century 21 Real Estate LLC   Business and Financial
Planning    TX-2-637-007 Century 21 Real Estate LLC   Helping Yourself Through
Effective Public Relations: Guidelines for Brokers.    TX-2-637-008 Century 21
Real Estate LLC   International Management Academy    TX-2-637-009 Century 21
Real Estate LLC   Century 21 Sales Performance System Coach’s Guide   
TX-2-637-051 Century 21 Real Estate LLC   Century 21 Military Relocation Network
Sales Associates Training Program    TX-2-647-995



--------------------------------------------------------------------------------

Owner/Claimant

Name

 

Title

  

Registration

No.

Century 21 Real Estate LLC   Century 21 Recruiting Presentation: User’s Guide   
TX-2-648-166 Century 21 Real Estate LLC   Listing Presentation Manual:
Instructions    TX-2-652-844 Century 21 Real Estate LLC   Principles of Sales
Management    TX-2-652-986 Century 21 Real Estate LLC   VIP Sales Associates
Training    TX-2-652-988 Century 21 Real Estate LLC   Property Management
Support System    TX-2-652-992 Century 21 Real Estate LLC   Listing Presentation
Manual    TX-2-652-994 Century 21 Real Estate LLC   Managers as Leaders   
TX-2-655-497 Century 21 Real Estate LLC   Management Development Course   
TX-2-655-498 Century 21 Real Estate LLC   Century 21 Investment Practices Course
   TX-2-655-509 Century 21 Real Estate LLC   Investment Specialist Course   
TX-2-655-724 Century 21 Real Estate LLC   Investment Marketing Course   
TX-2-655-725 Century 21 Real Estate LLC   Investment Qualification Course   
TX-2-655-732 Century 21 Real Estate LLC   Twenty-One    TX-2-657-200 Century 21
Real Estate LLC   The Century 21 Complete Home Guide    TX-2-657-251 Century 21
Real Estate LLC   VIP Relocation Director’s Training Course: No. 520   
TX-2-662-352 Century 21 Real Estate LLC   Twenty-One    TX-2-668-404 Century 21
Real Estate LLC   The Century 21 Complete Home Guide    TX-2-668-405 Century 21
Real Estate LLC   CenturyWriter    TX-2-680-420 Century 21 Real Estate LLC  
CenturyNet Guide    TX-2-684-378 Century 21 Real Estate LLC   Administrative
Guide    TX-2-684-379 Century 21 Real Estate LLC   Quick Reference-Closing a
Transaction-Management Sales & Listing    TX-2-684-414 Century 21 Real Estate
LLC   Steps to Success: Regional Overview    TX-2-701-125 Century 21 Real Estate
LLC   Steps to Success: Management    TX-2-707-972 Century 21 Real Estate LLC  
CenturyNet 4.0 Conversion Training Manual    TX-2-707-973 Century 21 Real Estate
LLC   Steps to Success: System Set-up    TX-2-707-974 Century 21 Real Estate LLC
  VIP Referral/Relocation Training: Course 101    TX-2-728-452 Century 21 Real
Estate LLC   Steps to Success: Sales Associate Overview    TX-2-729-751 Century
21 Real Estate LLC   Steps to Success: Sales Tools    TX-2-729-752 Century 21
Real Estate LLC   Century 21 Presentation Flipchart Instruction Booklet   
TX-2-732-090 Century 21 Real Estate LLC   Century 21 Investment Training:
Investment Practices Course    TX-2-732-091 Century 21 Real Estate LLC   The
Century 21 Complete Home Guide    TX-2-747-278 Century 21 Real Estate LLC  
Twenty-One    TX-2-747-279 Century 21 Real Estate LLC   Property Management
Support System    TX-2-789-745 Century 21 Real Estate LLC   Breaking Through:
Recruiting Presentation, Flipchart Instructional Guide Booklet    TX-2-792-651
Century 21 Real Estate LLC   Managers as Leaders    TX-2-792-652 Century 21 Real
Estate LLC   Century 21 Investment Training: Investment Specialist Course   
TX-2-792-653 Century 21 Real Estate LLC   Century 21 Management Development
Course    TX-2-792-668 Century 21 Real Estate LLC   Twenty-One    TX-2-865-201
Century 21 Real Estate LLC   Twenty-One    TX-2-865-202 Century 21 Real Estate
LLC   Operation orbit chartbook and market share intelligence    TX 2-869-323
Century 21 Real Estate LLC   Operation orbit notebook of sessions topics    TX
2-892-959 Century 21 Real Estate LLC   CenturyNet FMP Installation and Utilities
Guide    TX-2-997-372 Century 21 Real Estate LLC   Setup Guide    TX-2-997-373
Century 21 Real Estate LLC   Twenty-One    TX-3-011-037 Century 21 Real Estate
LLC   Twenty-One    TX-3-011-041 Century 21 Real Estate LLC   Twenty-One   
TX-3-025-275



--------------------------------------------------------------------------------

Owner/Claimant

Name

 

Title

  

Registration

No.

Century 21 Real Estate LLC   Century 21 Sellers Service Pledge    TX-3-079-622
Century 21 Real Estate LLC   CenturyNet Financial Management Package: User’s
Guide    TX-3-086-254 Century 21 Real Estate LLC   Twenty-One    TX-3-088-127
Century 21 Real Estate LLC   Twenty-One    TX-3-092-347 Century 21 Real Estate
LLC   Century 21 Buyer Service Pledge    TX-3-104-464 Century 21 Real Estate LLC
  Century 21 Sales Performance System: Sales Associate Workbook    TX-3-110-976
Century 21 Real Estate LLC   VIP Referral/Relocation Training: Course 201
Relocation Director Referral Coordinator    TX-3-110-977 Century 21 Real Estate
LLC   Century 21 Sales Performance System: Sales Associate Guide    TX-3-110-978
Century 21 Real Estate LLC   VIP Referral/Relocation Training: Course 301
Broker/Manager    TX-3-110-979 Century 21 Real Estate LLC   CenturyNet Financial
Management Package, Version 2.2: FMP Installation & Utilities Guide   
TX-3-133-457 Century 21 Real Estate LLC   CenturyNet Financial Management
Package: Accounting User Guide    TX-3-137-445 Century 21 Real Estate LLC  
Twenty-One    TX-3-197-652 Century 21 Real Estate LLC   Twenty-One   
TX-3-200-633 Century 21 Real Estate LLC   VIP Referral/Relocation Training:
Course 102    TX-3-701-774 Century 21 Real Estate LLC   Recruiting Flipchart
Coach’s Guide    TX-3-788-291 Century 21 Real Estate LLC   1982 Centurion Lapel
Pin    VA-339-820 Century 21 Real Estate LLC   Centurion Statue    VA-355-168
Century 21 Real Estate LLC   Centurion, 1987    VA-355-169 Century 21 Real
Estate LLC   1988 Centurion Lapel Pin    VAu-168-301

Century 21 Real Estate LLC

& Meredith Corporation

  At home with Century 21. (winter 04)    TX 6-025-339

Century 21 Real Estate LLC

& Meredith Corporation

  At home with Century 21    TX-6-231-001 Coldwell Banker Real Estate LLC   Fast
start / produced by Multi-Media Presentations, Inc.    PA-135-639 Coldwell
Banker Real Estate LLC   Foundation for Success    TX-6-196-069 Coldwell Banker
Real Estate LLC   Coldwell Banker Real Estate Corporation Personal retriever dog
sign rider    VA-1-134-268 Coldwell Banker Residential Real Estate LLC   The
Action plan    TX-1-783-795 Coldwell Banker Residential Real Estate LLC   Fast
start training manual (instructor’s guide) : pt. II    TX-2-079-881 Coldwell
Banker Residential Real Estate LLC   Masterscourse Farming: MS-501   
TX-2-081-904 Coldwell Banker Residential Real Estate LLC  
MS-201-technicalskills Workshops    TX-2-082-769 Coldwell Banker Residential
Real Estate LLC   Fast Start Sales Associate Workbook    TX-2-083-845 Coldwell
Banker Residential Real Estate LLC   Fast start training manual (instructor’s
guide) : pt. I    TX-2-083-909 Coldwell Banker Residential Real Estate LLC  
SuccessTrack    TX-2-084-735



--------------------------------------------------------------------------------

Owner/Claimant

Name

 

Title

  

Registration

No.

Coldwell Banker Residential Real Estate LLC   The Home price comparison index :
Jan. 1987    TX-2-408-262 Coldwell Banker Residential Real Estate LLC   First
quarter 1988 quotables    TX-2-595-842 Coldwell Banker Residential Real Estate
LLC   Home price comparison index : a guide for comparing home prices across the
nation.    TX-2-628-430 Coldwell Banker Residential Real Estate LLC   Coldwell
Banker makes real estate a black tie affair.    TX-2-711-365 Coldwell Banker
Residential Real Estate LLC   Homeowners compu-tax delight / by Jack D. Gravis.
   TXu-130-810 Coldwell Banker Residential Real Estate LLC   Homebuyers
compu-tax delight.    TXu-168-442 ERA Franchise Systems LLC   ERA management
manual; 13-week action program    A451958 ERA Franchise Systems LLC   Methods of
management    A564564 ERA Franchise Systems LLC   Operations manual    A564991
ERA Franchise Systems LLC   Buyers protection plan maintenance-service agreement
   A845644 ERA Franchise Systems LLC   Application buyers protection plan   
A852707 ERA Franchise Systems LLC   ERA sales training program; cassette text,
filmstrips no. 1-13    A869381 ERA Franchise Systems LLC   Agent training manual
   A877902 ERA Franchise Systems LLC   Buyers protection plan agreement   
A903945 ERA Franchise Systems LLC   Residential seller’s warranty agreement   
A903946 ERA Franchise Systems LLC   Buyers protection plan sellers assignment   
A903947 ERA Franchise Systems LLC   Home sellers protection plan application   
A906702 ERA Franchise Systems LLC   ERA guaranteed sales plan sales and equity
advance program    JP20364 ERA Franchise Systems LLC   Showing the home   
JP20365 ERA Franchise Systems LLC   Handling listing objections    JP20366 ERA
Franchise Systems LLC   Obtaining buyer prospects    JP20367 ERA Franchise
Systems LLC   Listing sources    JP20368 ERA Franchise Systems LLC   Servicing
the listing; filmstrip    JP20369 ERA Franchise Systems LLC   Listing
appointment techniques    JP20370 ERA Franchise Systems LLC   Overcoming buyer
objections    JP20371 ERA Franchise Systems LLC   Presenting the offer   
JP20372 ERA Franchise Systems LLC   Counseling the buyer    JP20373 ERA
Franchise Systems LLC   Agent listing training    N43818 ERA Franchise Systems
LLC   Listing appointment techniques    N43819 ERA Franchise Systems LLC  
Listing sources    N43820 ERA Franchise Systems LLC   Showing the home    N43821
ERA Franchise Systems LLC   Career opportunity I    N43822 ERA Franchise Systems
LLC   Obtaining buyer prospects    N43823 ERA Franchise Systems LLC   Handling
listing objections    N43824 ERA Franchise Systems LLC   Overcoming buyer
objections    N43825 ERA Franchise Systems LLC   Servicing the listing    N43826
ERA Franchise Systems LLC   ERA guaranteed sales plan and equity advance program
   N43827 ERA Franchise Systems LLC   Counseling the buyer    N43828 ERA
Franchise Systems LLC   Career opportunity II    N43829 ERA Franchise Systems
LLC   Presenting the offer    N43830 ERA Franchise Systems LLC   [EIS]    TX
3-501-505 ERA Franchise Systems LLC   The Blueprint-II Program Suite   
TX-2-000-230 ERA Franchise Systems LLC   The Moving Experience: ERA real estate
consumer guide to relocation.    TX-269-524



--------------------------------------------------------------------------------

Owner/Claimant

Name

 

Title

  

Registration

No.

ERA Franchise Systems LLC   ERA sales training program; cassette text,
filmstrips no. 1-13    TX-2-949 ERA Franchise Systems LLC   ERA Home Buyer
Program: Appraisal Authorization    TX-352-806 ERA Franchise Systems LLC   ERA
Home Buyer Program: ERA Broker’s Application for Sellers    TX-352-807 ERA
Franchise Systems LLC   Workbook for Certification Training, ERA Certified Real
Estate Specialist    TX-382-801 ERA Franchise Systems LLC   Answers: The 91 Most
Frequently Asked Questions and Answers about Buying or Selling a Home   
TX-4-331-188 ERA Franchise Systems LLC   ERA Affiliate Internet Manager: User
Manual    TX-4-776-598 ERA Franchise Systems LLC   ERA Advertiser    TX-70-933
ERA Franchise Systems LLC   The Home Sellers Guide    TX-744-046 ERA Franchise
Systems LLC   Blueprint for Success: Basics of Successful Real Estate Business
Management    TX-840-298 ERA Franchise Systems LLC   No Down Payment (Louisiana)
   TX-929-991 ERA Franchise Systems LLC   Reduced Interest Rate (Louisiana)   
TX-929-992 ERA Franchise Systems LLC   Reduce Interest Rate    TX-929-993 ERA
Franchise Systems LLC   No Down Payment    TX-929-994 ERA Franchise Systems LLC
  No Down Payment (Louisiana)    TX-929-995 ERA Franchise Systems LLC   Reduced
Interest Rate (Louisiana)    TX-929-996 ERA Franchise Systems LLC   No Down
Payment    TX-929-997 ERA Franchise Systems LLC   Reduced Interest Rate   
TX-929-998 ERA Franchise Systems LLC   Co-ownership Agreement (Louisiana)   
TX-929-999 ERA Franchise Systems LLC   Co-ownership Agreement    TX-930-000 ERA
Franchise Systems LLC   Mortgage Watch    VAu-79-570 ZipRealty Inc.*  
Massachusetts rebate information and disclosure    TX-6-087-702 ZipRealty Inc.*
  www.zipagent.com    TXu-1-215-130 ZipRealty Inc.*   www.zipagent.com; Version
7.9.1    TXu-1-215-131 ZipRealty Inc.*   www.ziprealty.com : version 7.9.1   
YXu-1-210-054 ZipRealty Inc.*   ZAP    TXu-1-185-777 ZipRealty Inc.*   ZipRealty
affiliated business arrangement disclosure statement    TX-6-107-979 ZipRealty
Inc.*   ZipRealty affiliated business arrangement disclosure statement   
TX-6-107-980 ZipRealty Inc.*   ZipRealty.com terms of us: sellers   
TX-6-107-976 ZipRealty Inc.*   ZipRealty.com terms of use    TX-6-107-978
ZipRealty Inc.*   ZipRealty.com terms of use: buyers    TX-6-107-977

 

* Recordal of the change of name from ZipRealty, Inc. to ZipRealty LLC to be
filed with the US Copyright Office.



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

Commercial Tort Claims

Sotheby’s International Realty, Inc. v. Donald Deutsch – The amount at issue is
in excess of $1,650,000, resulting from Deutsch’s breach of a listing agreement
with Sotheby’s International Realty (“SIR”). Deutsch engaged SIR to sell his
properties located in Amagansett, New York. SIR procured a buyer for Deutsch’s
properties and Deutsch closed on the sale of the properties for a purchase price
in excess of $30,000,000 to the buyer procured by SIR in October 2010. Deutsch
defaulted on his obligations to pay SIR a commission. The Verified Complaint was
filed on January 11, 2011. The case is venued in New York State Supreme Court in
New York County, Index Number 650078/2011. Following a bench trial, the court
issued its decision and order on October 23, 2014, finding that Deutsch breached
his agreement with SIR, and ordered Deutsch to pay SIR a commission plus
interest from the closing date of the property. At the time the judgment was
issued, the amount owed to SIR was in excess of $1,650,000. Deutsch has appealed
the ruling, and perfected his appeal on September 21, 2015. SIR’s and Deutsch’s
subsequent appellate papers are expected to be filed by December 2015 or January
2016; an appellate argument before the New York Supreme Court Appellate Division
– First Department will potentially be heard in the first quarter of 2016.

Better Homes and Gardens Real Estate LLC (“BH&G”) v. Mary Holder Agency, Inc.
formerly d/b/a Better Homes and Gardens Real Estate Mary Holder and Mary Holder
(collectively, the “Defendants”) – The amount at issue is $1,275,762.17, as BH&G
seeks past due fees and other damages, including lost future profits, resulting
from the Defendants’ breaches of the Franchise Agreement. A complaint was filed
on June 16, 2011 in the Superior Court of New Jersey, County of Morris, Docket
No: MRS-L-1724-11. BH&G obtained a judgment against the Defendants in the amount
of $198,562.99. Separately, BH&G obtained a second judgment against Mary Holder
individually, in the additional amount of $1,084,227.06. The Defendants each
filed for bankruptcy, which stayed the lawsuit and any collection efforts. BH&G
filed a proof of claim in each bankruptcy case. The bankruptcy proceeding for
Mary Holder, Inc. is venued in the United States Bankruptcy Court for the
District of New Jersey, Case No. 11-34280 (MBK). On September 30, 2011, BH&G
filed a verified adversary complaint in this case against Mary Holder, Inc.,
Mary Holder and certain third-party defendants seeking damages and alleging
among other things tortious interference, civil conspiracy and conversion, Adv.
Pro. No. 11-02437 (MBK). The bankruptcy proceeding for Mary Holder individually
is also venued in the United States Bankruptcy Court for the District of New
Jersey, Case No. 11-41934 (MBK). The two proceedings have been consolidated.
BH&G has entered into an agreement with the trustee to share proceeds on the
similar claims that the trustee and BH&G are pursuing, as well as a cooperation
agreement to share discovery and other materials needed to support the claims at
issue. On or about July 17, 2013, BH&G filed a state court complaint in the
Superior Court of New Jersey, County of Morris, Docket No. MRS-L-001925-13,
against certain defendants to preserve the tort claims against them (encaptioned
Better Homes and Gardens Real Estate LLC v. Mary Holder Agency, Inc.; SCS Realty
Investment Group, LLC; Richard Schlott, River George Holder; Peter Zanowic; and
John Doe 1-XX). The parties engaged in a court-ordered mediation on November 14,
2013, which was unsuccessful. On or about March 4, 2015, the court entered
consent orders dismissing the adversary complaint without prejudice, confirming
Ms. Holder’s bankruptcy plan, and granting other relief. The state court entered
a default judgment against the Mary Holder Agency on March 26, 2015. The state
court claims against all defendants remain and discovery is ongoing.



--------------------------------------------------------------------------------

In re: American Title Services Co.; Title Resources Guaranty Co. v. American
Title Services Co. et al. These matters stem from the misappropriation and/or
mismanagement of several million dollars in escrow funds by employees of
American Title Services Company (“ATSC”), including its CEO, Richard Talley.
ATSC was a title insurance issuing agent for Title Resources Guaranty Company
(“TR”). In early 2014, TR audited ATSC’s books and records and discovered the
misappropriation and/or mismanagement. Richard Talley committed suicide on
February 4, 2014. The misfeasance and/or malfeasance ultimately caused TR to
incur over $2.2M in losses, stemming primarily from its contractual obligations
to reimburse ATSC customers for losses caused by ATSC. Thereafter, TR sued ATSC
and several other parties. ATSC subsequently filed a voluntary petition for
protection under Chapter 11 of the United States Code (the “Bankruptcy Code”),
pending as Case No. 14-12894, United States Bankruptcy Court for the District of
Colorado (the “Bankruptcy”). The Bankruptcy was converted to a case under
Chapter 7 of the Bankruptcy Code and John C. Smiley was appointed trustee (the
“Trustee”). On February 27, 2015, the Trustee filed a complaint within the
bankruptcy action against TR, asserting several causes of action and seeking the
return of approximately $1.7M paid to TR by ATSC over the four years preceding
Richard Talley’s death. Based upon the likely distributable assets of the
bankruptcy estate, anticipated legal costs and risk of a less favorable outcome
should these matters be resolved by the courts, TR has agreed to a settlement
which, if approved by the bankruptcy court, will permit TR to retain the funds
previously paid to it by ATSC in exchange for the release of TR’s claims against
all parties and the bankruptcy estate.



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

Filing Office

 

Grantor

  

Location of Filing Office

Case Title Company    California Coldwell Banker Real Estate LLC    California
Coldwell Banker Residential Brokerage Company    California Coldwell Banker
Residential Real Estate LLC    California Coldwell Banker Residential Referral
Network    California Cornerstone Title Company    California Equity Title
Company    California National Coordination Alliance LLC    California NRT West,
Inc.    California Realogy Operations LLC    California Referral Network Plus,
Inc.    California Colorado Commercial, LLC    Colorado Guardian Title Agency,
LLC    Colorado NRT Colorado LLC    Colorado Referral Network, LLC    Colorado
Better Homes and Gardens Real Estate Licensee LLC    Delaware Better Homes and
Gardens Real Estate LLC    Delaware Burgdorff LLC    Delaware Career Development
Center, LLC    Delaware Cartus Asset Recovery Corporation    Delaware Cartus
Corporation    Delaware CB Commercial NRT Pennsylvania LLC    Delaware CDRE TM
LLC    Delaware Century 21 Real Estate LLC    Delaware CGRN, INC.    Delaware
Coldwell Banker LLC    Delaware Coldwell Banker Real Estate Services LLC   
Delaware Coldwell Banker Residential Brokerage LLC    Delaware Equity Title
Messenger Service Holding LLC    Delaware ERA Franchise Systems LLC    Delaware
Global Client Solutions LLC    Delaware Guardian Holding Company    Delaware HFS
LLC    Delaware HFS.com Connecticut Real Estate LLC    Delaware HFS.com Real
Estate Incorporated    Delaware HFS.com Real Estate LLC    Delaware Jack Gaughen
LLC    Delaware Keystone Closing Services LLC    Delaware NRT Arizona Commercial
LLC    Delaware NRT Arizona LLC    Delaware NRT Arizona Referral LLC    Delaware
NRT Carolinas LLC    Delaware NRT Carolinas Referral Network LLC    Delaware



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

NRT Columbus LLC    Delaware NRT Commercial LLC    Delaware NRT Commercial Utah
LLC    Delaware NRT Development Advisors LLC    Delaware NRT Devonshire LLC   
Delaware NRT Devonshire West LLC    Delaware NRT Florida LLC    Delaware NRT
Hawaii Referral, LLC    Delaware NRT LLC    Delaware NRT Mid-Atlantic LLC   
Delaware NRT Missouri LLC    Delaware NRT Missouri Referral Network LLC   
Delaware NRT New England LLC    Delaware NRT New York LLC    Delaware NRT
Northfork LLC    Delaware NRT Philadelphia LLC    Delaware NRT Pittsburgh LLC   
Delaware NRT Property Management Arizona LLC    Delaware NRT Property Management
California, Inc.    Delaware NRT Property Management DC LLC    Delaware NRT
Property Management Delaware LLC    Delaware NRT Property Management Florida LLC
   Delaware NRT Property Management Georgia LLC    Delaware NRT Property
Management Maryland LLC    Delaware NRT Property Management Minnesota LLC   
Delaware NRT Property Management New Jersey LLC    Delaware NRT Property
Management Pennsylvania LLC    Delaware NRT Property Management Texas LLC   
Delaware NRT Property Management Virginia LLC    Delaware NRT Referral Network
LLC    Delaware NRT Relocation LLC    Delaware NRT Rental Management Solutions
LLC    Delaware NRT REOExperts LLC    Delaware NRT Settlement Services of
Missouri LLC    Delaware NRT Settlement Services of Texas LLC    Delaware NRT
Sunshine Inc.    Delaware NRT Utah LLC    Delaware NRT ZipRealty LLC    Delaware
ONCOR International LLC    Delaware Real Estate Referral LLC    Delaware Real
Estate Referrals LLC    Delaware Real Estate Services LLC    Delaware Realogy
Franchise Group LLC    Delaware Realogy Global Services LLC    Delaware Realogy
Group LLC    Delaware Realogy Intermediate Holdings LLC    Delaware Realogy
Licensing LLC    Delaware Realogy Services Group LLC    Delaware



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

Realogy Services Venture Partner LLC    Delaware Secured Land Transfers LLC   
Delaware Sotheby’s International Realty Affiliates LLC    Delaware Sotheby’s
International Realty Licensee LLC    Delaware Sotheby’s International Realty
Referral Company, LLC    Delaware Title Resource Group Affiliates Holdings LLC
   Delaware Title Resource Group Holdings LLC    Delaware Title Resource Group
LLC    Delaware Title Resource Group Services LLC    Delaware ZipRealty
California, Inc.    Delaware ZipRealty LLC    Delaware Referral Network LLC   
Florida St. Joe Title Services LLC    Florida Coldwell Banker Commercial Pacific
Properties LLC    Hawaii Coldwell Banker Pacific Properties LLC    Hawaii NRT
Insurance Agency, Inc.    Massachusetts Referral Associates of New England LLC
   Massachusetts Mid-Atlantic Settlement Services LLC    Maryland Sotheby’s
International Realty, Inc.    Michigan Burnet Realty LLC    Minnesota Burnet
Title Holding LLC    Minnesota Burnet Title LLC    Minnesota Home Referral
Network LLC    Minnesota Market Street Settlement Group LLC    New Hampshire The
Sunshine Group, Ltd.    New York Coldwell Banker Residential Referral Network,
Inc.    Pennsylvania TRG Settlement Services, LLP    Pennsylvania Lakecrest
Title, LLC    Tennessee Alpha Referral Network LLC    Texas American Title
Company of Houston    Texas Martha Turner Properties, L.P.    Texas Martha
Turner Sotheby’s International Realty Referral Company LLC    Texas MTPGP, LLC
   Texas NRT Texas LLC    Texas Processing Solutions LLC    Texas Texas American
Title Company    Texas



--------------------------------------------------------------------------------

Schedule V to the

Collateral Agreement

Excluded Pledges

Equity interests in the majority-owned joint ventures (as listed below):

 

Name of Entity

 

Jurisdiction of Organization

  

Ownership

Access Title LLC   Delaware    Title Resource Group Affiliates Holdings LLC -
51% Bromac Title Services LLC   Delaware    Title Resource Group Affiliates
Holdings LLC - 51% Burnet Title of Indiana, LLC   Indiana    Burnet Title
Holding LLC - 75% Cypress Title Corporation   California    Title Resource Group
LLC - 52% Estately, Inc.   Washington    NRT New England LLC - 80% First
Advantage Title, LLC   Delaware    Title Resource Group Affiliates Holdings LLC
- 51% Guardian Title Company   California    Title Resource Group LLC - 51%
Mercury Title LLC   Arkansas    Title Resource Group Affiliates Holdings LLC -
51% Metro Title, LLC   Delaware    Title Resource Group Affiliates Holdings LLC
- 55% NRT Title Services of Maryland, LLC   Delaware    Mid-Atlantic Settlement
Services LLC - 51% Quality Choice Title LLC   Delaware    Title Resource Group
Affiliates Holdings LLC - 81% Riverbend Title, LLC   Delaware    Title Resource
Group Affiliates Holdings LLC - 51% RT Title Agency, LLC   Delaware    Title
Resource Group Affiliates Holdings LLC - 51% Security Settlement Services, LLC  
Delaware    Title Resource Group Affiliates Holdings LLC - 51% Skyline Title,
LLC   Delaware    Title Resource Group Affiliates Holdings LLC - 60% St. Mary’s
Title Services, LLC   New Hampshire    Market Street Settlement Group LLC - 55%
The Masiello Group Closing Services, LLC   New Hampshire    Market Street
Settlement Group LLC - 55% True Line Technologies LLC   Ohio    Title Resource
Group Affiliates Holdings LLC - 51%



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT*

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of October 23, 2015 (the “Agreement”), made by
the Grantors parties thereto for the benefit of JPMORGAN CHASE BANK, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in the second sentence of
Section 3.02(a) of the Agreement.

 

[NAME OF ISSUER] By:  

 

Name:   Title:   Address for Notices: Fax:  

 

 

*  This consent is necessary only with respect to any Subsidiary the Equity
Interests of which are pledged hereunder but which is not also a Grantor.



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee and Collateral Agreement

SUPPLEMENT NO. [●] (this “Supplement”) dated as of [●], 20[●][●] to the
Guarantee and Collateral Agreement dated as of October 23, 2015 (as amended,
supplemented or otherwise modified, the “Collateral Agreement”), among REALOGY
INTERMEDIATE HOLDINGS LLC (“Holdings”), REALOGY GROUP LLC (the “Borrower”), each
Grantor identified therein and JPMORGAN CHASE BANK, N.A., as administrative and
collateral agent (in such capacity, the “Administrative Agent”) for the Secured
Parties (as defined therein).

A. Reference is made to the Term Loan Agreement dated as of October 23, 2015 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Term Loan Agreement”), among Holdings, the Borrower, the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders, and the other parties thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Collateral Agreement or if not defined
therein, such terms shall have the meanings assigned to such terms in the Term
Loan Agreement.

C. The Borrower, Holdings and each of the Subsidiary Loan Parties (the
“Grantors”) have entered into the Collateral Agreement in order to induce the
Lenders to make Loans. Section 7.16 of the Collateral Agreement provides that
additional Subsidiaries of the Borrower may become Guarantors and Grantors under
the Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Term Loan Agreement
to become a Guarantor and a Grantor under the Collateral Agreement in order to
induce the Lenders to make additional Loans and as consideration for Loans
previously made.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor and a Guarantor under the
Collateral Agreement with the same force and effect as if originally named
therein as a Grantor and a Guarantor and the New Grantor hereby (a) agrees to
all the terms and provisions of the Collateral Agreement applicable to it as a
Grantor and a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and a Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of its Loan Obligations, does hereby create and grant to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Article 9 Collateral and the
Pledged Collateral (as each term is defined in the Collateral Agreement) of the
New Grantor. Each reference to a “Grantor” and “Guarantor” in the Collateral
Agreement shall be deemed to include the New Grantor. The Collateral Agreement
is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3. The New Grantor is a [company] duly [incorporated] under the law of
[name of relevant jurisdiction]. [If applicable:] The guarantee of the New
Grantor giving a guarantee other than in respect of its Subsidiary is subject to
the following limitations:

(a) If the New Grantor is incorporated in [●] and is giving a guarantee other
than in respect of its Subsidiary, those limitations set out in paragraph [●] of
Section 2.06 of the Collateral Agreement shall also apply in relation to the New
Grantor; and

(b) [if the New Grantor is incorporated in any other jurisdiction, is giving a
guarantee other than in respect of its Subsidiary and limitations other than
those set out in Section 2.06 of the Collateral Agreement] are agreed in respect
of the New Grantor, insert guarantee limitation wording for relevant
jurisdiction.]

SECTION 4. The New Grantor confirms that no Default has occurred or would occur
as a result of the New Grantor becoming a Guarantor or a Grantor under the
Collateral Agreement.

SECTION 5. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Grantor and the Administrative Agent. Delivery of
an executed signature page to this Supplement by facsimile or electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 6. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of (i) any and all
Pledged Stock and Pledged Debt Securities now owned by the New Grantor and
(ii) any and all Intellectual Property now owned by the New Grantor and (b) set
forth under its signature hereto, is the true and correct legal name of the New
Grantor and its jurisdiction of organization.

SECTION 7. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 8. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

SECTION 9. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 10. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 10.01 of the Term Loan Agreement. All communications and
notices hereunder to the New Grantor shall be given to it in care of the
Borrower as provided in Section 10.01 of the Term Loan Agreement.

SECTION 11. The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of one primary counsel for
the Administrative Agent.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW GRANTOR], by  

 

Name:   Title:   Address:   Legal Name: Jurisdiction of Formation:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, by  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [●] to the

Collateral Agreement

Collateral of the New Grantor

EQUITY INTERESTS

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interest

 

Percentage

of Equity

Interests

                                                       

PLEDGED DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

                                         

INTELLECTUAL PROPERTY

[Follow format of Schedule II to the

Collateral Agreement.]



--------------------------------------------------------------------------------

Exhibit II to the

Guarantee and Collateral Agreement

APPLE RIDGE SECURITIZATION DOCUMENTS

[ON FILE AT SIMPSON THACHER & BARTLETT LLP]